Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 1 of 144 PageID 282



                                                                      Page 1

  1                    UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
  2                          ORLANDO DIVISION
  3                            CASE NO.: 6:19-cv-00196-GAP-DCI
  4       CLIFTON PICTON,
          individually and on behalf
  5       of all others similarly
          situated,
  6
                     Plaintiffs,
  7
         vs.
  8
          GREENWAY
  9       CHRYSLER-JEEP-DODGE, INC.,
          d/b/a GREENWAY DODGE
10        CHRYSLER JEEP,
11              Defendant.
         __________________________________/
12
13       DEPOSITION OF:            CHARLES AGNER
14       DATE:                     MONDAY, JULY 1, 2019
15       TIME:                     10:41 A.M. - 1:18 P.M.
16       PLACE:                    GRAY ROBINSON
                                   301 EAST PINE STREET, 14TH FLOOR
17                                 ORLANDO, FLORIDA 32801
18
         STENOGRAPHICALLY
19       REPORTED BY:              JAZZMIN A. MUSRATI, RPR, CRR
                                   Registered Professional Reporter
20                                 Certified Realtime Reporter
21
22
23
24
25

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 2 of 144 PageID 283



                                                                      Page 2

  1      A P P E A R A N C E S:
  2      MANUEL S. HIRALDO, ESQUIRE
         OF: Hiraldo, P.A.
  3         401 East Las Olas Boulevard
            Suite 1400
  4         Fort Lauderdale, Florida 33301
            954.400.4713
  5         mhiraldo@hiraldolaw.com
            APPEARING ON BEHALF OF THE PLAINTIFFS
  6
         IGNACIO J. HIRALDO, ESQUIRE - via telephone
  7      OF: IJH Law
            1200 Brickell Avenue
  8         Suite 1950
            Miami, Florida 33131
  9         786.496.4469
            ijhiraldo@ijhlaw.com
10          APPEARING ON BEHALF OF THE PLAINTIFFS
11       G. BROCK MAGRUDER, III, ESQUIRE
         OF: Gray Robinson
12          301 East Pine Street
            14th Floor
13          Orlando, Florida 32801
            407.204.3100
14          brock.magruder@gray-robinson.com
            APPEARING ON BEHALF OF THE DEFENDANT
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 3 of 144 PageID 284



                                                                       Page 3

  1                           C O N T E N T S
  2       TESTIMONY OF CHARLES AGNER
                CHARLES AGNER                                 5
  3                                                           5
                DIRECT EXAMINATION                            5
  4       BY MR. HIRALDO
                CROSS-EXAMINATION                            114
  5       BY MR. MAGRUDER
                CERTIFICATE OF OATH                          116
  6             CERTIFICATE OF REPORTER                      117
                ERRATA SHEET                                 118
  7             READ AND SIGN LETTER                         119
  8
                            PLAINTIFF EXHIBITS
  9
          EXHIBIT                                          PAGE
 10         Exhibit 1..................................... 7
                Notice of Taking Deposition
 11         Exhibit 2..................................... 19
                First Amended Class Action Complaint
 12         Exhibit 3..................................... 25
                Defendant's Answers to Plaintiff's
 13             First Set of Interrogatories
            Exhibit 4..................................... 46
 14             Defendant's Amended Answers to
                Plaintiff's First Set of
 15             Interrogatories
            Exhibit 5..................................... 57
 16             Defendant's Response to Plaintiff's
                First Request for Production
 17         Exhibit 6..................................... 61
                Greenway Production
 18         Exhibit 7..................................... 61
                Greenway Production
 19         Exhibit 8..................................... 70
                Greenway Automotive Advertising Policy
 20             Regarding Robocalls, Pre-recorded
                Messages, Automated Text Messages, and
 21             Ringless Voicemail
            Exhibit 9..................................... 73
 22             Event Contract and Order Form
            Exhibit 10.................................... 90
 23             2/2/2018 Email String From Williams
                Robert To Shaun Allen.
 24             Subject: BDC Promotions Pricing
                Information
 25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 4 of 144 PageID 285



                                                                      Page 4

  1          Exhibit 11....................................             96
                     Sales/Prospect Log
  2          Exhibit 12....................................             97
                     2/23/2018 Email String From William
  3                  Specht To Shaun Allen.
                     Subject: BDC - Appointments
  4          Exhibit 13.................................... 101
                     2/23/2018 Email String From William
  5                  Specht To ccelli@telepointcomm.com.
                     Subject: FWD: Greenway Unsold Leads (6
  6                  Days to make it happen!!!)
             Exhibit 14.................................... 101
  7                  5/7/2018 Email String From William
                     Specht To Shaun Allen.
  8                  Subject: Re: Greenway
  9
10
11
12
13
14
15                             S T I P U L A T I O N S
16                   It is hereby stipulated and agreed by and between
17       the counsel for the respective parties and the deponent
18       that the reading and signing of the deposition
19       transcript be reserved.
20                                      ------
21
22
23
24
25

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 5 of 144 PageID 286



                                                                      Page 5

  1                             P R O C E E D I N G S
  2                                      *********
  3                    (Whereupon, the proceedings began at
  4          10:41 a.m.)
  5                    THE STENOGRAPHER:       Raise your right hand,
  6          please.
  7                    Do you swear or affirm that the testimony you
  8          are about to give will be the truth, the whole truth
  9          and nothing but the truth?
10                     THE WITNESS: Yes.
11       Thereupon,
12                                   CHARLES AGNER,
13       having been first duly sworn or affirmed, was examined
14       and testified as follows:
15                               DIRECT EXAMINATION
16       BY MR. HIRALDO:
17           Q.      Good morning.    Would you please state and spell
18       your name for the record.
19           A.      Charles Agner, A-G-N-E-R.
20           Q.      Mr. Agner, my name is Manuel Hiraldo.        I
21       represent the plaintiff in the case that has been filed
22       against Greenway Chrysler Jeep Dodge, Inc., doing
23       business as Greenway Dodge Chrysler Jeep.
24                   Do you understand that you are here as the
25       corporate designee for Greenway?

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 6 of 144 PageID 287



                                                                           Page 6

  1          A.      I do.
  2          Q.      Do you understand when I say "Greenway," I'm
  3      referring to the corporate entity Greenway Chrysler Jeep
  4      Dodge, Inc.?
  5          A.      Correct.
  6          Q.      Have you ever testified at a deposition prior to
  7      today?
  8          A.      I have.
  9                    MR. HIRALDO:     Actually, let's stop a second.
10                     (Whereupon, a discussion was held off the
11           record.)
12       BY MR. HIRALDO:
13           Q.      Mr. Agner, have you testified at a deposition
14       prior to today?
15           A.      I have.
16           Q.      How many times?
17           A.      Twice.
18           Q.      Okay.    When was the last time?
19           A.      It's been at least five years.              It's been a while
20       ago.
21           Q.      So you may recall, I'm asking questions just
22       like -- I'll be asking questions just like I'm doing
23       now.
24                   If you understand, please give me a verbal
25       response so she can write it down.

                                      Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 7 of 144 PageID 288



                                                                        Page 7

  1          A.      Okay.
  2          Q.      And if you don't understand my question, just let
  3      me know.       I will rephrase it for you.
  4          A.      Sure.
  5          Q.      And if you want a break, water, anything, just
  6      let me know.
  7          A.      Will do.
  8          Q.      Do you understand -- I think I may have asked you
  9      this -- that you are here testifying on behalf of
10       Greenway --
11           A.      I do.
12           Q.      -- as the corporate designee for Greenway?
13           A.      I do.
14           Q.      And that your answers are binding upon the
15       corporation?
16           A.      Understood.
17                     MR. HIRALDO:     Okay.      I'm going to hand you what
18           I've marked -- or we'll be marking as Exhibit 1.
19                     (Whereupon, Plaintiff Exhibit 1 was marked for
20           identification.)
21       BY MR. HIRALDO:
22           Q.      This is the notice of deposition.           If you will
23       just share it with your attorney.
24                   Do you recognize this document?
25           A.      Yes.

                                      Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 8 of 144 PageID 289



                                                                              Page 8

  1          Q.      And if you -- this is the notice of deposition
  2      for today.         If you turn over to the seventh page, the
  3      examination topics --
  4          A.      Yes.
  5          Q.      -- do you see those there?
  6          A.      I do.
  7          Q.      Are you prepared to testify with respect to each
  8      one of these topics?
  9          A.      I am.
10           Q.      Are there any topics for which you are unable to
11       provide testimony?
12           A.      Not that I'm aware.
13           Q.      Can you give me your business address.
14           A.      My office is 9001 East Colonial.                 I don't know
15       the ZIP Code.         I'm sorry.
16           Q.      And that's in Atlanta?
17           A.      No.    No.   No.    It's -- my office -- typically, we
18       don't office out of a store exactly.                      But when I'm in an
19       office, I office out of the Fiat store, typically, which
20       is right behind Dodge, 9001 East Colonial.
21           Q.      Okay.    I'm sorry.       I thought you said you flew in
22       from Atlanta when we were speaking earlier.
23           A.      I did.    I'm in the field most of the time.
24           Q.      What is your position?
25           A.      I'm the chief marketing officer of the company.

                                        Veritext Legal Solutions
      800-726-7007                                                              305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 9 of 144 PageID 290



                                                                      Page 9

  1          Q.      And as the chief marketing officer, do you travel
  2      around the country?
  3          A.      I do.
  4          Q.      To various Greenway locations?
  5          A.      Yes.
  6          Q.      How many locations does Greenway have?
  7          A.      46.
  8          Q.      Are each of those 46 entities -- or locations,
  9      rather, separate entities, corporate entities?
10           A.      I can't tell you that.         I don't know the answer
11       to the corporate structure, legally speaking.
12           Q.      Okay.    When you are not in the field, you're
13       located here in Orlando?
14           A.      I'm either in Atlanta or in Orlando when I'm not
15       in the field.
16           Q.      All right.   If you were to explain to a layperson
17       at a party what Greenway does, how would you do that?
18           A.      Sure.    We're an automobile retailer, wholesaler,
19       and automotive repair organization.
20           Q.      And Greenway Dodge Chrysler Jeep is one of those
21       locations that is operated by Greenway, correct?
22           A.      That's correct.
23           Q.      And that's located here in Orlando?
24           A.      It is.
25           Q.      How many people work at that location?

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 10 of 144 PageID 291



                                                                     Page 10

  1          A.      I don't know an answer to that.
  2          Q.      How long has that location been open?
  3          A.      I believe it's been over 20 years.        I don't have
  4      an exact number.
  5          Q.      And does Greenway -- the Greenway location here
  6      in Orlando sell new vehicles?
  7          A.      They do.
  8          Q.      Do they sell used vehicles?
  9          A.      They do.
 10          Q.      And do they provide service to customers?
 11          A.      They do.
 12          Q.      Do they do anything else?
 13          A.      Service.   They sell parts.
 14          Q.      Okay.   Anything else?
 15          A.      No.
 16          Q.      In --
 17          A.      Well, as part of that, they also provide finance.
 18          Q.      Financing for --
 19          A.      New and used vehicles.
 20          Q.      -- for new and used sales?
 21          A.      Yeah.
 22          Q.      Okay.   What did you do to prepare for today's
 23      deposition?
 24                    MR. MAGRUDER:    I'll just object to the extent
 25          that --

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 11 of 144 PageID 292



                                                                     Page 11

  1                    Just don't disclose any attorney-client
  2          communications, but anything else that you did sort
  3          of outside of my direction or any conversations with
  4          me, feel free to answer.
  5          A.      My preparation was really limited primarily to
  6      our conversations.
  7      BY MR. HIRALDO:
  8          Q.      Did you speak with anyone within the Greenway
  9      operation to prepare for today?
 10          A.      Not outside of counsel.
 11          Q.      Did you speak with anyone employed by BDC
 12      Promotions?
 13          A.      I did not.
 14          Q.      Do you know what BDC Promotions is?
 15          A.      I do.
 16          Q.      What is your understanding of what BDC Promotions
 17      is?
 18          A.      They're a third-party vendor who we used to
 19      provide marketing services.
 20          Q.      You never spoke with anyone from BDC; is that
 21      correct?
 22          A.      The only communication I have ever had with them
 23      was when the first -- when the notice was first given.
 24      I sent an email to BDC Promotions and copied our
 25      corporate counsel and asked them to provide

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 12 of 144 PageID 293



                                                                     Page 12

  1      documentation of what took place.
  2          Q.      And who did you send that email to?
  3          A.      The gentleman who runs the company, I believe.
  4          Q.      Justin Specht?
  5          A.      Yes.
  6          Q.      Did he respond to your request?
  7          A.      He responded to me and to our corporate counsel,
  8      with the understanding that everything he gave us was
  9      going directly to counsel.
 10          Q.      What did he provide to you in his response?
 11          A.      My recollection was that he provided two mailing
 12      lists -- actually, they weren't mailing lists, they were
 13      spreadsheets.
 14          Q.      Excel spreadsheets?
 15          A.      They were.
 16          Q.      Did he provide anything else?
 17          A.      Not that I recall, no.
 18          Q.      Outside of that email exchange with Mr. Specht,
 19      had you ever spoken to Mr. Specht about this lawsuit --
 20          A.      No.
 21          Q.      -- at any other point?
 22          A.      At that point, I handed it all over to counsel.
 23          Q.      One of the rules I didn't give you is, you may
 24      anticipate my question.           Just let me finish it because
 25      she can't write down when we speak over each other.

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 13 of 144 PageID 294



                                                                     Page 13

  1          A.      Okay.
  2          Q.      So just bear with me.        It's a process.   I'll --
  3      let me get my question out and then you can give me an
  4      answer.
  5          A.      Apologies.
  6          Q.      Have you ever spoken with anyone from VoiceLogic?
  7          A.      No.
  8          Q.      Do you know what VoiceLogic is?
  9          A.      I don't directly know.
 10          Q.      Have you spoken with anyone from any other entity
 11      or vendor that may have been involved in the prerecorded
 12      campaigns that are at issue in this case?
 13          A.      No.
 14          Q.      In terms of documents, did you review any
 15      documents in preparing for today's deposition?
 16          A.      None other than this.
 17          Q.      When you say "this," do you mean the notice of
 18      deposition?
 19          A.      Yes.    Yes, sir.
 20          Q.      If you would, just give me a brief summary of
 21      your education and then employment history leading up
 22      until your employment with Greenway.
 23          A.      I have a bachelor's degree from Florida State
 24      University.         I have been engaged in this field for --
 25      well, since 1989, in various capacities.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 14 of 144 PageID 295



                                                                         Page 14

  1                  I have been approximately one year as the chief
  2      marketing officer of Greenway.            And before that, I
  3      served for 5 1/2 years in a similar capacity for a
  4      private group in the Washington, D.C., market.
  5                  Prior to that, I was nine years with a public
  6      company, Sonic Automotive, working in this field.
  7          Q.      As the chief marketing officer, what are your
  8      responsibilities?
  9          A.      I have a hybrid of responsibility at Greenway.              I
 10      work with them to coach, counsel, and guide them in
 11      terms of vendor selection, based on their stated
 12      marketing goals and business needs.                  I help vet vendors.
 13      I help set up basic corporate policies and guidelines.
 14      And then I also operate in the field coaching business
 15      development for the company.
 16          Q.      What are the various channels used by Greenway to
 17      market to consumers?
 18          A.      Digital marketing, primarily.             And then direct
 19      mail.
 20          Q.      When you say "digital marketing," what does that
 21      encompass?
 22          A.      Primarily Google ad words, Google display
 23      marketing, Facebook social media marketing, and then on
 24      occasion, email marketing.
 25          Q.      When you say "direct mail," what does that mean?

                                   Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 15 of 144 PageID 296



                                                                     Page 15

  1          A.      That means someone -- we would maintain a
  2      manifest and someone would send a piece of mail through
  3      the U.S. Postal Service.
  4          Q.      When Greenway engages in those types of
  5      communications with consumers, what is the purpose of
  6      those?
  7          A.      To help sell automobiles or service.
  8          Q.      You want to drive consumers to one of the
  9      Greenway dealerships, correct?
 10          A.      That's correct.
 11                    MR. MAGRUDER:    Objection; leading.
 12      BY MR. HIRALDO:
 13          Q.      For the purpose of selling that consumer either a
 14      new or used vehicle, correct?
 15          A.      Or service.
 16                    MR. MAGRUDER:    Same objection.
 17      BY MR. HIRALDO:
 18          Q.      Or service.
 19                  Has Greenway ever engaged in telephone
 20      solicitations of consumers?
 21          A.      Not since I have been with the company.
 22          Q.      Okay.   When did you start with the company?
 23          A.      June -- I believe it was 15th of last year.
 24          Q.      Of 2018?
 25          A.      Yes, sir.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 16 of 144 PageID 297



                                                                     Page 16

  1          Q.      Prior to your involvement with the company, were
  2      you aware of any telephone solicitations of consumers
  3      that had been performed by Greenway?
  4          A.      No.
  5          Q.      Are you aware of the campaigns that are at issue
  6      in this case?
  7          A.      Yes.
  8          Q.      Are you aware that ringless -- what's called
  9      ringless voicemail technology was used to solicit
 10      consumers in the campaigns that are at issue in this
 11      case?
 12                    MR. MAGRUDER:   Object to the form.
 13      BY MR. HIRALDO:
 14          Q.      You can answer.
 15          A.      I'm aware of the campaign, yes.
 16          Q.      What is Greenway's understanding of what a
 17      ringless voicemail is?
 18          A.      It is a voicemail that is delivered to a
 19      consumer's -- it's a message delivered to a consumer's
 20      voicemail without the telephone actively ringing.
 21          Q.      And what is the purpose of sending a consumer a
 22      ringless voicemail?
 23          A.      To solicit sales for parts or service.
 24          Q.      Would you agree with me that one of the purposes
 25      is so that a consumer actually listens to that message

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 17 of 144 PageID 298



                                                                     Page 17

  1      that's been sent to their phone?
  2                    MR. MAGRUDER:    Object to the form.
  3                    You can answer.
  4          A.      Yeah, the purpose is to deliver a message, yes.
  5      BY MR. HIRALDO:
  6          Q.      When was the first time that Greenway used the
  7      services of BDC Promotions?
  8          A.      I don't know the answer to that question.
  9          Q.      You don't know?
 10          A.      The only incidence I'm familiar with is this one.
 11          Q.      "This one" meaning the campaigns at issue in this
 12      case?
 13          A.      Yes, sir.
 14          Q.      Okay.   What is BDC's understanding of what type
 15      of telephone -- strike that.
 16                  Does BDC -- does Greenway have an understanding
 17      of what BDC did for Greenway in terms of the telephone
 18      solicitations that are at issue in this case?
 19          A.      A very basic understanding, yes.
 20          Q.      What is Greenway's understanding?
 21          A.      The understanding is that a message was recorded
 22      and then sent to consumers.
 23          Q.      Okay.   How many times?
 24          A.      Don't know the answer to that exactly.
 25          Q.      Our client, the plaintiff in this case, has

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 18 of 144 PageID 299



                                                                     Page 18

  1      alleged that he received prerecorded messages on
  2      February 21, 2018 --
  3          A.      Yes.
  4          Q.      -- as well as February 28, 2018.
  5          A.      Okay.
  6          Q.      Does Greenway dispute that?
  7          A.      I don't know that he did or didn't.
  8                    MR. MAGRUDER:    Object to the form.
  9      BY MR. HIRALDO:
 10          Q.      Does Greenway have an understanding of how many
 11      campaigns BDC sent in February of 2018?
 12          A.      The only one I'm familiar with is this one that
 13      we're discussing.
 14          Q.      When you say "this one," what do you mean?
 15          A.      Mr. Picton, this exact, specific case.
 16          Q.      Okay.
 17          A.      That's the one I'm familiar with.
 18          Q.      All right.   So the testimony of BDC last week was
 19      that it sent campaigns on behalf of Greenway in January,
 20      February, and March of 2018.
 21          A.      Okay.
 22          Q.      Does Greenway know one way or the other whether
 23      that's true?
 24          A.      No.
 25                    MR. MAGRUDER:    Object to the form.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 19 of 144 PageID 300



                                                                     Page 19

  1      BY MR. HIRALDO:
  2          Q.      Who at Greenway would have been responsible for
  3      coordinating these campaigns?
  4          A.      The only other person that I'm aware that was
  5      involved was the general sales manager.
  6          Q.      And who was that?
  7          A.      Shaun -- sorry.    Drawing a blank.
  8          Q.      Shaun Allen?
  9          A.      Yes.
 10          Q.      You, Mr. Agner, were not with the company in
 11      January, February, or March of 2018, correct?
 12          A.      That's correct.
 13          Q.      Did you ever speak with Mr. Allen about these
 14      campaigns?
 15          A.      No.
 16          Q.      Did you speak with Mr. Allen in order to prepare
 17      for today's deposition?
 18          A.      No.
 19          Q.      I'm going to hand you what I've marked as
 20      Exhibit 2, which is the first amended class action
 21      complaint in this case.
 22                    (Whereupon, Plaintiff Exhibit 2 was marked for
 23          identification.)
 24      BY MR. HIRALDO:
 25          Q.      Do you recognize this document, Mr. Agner?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 20 of 144 PageID 301



                                                                     Page 20

  1          A.      No.
  2          Q.      You've never seen this?
  3          A.      Not to my knowledge.      I'm familiar with the
  4      first, but not the second.
  5          Q.      If you turn over to Page 12, please, do you see
  6      there a Paragraph 44?
  7          A.      Yes.
  8          Q.      The allegation is:     "On or about February 21,
  9      2018, defendant called plaintiff's cellular telephone
 10      number ending in 1843 and transmitted the following
 11      prerecorded telemarketing call to plaintiff."
 12          A.      Okay.
 13          Q.      And then the message that's recorded in there
 14      says:       "Good afternoon.   This is Matt Bishop with
 15      Greenway Dodge Chrysler Jeep Ram.              I'm sorry I missed
 16      you.     I was calling cordially to invite you to attend
 17      our elimination event this Friday, Saturday, and Sunday.
 18      To dominate the market, Chrysler Motor Corporation has
 19      rolled out 150,000 in additional rebates and incentives
 20      this weekend only.       Every vehicle will be discounted up
 21      to 11,000.
 22                  Plus, you'll receive zero percent financing for
 23      up to 72 months or retail for your trade.              Only the
 24      first 100 purchasers will be able to take advantage of
 25      this incredible opportunity.           If you have been thinking

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 21 of 144 PageID 302



                                                                       Page 21

  1      about a new car or just not happy with your current
  2      vehicle, don't miss this opportunity to save.
  3                  My name is Matt Bishop with Greenway Dodge
  4      Chrysler Jeep Ram.       Call me to make an appointment for
  5      the biggest sale of the year at (407) 704-2962.                That
  6      number again is (407) 704-2962.               Thank you."
  7          A.      Okay.
  8          Q.      Does Greenway dispute that a message -- this
  9      message was sent to the plaintiff's cellular telephone
 10      on February 21, 2018?
 11          A.      Greenway has no way to know that that did or did
 12      not happen.
 13          Q.      Does Greenway dispute that this message was sent
 14      to other consumers on or about February 2018?
 15          A.      The same answer, Greenway has no way to know
 16      specifically to whom the message was sent.                I'm not
 17      trying to not answer your question.
 18          Q.      Your answers -- it's fine.           If you don't know
 19      or --
 20          A.      We have no way to know.
 21          Q.      That's perfectly fine.
 22                  Who is Matt Bishop?
 23          A.      I don't know.
 24          Q.      Reading the content of this message here, what is
 25      the purpose of this message?

                                     Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 22 of 144 PageID 303



                                                                     Page 22

  1          A.      It appears that the message was to invite a
  2      customer to attend an event.
  3          Q.      What type of event?
  4          A.      It would be an -- it would be an inventory
  5      elimination event, would be the way I would read that.
  6          Q.      Was one of the purposes of this message to
  7      encourage the recipient of the message to come into
  8      Greenway for the purposes of selling him or her a
  9      vehicle?
 10                    MR. MAGRUDER:   Object to the form.
 11                    You can answer.
 12          A.      It would seem reasonable to assume that, yes.
 13      BY MR. HIRALDO:
 14          Q.      The next allegation below it -- well, actually,
 15      let me back up.       The telephone number (407) 704-2962 --
 16          A.      Yes.
 17          Q.      -- what number is that?
 18          A.      Don't know off the top of my head.
 19          Q.      Is that a Greenway number?
 20          A.      I don't know -- I don't know the answer to that.
 21      I don't know what that phone number is.
 22          Q.      Do you know who wrote the script for this
 23      message?
 24          A.      Do not.
 25          Q.      Do you know who recorded the message?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 23 of 144 PageID 304



                                                                       Page 23

  1          A.      Do not.
  2          Q.      Do you know how this message was transmitted?
  3          A.      I don't know.
  4          Q.      Do you know if ringless voicemail technology was
  5      used to send this message?
  6          A.      I have no way to know that.
  7          Q.      Do you know what vendor was used for the
  8      transmission of this message?
  9          A.      To the best of my knowledge, the dealership felt
 10      that BDC Promotions was their vendor.
 11          Q.      Paragraph 46 of the complaint alleges that the
 12      defendant called plaintiff's 1843 number with another
 13      prerecorded message on or about February 28, 2018.
 14                  Do you see that?
 15          A.      Yes, sir.
 16          Q.      Does Greenway dispute that allegation?
 17          A.      Again, we have no way to know that that did or
 18      didn't happen.
 19          Q.      And the alleged message is then quoted in
 20      Paragraph 47, and I will read it into the record.                The
 21      message says:         "Hi.   This is Shaun Allen, general sales
 22      manager here at Greenway Dodge.                I just wanted to make
 23      sure that you're taking advantage of our inventory
 24      elimination event that started on Friday.                It was a huge
 25      success this past weekend, and we've decided to extend

                                      Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 24 of 144 PageID 305



                                                                         Page 24

  1      it through Wednesday, February 28th.
  2                  We still have all of the additional discounts and
  3      promotions, if you're able to stop by.                We need
  4      approximately 24 more deals to get your incentive.
  5      And" -- "to get our incentive.            And I'm instructing my
  6      management team to accept any offers.                With discounts
  7      over 11,000 in trade value to the highest peak, I'm sure
  8      we can make you happy.
  9                  You can reach me at (407) 605-5908.           Please don't
 10      miss this opportunity.        And I look forward to hearing
 11      from you.       Thank you."
 12          A.      Very well.
 13          Q.      The telephone number (407) 605-5908, what number
 14      is that?
 15          A.      Again, I don't know the answer to that.
 16          Q.      Was one of the purposes of sending this message
 17      to the plaintiff to encourage him to come into Greenway
 18      for the purposes of selling him a vehicle?
 19                    MR. MAGRUDER:   Object to the form.
 20          A.      The best way that I can answer is, we don't know
 21      specific -- I can't say that we know specifically that
 22      this was sent to the plaintiff.             But the general purpose
 23      of that message would be to encourage a consumer to come
 24      in, yes.
 25

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 25 of 144 PageID 306



                                                                     Page 25

  1      BY MR. HIRALDO:
  2          Q.      Okay.   Do you recognize the telephone number
  3      that's identified in Paragraph 50 of the complaint?
  4      It's (407) 211-6060.
  5          A.      I do not.
  6          Q.      The allegation in Paragraph 51 is that both of
  7      the prerecorded messages are telemarketing and/or
  8      advertising, as they promote defendant's dealership and
  9      vehicle inventory.
 10                  Do you see that?
 11          A.      I do.
 12          Q.      Does Greenway dispute that allegation?
 13                    MR. MAGRUDER:    Object to the form.
 14          A.      We don't know that those messages were delivered.
 15      But the general purpose of a message similar to those
 16      would be to encourage a consumer to come in and purchase
 17      a vehicle.
 18      BY MR. HIRALDO:
 19          Q.      You can put that to the side.
 20                  Let me hand you Exhibit 3, which is defendant's
 21      answers to plaintiff's first set of interrogatories.
 22                    (Whereupon, Plaintiff Exhibit 3 was marked for
 23          identification.)
 24          A.      Okay.
 25

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 26 of 144 PageID 307



                                                                         Page 26

  1      BY MR. HIRALDO:
  2          Q.      Do you recognize these?
  3          A.      I do not.
  4          Q.      Is that your signature on Page 7?
  5          A.      Let me get to it.
  6                  Okay.    Yes, I do understand it.
  7          Q.      You've seen these before?
  8          A.      Yes.
  9          Q.      That's your signature on the second page?
 10          A.      Yes.    I just needed to reread it.
 11          Q.      Did you provide information to help respond to
 12      these interrogatories.
 13          A.      To counsel, yes.
 14          Q.      All right.
 15                    MR. MAGRUDER:      So you answered the question,
 16          but just don't say what we talked about, basically.
 17                    THE WITNESS:     Okay.      Yes.
 18      BY MR. HIRALDO:
 19          Q.      All right.   Turn to Page 2.            We're looking at
 20      Interrogatory Number 3.
 21                  Are you there?
 22          A.      Yes, sir.
 23          Q.      So in that question, we asked Greenway to
 24      describe in detail the method or process by which
 25      prerecorded messages were sent.

                                      Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 27 of 144 PageID 308



                                                                      Page 27

  1          A.      Yes.
  2          Q.      And then the response is:          "Defendant hired a
  3      third-party marketing company via contract produced at
  4      Bates Number Greenway 0001" --
  5          A.      Yes.
  6          Q.      -- "to, among other things, send prerecorded
  7      voice messages to certain customers' voicemail inboxes
  8      without making a call to the individual's telephone."
  9          A.      That is correct.
 10          Q.      The third-party marketing company that is
 11      referenced here is BDC Promotions; is that correct?
 12          A.      Yes.
 13          Q.      And the prerecorded voice messages, are those the
 14      messages that are identified in the complaint?
 15          A.      Yes.
 16          Q.      Is Greenway aware of any other messages --
 17      prerecorded messages being sent other than the ones that
 18      are identified in the complaint?
 19          A.      We are not.
 20          Q.      Part of this answer states that the messages were
 21      sent without making a call to the individual's
 22      telephone.
 23                  Do you see that?
 24          A.      Yes.
 25          Q.      Okay.   How does Greenway know that?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 28 of 144 PageID 309



                                                                      Page 28

  1          A.      We do not know that specifically.          That was the
  2      purpose -- that is what the vendor represented to us.
  3          Q.      Who at BDC Promotions made this representation?
  4          A.      That's what ringless voicemail is.
  5          Q.      No, I understand what you're saying, but who is
  6      it?    Was it Mr. Specht?
  7          A.      Yes.    He would have been the one between -- when
  8      the agreement was signed, Mr. Specht represented that's
  9      the method of delivery.
 10          Q.      To who at Greenway?
 11          A.      That would have been Shaun.
 12          Q.      So Mr. Specht told Shaun Allen that these
 13      ringless voicemails are sent without a call being placed
 14      to the individual's phone; is that correct?
 15          A.      That's the definition of a ringless voicemail,
 16      yes, sir.
 17          Q.      You say that's the definition of the ringless
 18      voicemail.         How do you know that?
 19          A.      It's a marketing term.         I'm familiar with it as a
 20      marketing vehicle.         I know what it is.
 21          Q.      You personally, Mr. Agner, know what a ringless
 22      voicemail is?
 23          A.      I do.
 24          Q.      When did you first learn of the technology?
 25          A.      It's been several years.          It's been in play for

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 29 of 144 PageID 310



                                                                       Page 29

  1      more than three years, that I'm aware of.
  2          Q.      Have you used it in order to market at any of
  3      your other jobs that you've held?
  4          A.      Never.
  5          Q.      Has any other company that you've ever worked for
  6      ever used ringless voicemail technology?
  7          A.      No.
  8          Q.      Okay.    Has Greenway ever used ringless voicemail
  9      technology prior to the campaigns that are at issue in
 10      this case?
 11          A.      Not to my knowledge.
 12          Q.      When you learned of ringless voicemail
 13      technology, how was it that you became aware of it?
 14          A.      It's my job to stay abreast of marketing tools.
 15          Q.      Did you read something on the Internet?
 16          A.      I don't recall exactly.         I -- I -- typically, the
 17      way a technology would be introduced is through a
 18      vendor.       And then when a technology is introduced, I
 19      would normally go and research the technology, multiple
 20      sources.
 21          Q.      Which vendor introduced you to the ringless
 22      voicemail technology?
 23          A.      I don't recall, as I said.           It's been several
 24      years.
 25          Q.      Was it Stratics Network?

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 30 of 144 PageID 311



                                                                     Page 30

  1          A.      No.
  2          Q.      Was it VoiceLogic?
  3          A.      It was not.
  4          Q.      Was it some other vendor?
  5          A.      Yes.
  6          Q.      Are you familiar with Stratics Network?
  7          A.      No.
  8          Q.      From a technological standpoint, does Greenway
  9      have an understanding of how ringless voicemail
 10      technology works?
 11          A.      Yes.
 12          Q.      And what is Greenway's understanding?
 13          A.      That using software and a calling system, the
 14      voicemail is delivered to the carrier directly -- by
 15      using a carrier directly.           You have to contract with
 16      someone else.
 17          Q.      Okay.   And then once that message is delivered to
 18      the carrier, what happens with the message?
 19          A.      The consumer would receive a notice on their cell
 20      phone or mobile device that they have a message waiting
 21      and they would be able to listen to that message.
 22          Q.      Does Greenway know whether ringless voicemail
 23      technology uses the carrier's switching network in the
 24      transmission of the message?
 25                    MR. MAGRUDER:    Object to the form.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 31 of 144 PageID 312



                                                                     Page 31

  1          A.      No.
  2      BY MR. HIRALDO:
  3          Q.      Does Greenway know how a carrier notifies an
  4      individual that he or she has received a ringless
  5      voicemail?
  6          A.      Technically, no.    In general terms, in the way
  7      that you would receive any other voicemail, just come up
  8      on your phone.
  9          Q.      Does Greenway consider a ringless voicemail to be
 10      a call?
 11                    MR. MAGRUDER:    Object to the extent that you're
 12          asking him to provide a legal conclusion.
 13                    You can answer the question.
 14          A.      Never researched it in that line of thought.
 15      BY MR. HIRALDO:
 16          Q.      Well, Interrogatory Number 3 says that the
 17      message was sent without making a call.
 18                  Do you see that?
 19          A.      Yes, I understand that.
 20          Q.      So what is Greenway's definition of what a call
 21      is?
 22          A.      The definition of the phone call is that I pick
 23      up the phone and dial your phone, and the phone will
 24      ring.
 25          Q.      So the distinction, then, that Greenway is making

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 32 of 144 PageID 313



                                                                         Page 32

  1      is that nobody dialed these phone numbers?
  2          A.      And the phone does not ring.
  3          Q.      Meaning that the phone doesn't make -- doesn't
  4      ring as a traditional audible alert that a phone call is
  5      incoming, correct?
  6                    MR. MAGRUDER:     Object to the form.
  7          A.      Doesn't ring at all.
  8      BY MR. HIRALDO:
  9          Q.      How is a consumer notified that he or she has
 10      received a voicemail?
 11          A.      As I answered before, depends upon your carrier,
 12      but you would receive a notice on your phone.                  Depends
 13      upon your carrier.       I can't tell you exactly.             It's
 14      not -- there's no ring.          It's just that you're notified
 15      that you have a voicemail waiting.
 16          Q.      What kind of phone do you have, Mr. Agner?
 17          A.      I have an iPhone.
 18          Q.      Okay.   Which model?
 19          A.      I don't know.    The latest one.           I don't know what
 20      that is.
 21          Q.      When you receive a voicemail on your phone, does
 22      your phone make any type of sound?
 23          A.      No.
 24          Q.      Okay.   Do you know if phones -- iPhones are
 25      traditionally set up with a default setting for an

                                     Veritext Legal Solutions
      800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 33 of 144 PageID 314



                                                                     Page 33

  1      audible alert when a voicemail is received?
  2                    MR. MAGRUDER:    Object to the form.
  3          A.      I don't -- I don't know what the -- I don't know
  4      what the default settings are.             I know my phone doesn't
  5      make any noise.
  6      BY MR. HIRALDO:
  7          Q.      So besides the fact that nobody is punching in a
  8      telephone number --
  9          A.      Yes.
 10          Q.      -- and that the phone does not ring --
 11          A.      Yes.
 12          Q.      -- is there any other distinction that
 13      Greenway -- that Greenway draws between a call and a
 14      ringless voicemail?
 15                    MR. MAGRUDER:    Object to the form.
 16          A.      A ringless voicemail is not a phone call.
 17      BY MR. HIRALDO:
 18          Q.      Because it doesn't ring?
 19          A.      It doesn't ring.    No one actually calls you.        It
 20      doesn't ring.        It's an electronically delivered message.
 21      The most similar message would be like an email, but in
 22      a verbal form.
 23          Q.      What about a text message?
 24          A.      It's not a text message.
 25          Q.      Okay.   Is a text message a call?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 34 of 144 PageID 315



                                                                     Page 34

  1          A.      No.
  2                    MR. MAGRUDER:    Object to the form.
  3                    Just to the extent that you're asking him to
  4          draw a legal conclusion.
  5      BY MR. HIRALDO:
  6          Q.      Does Greenway consider a text message to be a
  7      call?
  8                    MR. MAGRUDER:    Same objection.
  9                    You can answer.
 10          A.      No.
 11      BY MR. HIRALDO:
 12          Q.      Why not?
 13          A.      It's not a phone call.
 14          Q.      It's not a -- when you say "phone call," you're
 15      referring to a voice call?
 16          A.      It's not any kind of a phone call.        In a phone
 17      call, the definition would be that I pick up my phone, I
 18      dial the number, that you answer it or choose not to.
 19          Q.      Okay.   So Greenway's definition of a call is
 20      strictly limited to a scenario where somebody picks up
 21      the phone, dials it, and then the phone on the other end
 22      rings, correct?
 23                    MR. MAGRUDER:    Object to the form and legal
 24          conclusion.
 25                    You can answer.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 35 of 144 PageID 316



                                                                      Page 35

  1          A.      Yes, that's correct.        That's the only way --
  2      that's the only definition of a phone call, yes.
  3      BY MR. HIRALDO:
  4          Q.      All right.   Turn over the next page, page --
  5      Interrogatory Number 4.
  6                  The question is:     "Describe in detail the method
  7      or process by which you or anyone on your behalf
  8      collected or obtained plaintiff's telephone."
  9                  Do you see that?
 10          A.      Uh-huh, I do.
 11          Q.      Do you -- and then the answer is:          "Plaintiff
 12      engaged in business activities with defendant during
 13      which plaintiff provided his phone number to defendant
 14      on various forms that the plaintiff filled out without
 15      any indication he was providing defendant his phone
 16      number with any conditions."
 17          A.      Correct.
 18          Q.      Do you see that?
 19          A.      I do.
 20          Q.      What business activities is Greenway referring to
 21      here?
 22          A.      My understanding is that this gentleman is a
 23      service customer.
 24          Q.      And so he completed paperwork in connection with
 25      that service?

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 36 of 144 PageID 317



                                                                     Page 36

  1          A.      He would complete numerous pieces of paperwork in
  2      connection with the service, yes.
  3          Q.      And do any of those forms contain a section where
  4      Mr. Picton would have agreed to the receipt of
  5      telemarketing calls?
  6                    MR. MAGRUDER:   Object to the form to the extent
  7          that he's being asked to draw a legal conclusion.
  8                    You can answer.
  9          A.      I'm not aware of every form that he signed.          But
 10      the privacy policy of the company is published in
 11      numerous places, including on all websites.             And it
 12      specifically states that any time a consumer give us a
 13      phone number, they are giving us express consent to use
 14      that phone number in the marketing or any other form.
 15      BY MR. HIRALDO:
 16          Q.      Does Greenway have an understanding of what type
 17      of consent is needed from a consumer in order to send a
 18      marketing call to that consumer?
 19                    MR. MAGRUDER:   Object to the extent that he's
 20          being asked to provide a legal conclusion.
 21                    You can answer.
 22          A.      I'm not an attorney.      But the general
 23      understanding is that if a consumer gives a phone number
 24      or does business in any way with the business, like
 25      ours, there is a window in which the consumer can be

                                   Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 37 of 144 PageID 318



                                                                     Page 37

  1      contacted for marketing purposes.
  2                  We also go to the additional level of publishing
  3      policies to keep people expressly informed that when
  4      they give us their information, we may -- we may use it
  5      in marketing context.
  6      BY MR. HIRALDO:
  7          Q.      When you say "window," what do you mean by that?
  8          A.      I'd have to go back and do some research, but
  9      there is a -- it's defined as a preexisting business
 10      relationship.
 11          Q.      It's Greenway's position that if somebody does
 12      business with them, that has then created a business
 13      relationship which allows Greenway to send marketing
 14      communications to that consumer; is that correct?
 15                    MR. MAGRUDER:   Object to the form and calling
 16          for a legal conclusion.
 17                    You can answer.
 18          A.      In a general context, yes.         The specific ones we
 19      would refer to counsel.
 20      BY MR. HIRALDO:
 21          Q.      And then it is Greenway's position that the
 22      publishing of Greenway's marketing policies and its
 23      privacy policy on its website also allows Greenway to
 24      engage in communications -- marketing communications
 25      with consumers; is that correct?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 38 of 144 PageID 319



                                                                     Page 38

  1                    MR. MAGRUDER:   Object to the form and calling
  2          for legal conclusion.
  3          A.      Yes.
  4      BY MR. HIRALDO:
  5          Q.      Does Greenway know what express written consent
  6      is?
  7                    MR. MAGRUDER:   That's a legal term.
  8                    Object to the extent that it's calling for a
  9          legal conclusion.
 10                    But you can answer, if you know.
 11          A.      To the best of my knowledge, when a consumer --
 12      well, yeah, the best answer I can give you on that is
 13      very specifically spelled out on our websites.              And it
 14      has a very, very clear definition of -- of giving
 15      express consent for marketing.
 16      BY MR. HIRALDO:
 17          Q.      What is Greenway's understanding of what express
 18      consent to receive marketing communications is?
 19                    MR. MAGRUDER:   Same objection.
 20                    But you can answer.
 21          A.      Again, I would refer you to the text on the
 22      website simply because it was produced by an attorney.
 23      But it specifically tells people that by giving us their
 24      information, they are giving us express consent, unless
 25      they choose to opt out to communicate within the

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 39 of 144 PageID 320



                                                                          Page 39

  1      marketing context.
  2      BY MR. HIRALDO:
  3          Q.      And that's in a -- that's in the privacy policy
  4      of Greenway's website?
  5          A.      All the store websites.
  6          Q.      How long has that been on there?
  7          A.      Better part of -- better part of a year.
  8          Q.      Was that on there before the communications that
  9      were sent in this case?
 10          A.      I don't recall.   I don't recall the answer to
 11      that.       When I became the chief marketing officer of the
 12      company, I clarified certain things.                 There were always
 13      privacy policies, to the best of my knowledge, but I
 14      clarified them.
 15          Q.      When did Mr. Picton engage in business activities
 16      with Greenway?
 17          A.      It's been an ongoing business relationship, to my
 18      understanding.
 19          Q.      When Mr. Picton engaged in business activities
 20      with Greenway, was the privacy policy on which
 21      Greenway's relying for express consent on the Greenway
 22      website?
 23          A.      That I don't know the answer to.            But my
 24      understanding is that the privacy policies were always
 25      also made a part of other documentation.                 So you would

                                   Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 40 of 144 PageID 321



                                                                     Page 40

  1      have to go back and check.
  2          Q.      But my understanding, from your testimony, is
  3      that the privacy policy containing express consent was
  4      not added onto the website until about June of 2018; is
  5      that correct?
  6          A.      It was clarified after June of 2018.
  7          Q.      What do you mean by "clarified"?
  8          A.      There was always a privacy policy, as I recall,
  9      on websites, but I clarified it and expounded on it,
 10      made it a little bit easier to understand.
 11          Q.      You, Mr. Agner, did?
 12          A.      With the advice of counsel.
 13          Q.      Okay.   Why?
 14          A.      It's always company's -- in a company's best
 15      interest to expound upon and clarify, whenever possible,
 16      in my opinion, because it enhances the consumer's
 17      relationship and it makes things a little bit easier to
 18      understand, about what exactly constitutes relationships
 19      and what doesn't.          So it was really in the interest of
 20      customer service.
 21          Q.      Did the privacy policy make any reference to
 22      marketing communications prior to June of 2018?
 23          A.      I don't know the answer to that question.
 24          Q.      Who would know the answer to that question?
 25          A.      We would have to -- I -- I assume you have

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 41 of 144 PageID 322



                                                                       Page 41

  1      documents from his previous business dealings.                That's
  2      probably where it would be found.
  3          Q.      I'm sorry?
  4          A.      He has a previous business relationship with the
  5      company.       And that documentation is where any of the
  6      privacy policies would be found.                But I don't know the
  7      answer to the question you're asking.
  8          Q.      Turn over to Page 4, Interrogatory Number 12.
  9                  And the question is:        "Describe what type of
 10      consent or permission, if any, you obtained from
 11      plaintiff to send subject prerecord" -- "to send the
 12      subject prerecorded messages prior to sending the
 13      messages."
 14                  Do you see that?
 15          A.      I do.
 16          Q.      And the answer is:       "Express written consent.
 17      Plaintiff provided his phone number to the defendant
 18      without any restriction or objection to receiving
 19      marketing communications."
 20          A.      Yes.
 21          Q.      Is that true?
 22                    MR. MAGRUDER:     Object to the form.
 23          A.      As far as I know.
 24      BY MR. HIRALDO:
 25          Q.      When Greenway says "express written consent" in

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 42 of 144 PageID 323



                                                                     Page 42

  1      this interrogatory response, what does it mean by that?
  2                    MR. MAGRUDER:      Objection to the extent it calls
  3          for legal conclusion.
  4                    MR. HIRALDO:     Well, this is -- it's in the
  5          answer, so...
  6                    MR. MAGRUDER:      Same objection.
  7          A.      The plaintiff provided his phone number without
  8      any restrictions, and there's a clearly published
  9      privacy policy.
 10      BY MR. HIRALDO:
 11          Q.      That's what Greenway thinks express written
 12      consent is?
 13                    MR. MAGRUDER:      Same objection.
 14          A.      To the best of my recollection.
 15      BY MR. HIRALDO:
 16          Q.      And so because the plaintiff provided his phone
 17      number without any restrictions or objection to
 18      receiving marketing communications, it's Greenway's
 19      position that it was able to engage in marketing
 20      communications with Mr. Picton; is that correct?
 21                    MR. MAGRUDER:      Object to the form.    And calls
 22          for legal conclusion.
 23                    You can answer.
 24          A.      That would be the general conclusion.        A consumer
 25      may also opt out at any time.

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 43 of 144 PageID 324



                                                                        Page 43

  1      BY MR. HIRALDO:
  2          Q.      So is it Greenway's position, then, that
  3      consumers have to provide restrictions or objections to
  4      marketing communications when they provide their
  5      telephone numbers in order not to receive marketing
  6      calls from Greenway?
  7                    MR. MAGRUDER:    Object to the form.          And calls
  8          for legal conclusion.
  9                    You can answer.
 10          A.      In general terms, yes, a consumer may opt out if
 11      they choose not to.        It is my understanding that that
 12      didn't happen in this case.
 13      BY MR. HIRALDO:
 14          Q.      Does Greenway have a do not call list?
 15          A.      Greenway's vendors -- we do not keep one
 16      internally.        We use our customer relationship management
 17      tool for do not call if a consumer opts out.
 18          Q.      If a consumer would provide Greenway with his or
 19      her telephone number and a restriction on the use of
 20      that telephone number, specifically that it may not be
 21      used for marketing --
 22          A.      Yes.
 23          Q.      -- how would Greenway note that in its system, if
 24      at all?
 25          A.      Oh, no, they would.      We would.        Basically, inside

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 44 of 144 PageID 325



                                                                     Page 44

  1      the software, whoever received the notice would simply
  2      go in and mark the customer's phone number do not call.
  3      And at that point, that phone number is no longer able
  4      to be used in marketing and would no longer be produced
  5      in any marketing lists.
  6          Q.      So unless a consumer -- or a customer, rather, of
  7      Greenway's makes those restrictions --
  8          A.      Yes.
  9          Q.      -- with connection to their telephone number,
 10      they will receive marketing communications from
 11      Greenway; is that correct?
 12                    MR. MAGRUDER:   Object to the form.
 13          A.      They may.
 14      BY MR. HIRALDO:
 15          Q.      They may receive, okay.
 16                  So the only scenario where they would not receive
 17      a marketing communication from Greenway, after having
 18      provided their telephone number, is if they specifically
 19      said, "Do not use my number for marketing," correct?
 20                    MR. MAGRUDER:   Object to the form.
 21                    You can answer.
 22          A.      That's correct.
 23      BY MR. HIRALDO:
 24          Q.      So Interrogatory Number 13, then, says:
 25      "Describe what type of consent or permission, if any,

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 45 of 144 PageID 326



                                                                        Page 45

  1      you obtained from recipients of the prerecorded messages
  2      prior to sending the prerecorded messages."
  3                  Do you see that?
  4          A.      I do.
  5          Q.      Okay.    The response is:       "Express written
  6      consent.       All of the individuals that were contacted by
  7      the third-party vendor provided phone numbers to
  8      defendant without any restriction or objection to
  9      receiving marketing communications."
 10          A.      That is correct.
 11          Q.      Is that true?
 12          A.      That is.    To the best of my knowledge, yes,
 13      that's true.
 14          Q.      So it's Greenway's position that it was permitted
 15      to contact these individuals because they had provided
 16      their telephone numbers to Greenway without a specific
 17      restriction on the use of those phone numbers, correct?
 18                    MR. MAGRUDER:     Form and calling for legal
 19          conclusion.
 20                    You can answer.
 21          A.      Yes.
 22      BY MR. HIRALDO:
 23          Q.      I'm going to hand you what I've marked as
 24      Exhibit 4.         This is defendant's amended answers to
 25      plaintiff's first set of interrogatories.

                                     Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 46 of 144 PageID 327



                                                                        Page 46

  1                    (Whereupon, Plaintiff Exhibit 4 was marked for
  2          identification.)
  3          A.      Yes.
  4      BY MR. HIRALDO:
  5          Q.      Is that, again, your signature on Page 7 of this
  6      document?
  7          A.      Yes.
  8          Q.      If you turn to Page 3, Interrogatory Number 10,
  9      there's a reference here to eLead.                 That's E-L-E-A-D.
 10          A.      That's right.
 11          Q.      Software?
 12          A.      Yes.
 13          Q.      Is that Greenway's CRM?
 14          A.      It is.
 15          Q.      Okay.    And when I say -- what is your
 16      understanding of what CRM means?
 17          A.      It's the software by which we maintain our
 18      customer records, sequester them, place them in
 19      protective silos, and then also use as a compliance tool
 20      in the event that someone may choose to opt out of
 21      communication.
 22          Q.      Yeah, my question is even more basic.            CRM stands
 23      for what?
 24          A.      Customer relationship management software.
 25          Q.      And how long has Greenway used the eLead platform

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 47 of 144 PageID 328



                                                                     Page 47

  1      as its CRM?
  2          A.      Greenway began using eLead this year.         Prior to
  3      that, they used different software.
  4          Q.      What type of information is kept within eLead for
  5      each specific customer of Greenway's?
  6          A.      Name -- the information will depend on the
  7      information that the consumer gives us.              It must be
  8      given to us by them.       Generally, name, address, phone
  9      number, email, and then any details of our relationships
 10      or transactions.
 11          Q.      When you say "phone number," is there a field for
 12      a home phone number?
 13          A.      There is.
 14          Q.      Is there a field for an office number?
 15          A.      There is.
 16          Q.      Is there a field for a cellular telephone number?
 17          A.      There is.
 18          Q.      Is there a -- some kind of account history
 19      related to how the consumer has interacted with
 20      Greenway?
 21          A.      Yes.
 22          Q.      Meaning, this individual came in as a new sale
 23      purchase?
 24          A.      Yes.
 25          Q.      This individual came in as a used sale purchase?

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 48 of 144 PageID 329



                                                                         Page 48

  1          A.      Yes.
  2          Q.      This individual came in as a service customer?
  3          A.      Yes.
  4          Q.      Okay.   And that's notated in the system?
  5          A.      Typically, yes.    New and used are very --
  6          Q.      How is it that it's notated within the system?
  7          A.      The system will note how the record was created,
  8      whether it was created physically, by someone entering
  9      as you came in to us or walked in, or whether it was
 10      created from an Internet conversation, email
 11      communication, so on.
 12          Q.      If I want to pull a list of every individual that
 13      has only been a service customer of Greenway, would I be
 14      able to do that using eLead?
 15          A.      Should be.
 16          Q.      How would I do that?
 17          A.      By performing a search inside the system.
 18          Q.      And what search term would I use to make that
 19      search -- to perform that search?
 20          A.      The search allows you to segregate prospects,
 21      sold customers, and service clients.                  So you would be
 22      able to search from within the service database.
 23          Q.      If I wanted only service clients, would I be able
 24      to get a list of only service clients?
 25          A.      Yes.

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 49 of 144 PageID 330



                                                                     Page 49

  1          Q.      And that would not -- would that include
  2      individuals that may have potentially purchased a
  3      vehicle from Greenway?
  4          A.      Typically, yes.    If they did, yes.
  5          Q.      And is there a way to weed out the individuals
  6      that have made purchases from that list?
  7          A.      I honestly never tried.        I never tried.   The
  8      system does not typically look at people that way.                It
  9      looks as people as a holistic relationship.
 10          Q.      All right.   Let's look at Page 4, Interrogatory
 11      14.
 12          A.      Uh-huh.
 13          Q.      Actually, let's look at 13 first.
 14          A.      Okay.
 15          Q.      Again, this is asking for the type of
 16      permission -- 12 and 13 -- we can look at them
 17      together -- are asking for the types of permission that
 18      were received by Greenway from the plaintiff and other
 19      individuals who were sent the prerecorded messages at
 20      issue in this case to send them those messages.
 21                  Do you see that?
 22          A.      I do.
 23          Q.      And the response, again, is that Greenway had
 24      express written consent by virtue of the plaintiff and
 25      these other consumers not instructing Greenway to use

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 50 of 144 PageID 331



                                                                     Page 50

  1      their number for marketing purposes; is that correct?
  2                    MR. MAGRUDER:      Object to the form.
  3          A.      I'm sorry.   You're asking me the -- I think I
  4      understand the question.            If I'm understanding the
  5      question, you're asking me if we believe -- as a
  6      company, the company believes it had consent because the
  7      consumers gave us their phone number and did not object
  8      or restrict that phone number.
  9      BY MR. HIRALDO:
 10          Q.      Correct.
 11          A.      Is that correct?
 12          Q.      Yes.
 13          A.      Then yes, sir.
 14          Q.      And then now there's a reference to the privacy
 15      policy, correct?
 16          A.      That's correct.
 17          Q.      Greenway can't tell me if this privacy policy, at
 18      least specifically, made reference to marketing
 19      communications prior to June of 2018, correct?
 20                    MR. MAGRUDER:      Object to the form.
 21          A.      To the best of my knowledge, there was always a
 22      privacy policy in place.            All I did was simply clarify
 23      it.    So I can't give you an exact answer.
 24      BY MR. HIRALDO:
 25          Q.      When you made the clarifications to the privacy

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 51 of 144 PageID 332



                                                                     Page 51

  1      policy in June of last year --
  2          A.      Approximately June.
  3          Q.      -- approximately June of last year, what was the
  4      clarification that was made?
  5          A.      It simply expounded on the topics a little bit
  6      more.       We use the same privacy policy that is given by
  7      the FTC, I believe, is the origination of it.             I just
  8      simply expounded upon the business relationship a little
  9      bit more.       And in the terms of clarifying the ways in
 10      which the information was used or not used.             Mostly had
 11      to do with us not sharing information with certain
 12      partners.
 13          Q.      Was one of the clarifications that was made on or
 14      about June of 2018 having to do with the use of a
 15      customer's telephone number?
 16          A.      The entire product -- I'm not trying to not
 17      answer your question.       That's the entire policy.         And
 18      the premise is that if we have an ongoing business
 19      relationship and you give us your phone number without
 20      restriction, that we may market to you.
 21          Q.      Uh-huh.
 22          A.      Most of the clarifications, to the best of my
 23      recollection, had to do with people to whom we do not
 24      share -- with whom we do not share that information, not
 25      sharing.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 52 of 144 PageID 333



                                                                        Page 52

  1          Q.      Does Greenway maintain records of the various
  2      types of privacy policies that have existed on
  3      Greenway's website?
  4          A.      I don't know the answer to that.            You would have
  5      to check with counsel.           I wouldn't be the arbiter of
  6      that.       I wouldn't be the keeper.
  7          Q.      Now, let's look at 14.          This is asking -- I'll
  8      paraphrase for you -- the ways in which the telephone
  9      numbers were acquired by Greenway to -- the telephone
 10      numbers to which these prerecorded messages were sent
 11      were acquired by Greenway.
 12                  Do you see that?
 13          A.      I do.   Yes.
 14          Q.      And there's reference -- references to various
 15      sources, the first one being providers online.                 What
 16      does that mean?
 17          A.      If a consumer contacts us electronically, as part
 18      of that contact, they will give us an email address and
 19      typically their phone number, as well, through email.
 20          Q.      And this is through the Greenway website?
 21          A.      It may be.     I believe the reason that we use the
 22      word "providers" in that response is it may be through
 23      third-party providers as well, third-party advertisers,
 24      Autotrader, Cars.com, a number of providers.
 25          Q.      Does Greenway know?

                                      Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 53 of 144 PageID 334



                                                                           Page 53

  1                    MR. MAGRUDER:      Object to the form.
  2      BY MR. HIRALDO:
  3          Q.      Does Greenway know what is being referred to
  4      there in that response?
  5          A.      I don't understand the question.               I'm sorry.
  6          Q.      The answer here talks about submitted by the
  7      providers only.
  8          A.      The providers, yes.        If a consumer comes to us
  9      online, whether it's directly or through a third-party
 10      provider, they will give us that information and they
 11      would consent to the use of it.
 12          Q.      When a consumer provides his or her telephone
 13      number through the Greenway website --
 14          A.      Uh-huh.
 15          Q.      -- does he or she check a box, sign, or agree
 16      to -- and I know you're going to tell me about the
 17      privacy policy.       But aside from the privacy policy, is
 18      there anything else where the consumer checks a box or
 19      signs off or agrees to receive marketing calls on his or
 20      her cellular telephone number?
 21          A.      Actually, yes.     In that information box in
 22      which -- or through which you would submit that
 23      information to us, there is a very specific check box
 24      that says that you're consenting to -- for use of your
 25      phone number, cellular phone number.                    And there is also

                                      Veritext Legal Solutions
      800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 54 of 144 PageID 335



                                                                       Page 54

  1      a very specific reference to the privacy policy in
  2      there.
  3          Q.      And how long has that language been on the
  4      Greenway website?
  5          A.      In one form or another, the open consent, I
  6      believe, has been there for at least six months, if not
  7      longer.       I don't recall if it was there a full year ago,
  8      but I know it's been there for at least six months, if
  9      not longer.
 10          Q.      Was that put on there as a result of this
 11      lawsuit?
 12          A.      No.
 13          Q.      And so when you say "six months," you mean
 14      approximately December of 2018 or January of 2019?
 15          A.      I'm guessing at this point.           A number of our
 16      websites have gone through migrations because of
 17      manufacturer requirements.
 18          Q.      Okay.
 19          A.      But that type of box is very standard.           And when
 20      I performed audits of the websites, even through last
 21      year, that's something that we would check for.
 22          Q.      Why were you checking for that when you were
 23      performing website audits?
 24          A.      In my opinion, it's just a standard notification.
 25          Q.      Okay.   When is it that Greenway first became

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 55 of 144 PageID 336



                                                                     Page 55

  1      aware of the Telephone Consumer Protection Act?
  2          A.      I can't answer that question.
  3          Q.      Does Greenway -- is Greenway aware of the
  4      Telephone Consumer Protection Act as you sit here today?
  5          A.      Of course.
  6          Q.      And I'll refer to it as the "TCPA" for short.
  7          A.      Uh-huh.
  8          Q.      Did -- when is the first time that Greenway
  9      had -- well, strike that.
 10                  Does Greenway have a TCPA compliance policy?
 11          A.      Yes.
 12          Q.      When was that first initiated?
 13          A.      When I came to the company, one of the
 14      in briefings I received was current policies.             And as
 15      part of that in briefing, I was told that a policy of
 16      the company was to comply with all local, state, and
 17      federal regulations.
 18                  Since I have been a part of the company, we have
 19      clarified different pieces of how we comply with those
 20      policies.       But the general policy was always there, to
 21      the best of my knowledge.          It was how I was in briefed
 22      to the company.
 23          Q.      Did you, Mr. Agner, have an understanding of the
 24      TCPA prior to commencing your employment at Greenway?
 25          A.      Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 56 of 144 PageID 337



                                                                         Page 56

  1          Q.      And did you identify issues with Greenway's TCPA
  2      policy when you started working at the company?
  3          A.      No, I didn't identify issues.             The only changes,
  4      as I said, were clarifications and a simple decision
  5      that in the spirit of always -- it was a sense of
  6      agreement that this policy has always been in place, but
  7      simply just expound upon it.            That's probably a better
  8      way to phrase that.
  9          Q.      Now, looking back at Interrogatory 14, the next
 10      area is in written contracts for the purchase and lease
 11      of vehicles.
 12                  Do you see that?
 13          A.      Yes.
 14          Q.      Okay.   Now, do the purchase and lease contracts
 15      that Greenway uses make reference specifically to
 16      marketing communications?
 17          A.      The contracts do not, no, but there's a written
 18      privacy policy also that's a part of that deal package.
 19          Q.      In the deal package, there's a privacy policy?
 20          A.      Yes.
 21          Q.      Does that privacy policy make reference to
 22      marketing calls?
 23          A.      It's contained there.
 24          Q.      We'll look at that later on.
 25                  And then the last one is in written contracts for

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 57 of 144 PageID 338



                                                                     Page 57

  1      service of vehicles.
  2          A.      Yes.
  3          Q.      Do those make reference to marketing calls?
  4          A.      I don't recall off the top of my head.        It's a
  5      better phrasing that would be repair orders.             But yes,
  6      that is what a written contract is.
  7          Q.      We can put that aside.
  8                    (Whereupon, Plaintiff Exhibit 5 was marked for
  9          identification.)
 10      BY MR. HIRALDO:
 11          Q.      I'm going to hand you what I've marked as
 12      Exhibit 5, which is defendant's response to plaintiff's
 13      first request for production.
 14                  Do you recognize this document?
 15          A.      Give me just a moment, please.
 16                  I'm not completely familiar with this, no.
 17          Q.      Does Greenway understand that this is a request
 18      for documents?
 19          A.      I get that.
 20          Q.      Okay.   What did Greenway do in order to locate
 21      documents responsive to this request for production?
 22                    MR. MAGRUDER:    Object to the extent that this
 23          calls for any correspondence with counsel.
 24                    But to the extent that you know, feel free to
 25          answer.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 58 of 144 PageID 339



                                                                     Page 58

  1                    THE WITNESS:     Sure.
  2          A.      When this -- this topic was originally raised, I
  3      sent an email to BDC and requested they turn over all
  4      documents pertinent to the conversation, copied in
  5      corporate counsel.       And I believe I did inform them that
  6      counsel was attached.          And at that point, the -- the
  7      remainder of the conversation was carried directly by
  8      counsel.
  9      BY MR. HIRALDO:
 10          Q.      And were you copied on those communications that
 11      counsel handled?
 12          A.      Yeah.
 13          Q.      And when did that occur?
 14          A.      Several months ago.        I don't know the exact date.
 15          Q.      Was it shortly after Greenway received this
 16      lawsuit?
 17          A.      Yes.
 18          Q.      In addition to contacting BDC and asking that
 19      they turn over all of their documents, did Greenway
 20      contact any other vendor?
 21          A.      No.
 22          Q.      Did Greenway contact VoiceLogic?
 23          A.      No.
 24          Q.      Why not?
 25          A.      Don't know who they are.

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 59 of 144 PageID 340



                                                                     Page 59

  1          Q.      Okay.   Does Greenway know who VoiceLogic is
  2      today?
  3          A.      I do.
  4          Q.      When did Greenway first learn of who or what
  5      VoiceLogic was?
  6          A.      Learned peripherally only after some of the
  7      discovery had already taken place.
  8          Q.      If you look at Request Number 2, you see there
  9      where it says:        "Plaintiff initially provided defendant
 10      information, including a phone number, an email address,
 11      via Autotrader Trade-in Marketplace"?
 12          A.      Yes.
 13          Q.      What does that mean?
 14          A.      That means that the gentleman who was the
 15      plaintiff originally contacted the dealership through
 16      the Autotrader Trade-in Marketplace and in that
 17      communication gave the dealership his phone number and
 18      his email address and gave the dealership his email --
 19      his phone number several different times.
 20          Q.      Okay.   When Mr. Picton provided his number
 21      through Autotrader, does Greenway know if he signed
 22      anything in which he agreed to the receipt of marketing
 23      calls on his telephone -- on his cellular telephone
 24      number?
 25          A.      I don't know that exactly.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 60 of 144 PageID 341



                                                                     Page 60

  1          Q.      And then it goes on to say that he provided his
  2      phone number in several forms when he brought his Dodge
  3      Sprinter --
  4          A.      Uh-huh.
  5          Q.      -- to be serviced in October of 2014; is that
  6      correct?
  7          A.      That is correct.
  8          Q.      In those forms, did Mr. Picton explicitly agree
  9      to the receipt of marketing calls on his cellular
 10      telephone?
 11                    MR. MAGRUDER:    Object to the extent that it's
 12          calling for a legal conclusion.
 13                    But you can answer.
 14          A.      Again, I don't know the answer to that.         We would
 15      have to look at the form exactly.              We would have to look
 16      at the forms.
 17      BY MR. HIRALDO:
 18          Q.      Now, Request Number 5 asks for all documents
 19      identifying the following information regarding
 20      recipients of prerecorded messages --
 21          A.      Uh-huh.
 22          Q.      -- name, address, email, phone numbers, sources
 23      of where you obtained the telephone numbers called.
 24                  Do you see that?
 25          A.      I do.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 61 of 144 PageID 342



                                                                     Page 61

  1          Q.      And then in response, Greenway makes reference to
  2      Bates Greenway Numbers 38 through 741.
  3                  Do you see that?
  4          A.      I do.
  5          Q.      I'm going to hand you two exhibits, the first one
  6      being 6 and the second one is 7.
  7                    (Whereupon, Plaintiff Exhibit 6 was marked for
  8          identification.)
  9                    (Whereupon, Plaintiff Exhibit 7 was marked for
 10          identification.)
 11      BY MR. HIRALDO:
 12          Q.      For the record, Exhibit 6 is production from
 13      Greenway Bates labeled 38 through 43 and then the last
 14      page of that log, which is Bates 270.
 15                  Do you see that, Mr. Agner?
 16          A.      I do.
 17          Q.      Okay.   And then the second exhibit, 7, is
 18      Bates 284 --
 19          A.      Uh-huh.   283.
 20          Q.      -- through 287, then 375, and then the last page
 21      being 741.
 22                  Do you see that?
 23          A.      I do.
 24          Q.      So I'll represent to you, you do not have the
 25      complete list in front of you because it's just a lot of

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 62 of 144 PageID 343



                                                                     Page 62

  1      paper and I didn't want to waste paper.
  2          A.      Fair.
  3          Q.      So can you tell me, the first exhibit, 6, what is
  4      this document?
  5          A.      It appears to be a manifest.
  6          Q.      A manifest?
  7          A.      It appears to be a manifest of names and
  8      telephone numbers.
  9          Q.      Okay.   Are these the names, addresses, and
 10      telephone numbers of individuals who received
 11      prerecorded messages sent by BDC?
 12          A.      I don't know that.
 13          Q.      Where did Greenway obtain this list?
 14          A.      I don't know this -- I don't know the answer to
 15      that question.
 16          Q.      Well, Greenway produced this in discovery.
 17          A.      That would have been from the information sent to
 18      Greenway by BDC Promotions.
 19          Q.      Is that where this came from?
 20          A.      That would be it.
 21          Q.      Does Greenway have an understanding of what this
 22      list is?
 23          A.      Greenway has an understanding of what BDC
 24      represents it to be.        Specifically, BDC represents that
 25      these are the people to whom they marketed.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 63 of 144 PageID 344



                                                                     Page 63

  1          Q.      Okay.    Are there -- is this list, Exhibit 6, a
  2      list of Greenway customers or is it a list of -- that
  3      was purchased by BDC?
  4          A.      My understanding is that the only information
  5      that Greenway provided were customers.
  6          Q.      Looking at this Exhibit 6, this list, can you
  7      tell if these are Greenway customers?
  8          A.      I cannot.
  9          Q.      Do you see there on the top right-hand corner
 10      where it says "home market value"?
 11          A.      I do.
 12          Q.      Would Greenway maintain information about the
 13      market value of its customers?
 14          A.      Greenway would maintain information about the
 15      historical purchase of the customer -- what the
 16      historical purchase patterns have been, what they have
 17      purposed from us.
 18          Q.      But not home market values?
 19          A.      No, not the market value of your home.
 20          Q.      Right.    So if Greenway had to take a guess, would
 21      Exhibit 6 be a list of customers of Greenway's?
 22                    MR. MAGRUDER:     Object to the form.
 23          A.      I'm not in the business, with all due respect,
 24      dealing with these lists and stuff like that.
 25

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 64 of 144 PageID 345



                                                                      Page 64

  1      BY MR. HIRALDO:
  2          Q.      That's fair.
  3                  Does Greenway know if BDC sent prerecorded
  4      messages to a list of customers that they had purchased?
  5          A.      I believe that was included in it.          The best
  6      answer I can give you on that is that Greenway has no
  7      way specifically of knowing that BDC did or did not send
  8      these exact messages other than what BDC represents.
  9          Q.      Did BDC ever send Greenway a list of outcomes of
 10      attempted prerecorded messages?
 11          A.      I don't know the answer to that question.          None
 12      that I'm aware of.
 13          Q.      Take a look at Exhibit 7.          Can you tell me what
 14      this is?
 15          A.      Again, it appears to be a manifest of names,
 16      addresses, and phone numbers.
 17          Q.      Is this information that was obtained from the
 18      eLead platform?
 19          A.      I don't know where it comes from.          But it appears
 20      to be people who have purchased a vehicle.
 21          Q.      How do you know that?
 22          A.      Because it seems to have the model that they
 23      purchased and the VIN number.
 24          Q.      Okay.   That last column where it says "distance,"
 25      what does that mean?

                                    Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 65 of 144 PageID 346



                                                                      Page 65

  1          A.      Don't know.
  2          Q.      Does the eLead platform maintain information
  3      about the distance from where the customer resides as it
  4      relates to the dealership?
  5          A.      No, it does not.
  6          Q.      Do you know if that was something that may have
  7      been added?
  8          A.      I can't speculate, but I do know -- I can tell
  9      you that that's not information that the CRM would
 10      contain.
 11          Q.      The column where it says "cell numbers," what
 12      does that mean?
 13          A.      Appears to be the customers' cell phone numbers.
 14          Q.      And the column where it says -- I can't -- I
 15      don't know if you can read it.               It's right to the right
 16      of the ZIP.         I think it's C -- CRT or C --
 17          A.      CRRT, I think.
 18          Q.      CRRT?
 19          A.      Yeah.
 20          Q.      What is that?
 21          A.      No clue.    I don't know.
 22          Q.      Do you know what any of the codes that are in
 23      that column mean?
 24          A.      I don't know what that column means.
 25          Q.      Sale date, what does that mean?

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 66 of 144 PageID 347



                                                                       Page 66

  1          A.      Typically, that would be the date the consumer
  2      purchased the vehicle that's referenced to the right.
  3          Q.      Turn to Greenway 375, please.
  4          A.      Okay.
  5          Q.      Do you see here, pointing it out to you, might
  6      make it easier, I've highlighted it, the plaintiff's
  7      name, Picton?
  8          A.      Yeah.
  9          Q.      Do you see it there?
 10          A.      I see yours.   Oh, Clifton.         I see him.   Clifton
 11      Paul.
 12          Q.      It's about 27th down from the top.
 13          A.      Is the name Clifton Paul Picton?
 14          Q.      Yeah.
 15          A.      Okay.
 16          Q.      Do you see the name there?
 17          A.      I do.
 18          Q.      Now, next to -- or for his row, under sale date,
 19      the -- that little -- that column is empty; is that
 20      correct?
 21          A.      That's the way I read it, yes.
 22          Q.      Meaning that no vehicle was ever purchased by
 23      Mr. Picton from Greenway, correct?
 24                    MR. MAGRUDER:    Object to the form.
 25          A.      It doesn't appear he made a purchase.

                                    Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 67 of 144 PageID 348



                                                                       Page 67

  1      BY MR. HIRALDO:
  2          Q.      For the other individuals on this list, where
  3      their sale date section is empty --
  4          A.      Yes.
  5          Q.      -- does that mean that they did not purchase a
  6      vehicle from Greenway?
  7                    MR. MAGRUDER:      Object to the form.
  8                    THE WITNESS:     I'm sorry.
  9                    MR. MAGRUDER:      You can answer.
 10          A.      If the system does not have a sale recorded,
 11      typically it would be a service customer.
 12      BY MR. HIRALDO:
 13          Q.      In what instances would the system not have a
 14      sale recorded for a consumer?
 15          A.      If it was a prospect who inquired about a
 16      vehicle, but did not purchase one, or was a service
 17      customer, one of the two.
 18          Q.      Is there anything else in this document for
 19      Mr. Picton that identifies whether he was a service or a
 20      purchase customer?
 21          A.      Does not.
 22          Q.      And then you see the CRRT column for Mr. Picton
 23      is blank?       Do you know why that is?
 24          A.      I don't know what that column is.           I don't know
 25      why it's blank.

                                      Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 68 of 144 PageID 349



                                                                     Page 68

  1           Q.     All right.
  2                    MR. MAGRUDER:      Is now a good time to take a
  3           five-minute break?
  4                    MR. HIRALDO:     Sure.
  5                    (Whereupon, a break was taken from 11:52 a.m.
  6           to 12:00 p.m.)
  7      BY MR. HIRALDO:
  8           Q.     Let's take a look again at the request for
  9      production.         Should have been...
 10           A.     15?
 11           Q.     Yeah.
 12           A.     Okay.
 13           Q.     Did you say 15?      5, right?
 14           A.     Oh, I'm sorry.     Yeah, 5.
 15           Q.     Yeah, there's a little plaintiff symbol -- yeah,
 16      5.    So Exhibit 5.
 17           A.     Gotcha.
 18           Q.     We're looking at Number 6, please.
 19                  And the request is:        "Documents sufficient to
 20      identify the total number of prerecorded messages sent."
 21                  And then this response makes reference again to
 22      Bates 38 through 741.          Do you see that?
 23           A.     I do.
 24           Q.     So is it Greenway's position that a prerecorded
 25      message was sent to each one of the individuals

                                      Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 69 of 144 PageID 350



                                                                     Page 69

  1      identified in Exhibits 6 and 7?
  2          A.      That's the only ones -- that's the only ones I'm
  3      aware of.
  4          Q.      Do you know how many prerecorded messages were
  5      sent?
  6          A.      Do not.
  7          Q.      By our count, the total number of individuals in
  8      these two lists that we just covered is roughly 40,000.
  9          A.      Okay.
 10          Q.      Does Greenway have a different understanding?
 11          A.      Greenway only paid --
 12                    MR. MAGRUDER:   Object to the form.
 13          A.      -- for 15,000 records.
 14      BY MR. HIRALDO:
 15          Q.      Okay.
 16          A.      But to be clear, Greenway has no way of knowing
 17      that the messages were or were not sent exactly.              They
 18      were handled through a third-party vendor.
 19          Q.      Did Greenway ever ask BDC if the messages were
 20      sent?
 21          A.      I don't know that.     I do not.
 22          Q.      Does BDC -- I'm sorry.       Does Greenway know if the
 23      prerecorded messages that are alleged in the complaint
 24      were sent to cellular telephone numbers, residential
 25      telephone numbers, or both?

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 70 of 144 PageID 351



                                                                         Page 70

  1                    MR. MAGRUDER:     Object to the form.
  2          A.      Do not know the answer to that question.
  3      BY MR. HIRALDO:
  4          Q.      Let's take a look at what I will mark as
  5      Exhibit 8.
  6          A.      Okay.
  7                    (Whereupon, Plaintiff Exhibit 8 was marked for
  8          identification.)
  9      BY MR. HIRALDO:
 10          Q.      This is Greenway's production Bates 742 and 743.
 11                  Can you tell me what this is?
 12          A.      Yes.    This is a policy, both for employees and
 13      then one for vendors, specifically related to robocalls,
 14      prerecorded messages, automated text messages, and
 15      ringless voicemail.
 16          Q.      When was this policy implemented by Greenway?
 17          A.      I don't recall the exact date.             It was last year.
 18          Q.      Was it in June of last year?
 19          A.      A little later than that.
 20          Q.      August of last year?
 21          A.      I'm not trying -- I don't recall.
 22          Q.      Was this policy implemented after the prerecorded
 23      messages that are at issue in this case were sent?
 24          A.      This is a clarification of the previous policy.
 25      The previous policy, as I stated, when I came to work

                                     Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 71 of 144 PageID 352



                                                                      Page 71

  1      for the company, it was said the company complies with
  2      all local, state, and federal regulations.               As the year
  3      went on, I clarified that policy and then handed my
  4      clarification notice to counsel.               And that was the
  5      production of this.
  6          Q.      Where is the prior policy -- was there a written
  7      policy regarding marketing calls that was in effect
  8      prior to this Exhibit 8 that we're looking at?
  9          A.      There is a handbook, and I -- but I don't have
 10      that specific information.
 11          Q.      And what is the policy that is outlined in
 12      Exhibit 8?
 13          A.      In this policy, that we simply don't engage in
 14      any of those communication methods at all.
 15          Q.      Why not?
 16          A.      Over time, number one, I just don't believe that
 17      they're effective.       And I don't believe that it's the
 18      best way to communicate with a consumer.               So we made a
 19      decision not to do it.
 20          Q.      Okay.   Has Greenway engaged in any type of
 21      telephone marketing since the initiation of this policy?
 22          A.      Telephone marketing, certainly.
 23          Q.      And how did that occur?
 24          A.      It occurs regularly within dealerships that all
 25      telephone marketing that has been done since I have been

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 72 of 144 PageID 353



                                                                     Page 72

  1      with the company is person to person.
  2          Q.      An actual live --
  3          A.      A live human.
  4          Q.      -- human placing a call to a consumer?
  5          A.      That is correct.
  6          Q.      What about the use of prerecorded messages?
  7          A.      No.
  8          Q.      Have any prerecorded messages been sent by
  9      Greenway after the initiation of this policy?
 10          A.      Not to my knowledge at all, no.
 11          Q.      This policy makes specific reference to ringless
 12      voicemail; is that correct?
 13          A.      Robocalls, prerecorded, text, ringless voicemail,
 14      yes.
 15          Q.      Prior to the initiation of this policy that we've
 16      marked as Exhibit 8, did Greenway have a specific policy
 17      regarding ringless voicemails?
 18          A.      Not that I'm aware, no.
 19          Q.      Who made the decision to include ringless
 20      voicemails in this policy?
 21          A.      I did.
 22          Q.      And why was that?
 23          A.      Again, a number of different methods that we can
 24      use to contact a customer.            There are a lot of different
 25      marketing companies that attempt to sell us marketing.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 73 of 144 PageID 354



                                                                     Page 73

  1      And I felt that these are not methods or channels that
  2      would be -- the most appropriate use of our capital with
  3      the consumer.        And so I wanted to very much narrow that
  4      conversation.
  5          Q.      Who wrote this policy?
  6          A.      I did originally and then passed it over to
  7      counsel.
  8          Q.      When you, Mr. Agner, wrote this policy, had you
  9      become aware of the ringless voicemail campaigns that
 10      had been conducted through the use of BDC Promotions?
 11          A.      No.
 12          Q.      Next, we will be looking at Exhibit 9.        And this
 13      is a composite exhibit consisting of a Greenway
 14      production Bates 1 through -- 1 through 12 and then 29
 15      through 37.
 16                    (Whereupon, Plaintiff Exhibit 9 was marked for
 17          identification.)
 18      BY MR. HIRALDO:
 19          Q.      All right.   Let's start with -- do you understand
 20      when I'm saying "Bates 1," I'm referring to the number
 21      in the bottom right-hand corner?
 22          A.      Okay.   I don't know who Bates is, but I caught
 23      the number.
 24          Q.      All right.   So we're looking at Bates 1.        Can you
 25      tell me what this document is?

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 74 of 144 PageID 355



                                                                     Page 74

  1          A.      This appears to be an event order between
  2      Greenway Dodge and BDC Promotions.
  3          Q.      And are ringless voicemails identified in this
  4      invoice?
  5          A.      Yes.
  6          Q.      How many?
  7          A.      15,000.
  8          Q.      Did somebody at Greenway pay this invoice?
  9          A.      I assume so.
 10          Q.      Who would have had to sign off on this invoice
 11      before accounting made the payment?
 12          A.      Shaun Allen.
 13          Q.      Was Mr. Allen authorized to enter into contracts
 14      with vendors for things like ringless voicemail
 15      campaigns?
 16          A.      That was before I was involved with the company.
 17      And so you would have to really -- can't answer that
 18      one.     I assume so based on the fact that he did it, but
 19      I don't have personal knowledge of that.
 20          Q.      Okay.   Let's look at the second page, which is
 21      Bates Number 2.         Can you tell me what this is?
 22          A.      This appears to be a repair order.
 23          Q.      Okay.   For who?    Which customer?
 24          A.      Clifton Picton.
 25          Q.      And what is the date of this repair order?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 75 of 144 PageID 356



                                                                     Page 75

  1          A.      It looks like October of 2014.
  2          Q.      Okay.   When would this repair order have been
  3      handed to Mr. Picton?
  4          A.      He would have seen this before any work was done
  5      on his vehicle.        And then he would most likely have
  6      gotten a copy of this with his receipt when the work was
  7      completed.
  8          Q.      Can you tell me why, under customer signature,
  9      there's no signature?
 10          A.      This may -- I don't know the answer to that.
 11      It's very possible that this was a -- this was before a
 12      charge.       I don't know why it wasn't signed.
 13          Q.      Does Greenway require its service customers to
 14      sign these repair orders before work begins?
 15          A.      The customer would have to approve the work.          But
 16      if he was waiting in the service lane and said go ahead
 17      and do it, you know, they may not have required him to
 18      sign at that point in time.
 19          Q.      We'll look at some repair orders that -- sample
 20      repair orders that were produced to us later on.              But
 21      I'll represent to you that I did not see signatures on
 22      any of them.
 23          A.      Okay.
 24          Q.      Can you tell me why that is?
 25          A.      No.   I didn't run the service department, so I

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 76 of 144 PageID 357



                                                                       Page 76

  1      can't tell you why they didn't have them sign them.
  2          Q.      Is there any specific policy at Greenway that
  3      requires a customer to sign a repair order before work
  4      is commenced?
  5          A.      No.   They have to consent to the work; they don't
  6      have to sign it.        In fact, the consent may be given
  7      electronically, verbally, or not personally.                Customer
  8      may not be --
  9          Q.      Over the phone?
 10          A.      Yes, telephonically.
 11          Q.      So the customer doesn't have to sign this for
 12      work to actually begin, correct?
 13          A.      That's right.
 14          Q.      Now, you see there under cell there's a number
 15      identified as (321) 960-1843?
 16          A.      I do.
 17          Q.      Okay.   And is that how Greenway obtained
 18      Mr. Picton's telephone number, through this repair work
 19      that was done?
 20          A.      I don't know the answer to that.           Because he
 21      also -- we do know that Mr. Picton submitted his
 22      information through the Autotrader Trade-in Marketplace.
 23      So we have multiple points of contact where that cell
 24      phone number could have been given.
 25          Q.      How long does Greenway keep a lead that would

                                     Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 77 of 144 PageID 358



                                                                        Page 77

  1      come in, for example, through Autotrader and its eLead
  2      system?
  3          A.      It stays there forever.
  4          Q.      And is there a -- any kind of note associated
  5      with the lead source for that customer?
  6          A.      Yes.
  7          Q.      Okay.   So in this case for Mr. Picton, does his
  8      eLead file have an indication that he submitted his
  9      information through --
 10          A.      Trade-in marketplace.
 11          Q.      Trade-in marketplace?
 12          A.      Uh-huh.
 13          Q.      How does -- how does it -- what is shown in his
 14      customer file for that?
 15          A.      It would be his name, address.            The customer file
 16      will aggregate all of his information.
 17          Q.      I wasn't clear.
 18                  What annotation is made in the account to reflect
 19      that this is a marketplace lead?
 20          A.      It would give the source of the original contact,
 21      Autotrader Trade-in Marketplace.
 22          Q.      There's a lead source field?
 23          A.      Yes, that's right.
 24          Q.      If I wanted to pull a list of all leads from
 25      certain sources, would I be able to do that?

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 78 of 144 PageID 359



                                                                             Page 78

  1          A.      Uh-huh.    Yes.
  2          Q.      Okay.    Let's look at the next page, Bates 3.
  3                  Do you see that very small font at the top of the
  4      page?
  5          A.      Yeah.
  6          Q.      Well, before you get there, what is this
  7      document?
  8          A.      This would appear to be a receipt.                It's a part
  9      of a repair order, it appears to be.                     It's either a
 10      receipt or diagnostic.            Appears to be a receipt.
 11          Q.      Is any of that small font at the top related in
 12      any way with the use of the telephone number that has
 13      been provided by the customer?
 14          A.      It's too small for me to read.                In this
 15      reduction, I can't read it.
 16          Q.      You see there that this isn't signed with the
 17      prior page?
 18          A.      Right.
 19          Q.      Do you know why that is?
 20          A.      Again, I don't.
 21          Q.      Are customers required to sign receipts before
 22      they can take possession of their vehicles?
 23          A.      No, they're required to pay for them.
 24          Q.      Just payment?
 25          A.      Yeah.

                                       Veritext Legal Solutions
      800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 79 of 144 PageID 360



                                                                       Page 79

  1          Q.      Okay.   No signatures are needed?
  2          A.      Apparently not.
  3          Q.      What was the answer?
  4          A.      I said, "Apparently not."          It would be a best
  5      practice, but it's not required.
  6          Q.      Okay.   Next page, Bates Number 4.
  7          A.      Okay.
  8          Q.      I'll point it out to you -- well, can you tell me
  9      what this is?
 10          A.      It looks like the back of a repair order where
 11      the technician has inspected the vehicle and made notes.
 12          Q.      Is this document provided to the service customer
 13      at some point during the transaction?
 14          A.      Possibly.   I don't know in this particular one.
 15      It would be just simply the technician's notes.                It
 16      could have been provided to the consumer.                I can't
 17      determine based on looking at this.
 18          Q.      So the answer is you don't know?
 19          A.      The answer is I don't know based on what I'm
 20      looking at.
 21          Q.      Okay.
 22          A.      It's made a part of the record.           It's archived
 23      and kept.
 24          Q.      You see under additional terms?
 25          A.      Yes.

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 80 of 144 PageID 361



                                                                      Page 80

  1          Q.      It says:   "Servicing and collection contacts."
  2          A.      Uh-huh.
  3          Q.      And I'll read it to you.         It says:   "You agree
  4      that we may try to contact you in writing, by email, or
  5      using prerecorded artificial voice messages, text
  6      messages, and automatic telephone dialing system, as the
  7      law allows you" -- "as the law allows.
  8                  "You also agree that we may contact you in these
  9      and other ways at any address or telephone number you
 10      provide us, even if the telephone number is a cell
 11      number or the contact results in a charge to you?"
 12          A.      Yes.
 13          Q.      What did Greenway mean when it said "servicing
 14      and collection contacts"?
 15          A.      It's a -- it's intended as a blanket statement of
 16      contact that -- with the service or collect money, but
 17      in context of the service, but also you're -- it's a
 18      blanket agreement between Greenway and the consumer that
 19      Greenway can contact the consumer by writing, email, or
 20      by any prerecorded voice or text as part of a business
 21      relationship.
 22          Q.      Does the word "marketing" appear anywhere in
 23      there?
 24          A.      In this particular one, it does not appear to.
 25          Q.      Does the word "promotional" appear anywhere in

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 81 of 144 PageID 362



                                                                          Page 81

  1      there?
  2          A.      Doesn't seem to, no.
  3          Q.      And how would Mr. Picton have encountered this
  4      additional terms section?
  5          A.      It most likely -- typically, from what I'm seeing
  6      here, it would be a part of the paperwork that was given
  7      to him.
  8          Q.      Is there a signature line anywhere on this page
  9      for the customer to sign?
 10          A.      Doesn't appear to be.
 11          Q.      Next page is Bates 5.        Can you tell me what this
 12      is?
 13          A.      It's an invoice.
 14          Q.      Okay.    And is it for work that Mr. Picton had
 15      done on his vehicle?
 16          A.      Seems to be, yes.
 17          Q.      Okay.    Is this for a separate service date than
 18      the one we looked at on Bates 2?
 19          A.      Yes.    We were originally looking at October.
 20      This is November.        And the original date here was
 21      October of 2014.         This is November of 2014.         And there's
 22      a delivery date also noted on here of 2006.
 23          Q.      Where do you see November?           Because I see
 24      September.
 25          A.      I'm sorry.   September.        September, October.

                                     Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 82 of 144 PageID 363



                                                                          Page 82

  1          Q.      All right.   So it looks like Mr. Picton came in,
  2      in September and then he came back in October for
  3      service?
  4          A.      It would seem.
  5          Q.      Can you tell me why the customer signature line
  6      is blank again?
  7          A.      Again, I don't know the answer to that question.
  8      I don't know why it would not be, so...
  9          Q.      Does Greenway require its customers to sign these
 10      invoices before they commence work on the vehicle?
 11          A.      Again, no.   To the best of my knowledge, what
 12      they require the customer to do is approve the work.
 13      Signature would be the best practice.                   But I can't speak
 14      as to the operational discipline of every detail inside
 15      of a specific department.             Hope that makes sense.
 16          Q.      Is there anything on this page that discusses the
 17      use of the cellular telephone number that has been
 18      provided by Mr. Picton by Greenway?
 19          A.      Not on the front side.          I would have to see the
 20      back side.       There's a front and a back.
 21          Q.      Has the back been produced?
 22          A.      I don't know the answer to that.              First time I'm
 23      seeing this one.
 24          Q.      Okay.   Take your time.
 25                    MR. MAGRUDER:      Can we just go off the record

                                      Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 83 of 144 PageID 364



                                                                       Page 83

  1          for a second.
  2                    (Whereupon, a discussion was held off the
  3          record.)
  4      BY MR. HIRALDO:
  5          Q.      So, Mr. Agner, we were just off the record.           And
  6      your counsel kindly clarified for me that these Bates 5
  7      and 6, while they were located within Greenway's file
  8      for Mr. Picton, they do not appear to be documentation
  9      that was ever generated by Greenway, given that it does
 10      not have a Greenway logo on top of the page; is that
 11      correct?
 12          A.      I concur.
 13          Q.      So we can just skip through those.
 14                  Let's look at Bates 7.        Can you tell me what this
 15      is?
 16          A.      Let's see.   Give me just a moment.
 17                  This appears to be an internal document that was
 18      provided -- it's a summary.            It looks like the warranty
 19      coverage on the vehicle.
 20          Q.      Where did this summary come from?
 21          A.      If it was generated internally, this is -- this
 22      is something that typically would have been generated
 23      out of a dealership management system.                Or it could be a
 24      service history, simply a service history.                It looks
 25      like it was provided by Chrysler.

                                    Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 84 of 144 PageID 365



                                                                             Page 84

  1          Q.      Provided by Chrysler?
  2          A.      If you look at the -- it says:              "Strictly
  3      confidential.         It was provided to dealer in accordance
  4      with Section 4 of the software license with Chrysler
  5      Group, LLC."
  6          Q.      I see.    And when you say -- okay.            So when you
  7      say the -- by Chrysler, you mean --
  8          A.      The manufacturer.
  9          Q.      -- the manufacturer?
 10          A.      Yes, sir.
 11          Q.      And so this is information that Greenway was able
 12      to pull from some manufacturer database?
 13          A.      That's what it appears to be.              It looks like it's
 14      either a warranty notification or they're also perhaps
 15      searching for open recalls.             It would be a normal part
 16      of the dealership business.
 17          Q.      And Bates 8 is a continuation of that first page?
 18          A.      That's right.
 19          Q.      All right.   Let's look at Bates 9.             Can you tell
 20      me what that is?
 21          A.      It is an eligibility report to determine whether
 22      or not the vehicle is eligible under warranty
 23      coverage -- factory warranty coverage.                   That's what
 24      Mopar is for.         Mopar is part of Chrysler.
 25          Q.      Okay.    And then let's look at Bates 10.

                                     Veritext Legal Solutions
      800-726-7007                                                              305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 85 of 144 PageID 366



                                                                         Page 85

  1          A.      Yep.
  2          Q.      What is this document?
  3          A.      It appears to be -- it appears to be something
  4      that was done in the lane to identify the vehicle.                  It's
  5      like a cover sheet, is what it looks like.                  When you
  6      look at the left, concern, cause, correction, that's how
  7      you would normally identify a customer -- the
  8      customer -- the concern is what the customer complained
  9      about.
 10          Q.      Is this -- Bates 10, the document entitled
 11      "service repair order request," is that for the same
 12      service that was performed on October 3rd of 2014?
 13          A.      It's not dated, but it appears to be, only
 14      because the ABS light and the ABS light are referenced,
 15      one as handwritten, one as typed.
 16          Q.      I'm sorry.   You said it does not appear to be?
 17          A.      It appears to be, yes.
 18          Q.      It appears to be.
 19          A.      It is not dated, but it appears to be because it
 20      references the same complaint.
 21          Q.      Is this a document that would have been completed
 22      by Mr. Picton?
 23          A.      No.    That's something that would have been
 24      completed by the service advisor.                And then typically,
 25      they would ask Mr. Picton to sign it.                  But it would be

                                     Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 86 of 144 PageID 367



                                                                           Page 86

  1      completed by the service advisor, whoever was assisting
  2      him.
  3          Q.      Was this document signed by Mr. Picton?
  4          A.      It is not.
  5          Q.      Does Greenway require its service customers to
  6      sign service repair order requests before commencing
  7      work on the customer's vehicle?
  8          A.      Again, they should, but it requires them to
  9      authorize the work.
 10          Q.      Is there any disclosure on Bates 10 regarding the
 11      use of the telephone number that has been provided by
 12      the customer?
 13          A.      I'm not trying to not answer your question.               I
 14      would have to see the back.              But there's front and back
 15      to all of these documents.             It's not on the front.
 16          Q.      This is all we've been given.               Is there anything
 17      on the front of the page?
 18          A.      No.
 19          Q.      Is there anything on the back of the page -- I
 20      mean the back of the document?
 21          A.      Not aware of it, no.         It's a pretty old form.          So
 22      I don't know the answer to that.
 23                    MR. MAGRUDER:      What was the Bates number?
 24                    THE WITNESS:     It was 10.
 25

                                      Veritext Legal Solutions
      800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 87 of 144 PageID 368



                                                                     Page 87

  1      BY MR. HIRALDO:
  2          Q.      All right.   Looking back at the documents that we
  3      just covered --
  4          A.      Yes.
  5          Q.      -- which are Bates 2 through 11, with the
  6      exception of the documents that are not Greenway
  7      documents, can you point me to anything in there where
  8      Mr. Picton agreed to the receipt of marketing or
  9      promotional calls on his cellular telephone number?
 10                    MR. MAGRUDER:    Object to the form to the extent
 11          it calls for a legal conclusion.
 12                    But you can answer.
 13          A.      There's nothing in those documents that
 14      stipulates that.
 15      BY MR. HIRALDO:
 16          Q.      Has Greenway ever used any type of document
 17      associated with service and repair work that makes
 18      specific reference to marketing or promotional calls to
 19      cellular telephones?
 20          A.      Not that I'm aware of, no.
 21          Q.      Let's look at Bates 29, please.
 22          A.      Okay.
 23          Q.      Can you tell me what this document is, please?
 24          A.      It appears to be a lawsuit.
 25          Q.      It looks like it's a lawsuit that was filed in

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 88 of 144 PageID 369



                                                                     Page 88

  1      magistrate court in Fulton County, Georgia --
  2          A.      Uh-huh.
  3          Q.      -- by Willis Johnson against Greenway Automotive
  4      and other various Greenway entities; is that correct?
  5          A.      That's how I read it, yes.
  6          Q.      What was the outcome of this lawsuit?
  7          A.      I don't know the answer to that.
  8          Q.      How did Greenway obtain Mr. Johnson's telephone
  9      number?
 10          A.      You have to give me a moment because I don't know
 11      exactly who Mr. Johnson is.
 12          Q.      Sure.
 13          A.      If this is the same gentleman that I was
 14      recalling, he was a client of the Orlando Kia store,
 15      also as a prospect of the Dodge store and a number of
 16      other stores.         He submitted Internet leads with his
 17      email and phone numbers to a number of dealerships under
 18      a number of different names.
 19          Q.      Mr. Johnson alleges that on or about October of
 20      2018, he received a text message --
 21          A.      Yeah.
 22          Q.      -- from defendant's sales marketing team; is that
 23      correct?
 24          A.      That's what he alleges, yes.
 25          Q.      Does Greenway engage in text message marketing to

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 89 of 144 PageID 370



                                                                       Page 89

  1      consumers?
  2          A.      No.   What he was referring to in this specific
  3      incidence was a text communication from someone who
  4      worked in sales at one of the stores specifically, or
  5      several of the stores.
  6          Q.      How did that individual send the text message to
  7      Mr. Johnson?
  8          A.      I don't recall on this one.           This one, I don't
  9      know that it was ever disclosed.
 10          Q.      Does the eLead platform have the ability to
 11      transmit text messages?
 12          A.      It does.
 13          Q.      Does it have the ability to send --
 14          A.      But only if the consumer opts in.
 15          Q.      Does it have the ability to transmit mass text
 16      messages?
 17          A.      No.
 18          Q.      Meaning you can only send one text message at a
 19      time using eLead?
 20          A.      Correct.   And then only if the consumer consents
 21      to receive text messages.
 22          Q.      Other than this lawsuit by Mr. Johnson and the
 23      current lawsuit by Mr. Picton, and then there was
 24      another lawsuit -- that we represent the plaintiff and
 25      dismissed -- has Greenway been sued for an alleged

                                    Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 90 of 144 PageID 371



                                                                     Page 90

  1      violation of the TCPA?
  2          A.      Not to my knowledge.
  3                    (Whereupon, Plaintiff Exhibit 10 was marked for
  4          identification.)
  5      BY MR. HIRALDO:
  6          Q.      All right.   The next document will be Exhibit 10.
  7      It's another composite consisting of Bates -- Greenway
  8      production Bates 744 through 809.
  9                  So starting with the first page, which is
 10      Bates 744, it's an email from
 11      williamroberts@fcagroup.com --
 12          A.      Okay.
 13          Q.      -- to Shaun Allen, who was employed by Greenway,
 14      correct?
 15          A.      Yes.    Seems to be, yes.
 16          Q.      FCA is Fiat Chrysler, correct?
 17          A.      Fiat, Chrysler, Alfa Romeo.
 18          Q.      The manufacturer?
 19          A.      Yes.
 20          Q.      Did Fiat Chrysler suggest to Greenway that it
 21      contact BDC Promotions?
 22          A.      In this document, they do.
 23          Q.      Do you know if Fiat Chrysler was aware of the
 24      ringless voicemail campaigns that are at issue in this
 25      case?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 91 of 144 PageID 372



                                                                         Page 91

  1          A.      I do not know.
  2          Q.      Turn to Bates 746, please.            This is an email from
  3      William Specht at BDC Promotions dated February 25,
  4      2018, to Shaun Allen requesting a CSV file or Excel
  5      spreadsheet with certain data fields.
  6                  Do you see that?
  7          A.      I do.
  8          Q.      Did Greenway, in fact, provide BDC with that
  9      information?
 10          A.      Yes, sir.
 11          Q.      And was that the list that we looked at
 12      previously which contained Mr. Picton's name?
 13          A.      I believe that's where that list came from.
 14      There were two lists.          One of them I don't know where it
 15      came from.         That one, I do.
 16          Q.      All right.   Next page, 747.            This is an email
 17      from Mr. Allen to Mr. Specht dated February 5, 2018, at
 18      1:02 p.m.       Do you see there where he says, in part, does
 19      that say 3800 for -- $3,800 for ringless voicemails?
 20      I'm paying less than $2,000 for 4,000 currently.
 21          A.      Yes.
 22          Q.      Who was he paying $4,000 -- or $2,000 to for
 23      4,000 ringless voicemails?
 24          A.      I don't know that that did or didn't happen.               It
 25      may have been simply a negotiating tactic on his part.

                                      Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 92 of 144 PageID 373



                                                                       Page 92

  1      But I don't know -- I'm not aware of any other
  2      campaigns.
  3          Q.      Was Greenway -- so that's -- my next question is:
  4      Did Greenway engage in any other ringless voicemail
  5      campaigns prior to the campaigns that were done through
  6      BDC?
  7          A.      Not that I'm aware of.
  8          Q.      So it's possible he was just posturing?
  9          A.      I believe it was a posturing and negotiating.          I
 10      don't know for a fact, but that would be my supposition.
 11          Q.      Let's look at Bates 750, email from Shaun Allen
 12      to Alesia --
 13          A.      McWhite.
 14          Q.      -- McWhite --
 15          A.      Uh-huh.
 16          Q.      -- at Greenway Dodge.        Who is Alesia McWhite?
 17          A.      It appears she was the one -- she was the person
 18      that he needed to pay the bill.               She worked in
 19      accounting.
 20          Q.      Okay.   When he says can you do 75 percent new and
 21      25 percent used, what does he mean by that?
 22          A.      He's referring to an expense allocation.          So if
 23      they pay $10,000 for something, he's telling her to
 24      charge 75 percent of the cost to the new car department
 25      and 25 percent to the used car department.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 93 of 144 PageID 374



                                                                          Page 93

  1          Q.      Bates 756, please.     Can you tell me what this is?
  2          A.      Appears to be the check by which they paid BDC
  3      Promotions.
  4          Q.      For the invoice that we looked at earlier on --
  5      actually, we didn't look at it.             It's in here too.       It's
  6      752.
  7                  Is that payment --
  8          A.      That would appear to be the payment for the
  9      invoice.
 10          Q.      So on 756 is payment for the invoice that's
 11      referred to on 752?
 12          A.      That would seem to match, yes.           Yep, that
 13      matches.
 14          Q.      Let's look at 792.
 15          A.      All right.
 16          Q.      Can you tell me what this email is about?
 17          A.      This appears to be the script that they agreed to
 18      use for the campaign we're discussing.
 19          Q.      Did Mr. Allen approve the use of this script
 20      after it was sent to him by Mr. Specht?
 21          A.      Yes.
 22          Q.      Did Mr. Allen approve the use of the Greenway
 23      name in this message?
 24          A.      He approved the script, so that's part of it,
 25      yeah.

                                   Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 94 of 144 PageID 375



                                                                         Page 94

  1          Q.      All right.   Let's look at 796.            This is an email
  2      from Mr. Specht to Shaun Allen and the subject line is
  3      BDC appointments generated 2/21.
  4                  What appointments is he referring to in this
  5      email?
  6          A.      He would be referring to the appointments that
  7      his business development center supposedly generated
  8      based on this campaign.
  9                  And to be clear -- I do want to clarify one other
 10      thing -- when you're asking if Shaun authorized use of
 11      the Greenway name, he specifically authorized the use of
 12      Greenway Dodge, and only Greenway Dodge.
 13          Q.      I understand.
 14          A.      But in this, what they're referring to is, as
 15      part of the promotion, Mr. Specht's business development
 16      center says they have generated appointments on behalf
 17      of the dealership.
 18          Q.      Now, these appointments, were they generated as a
 19      result of the prerecorded message that was sent on 2/21
 20      or something else?
 21          A.      I believe it was something else, if you look back
 22      in the paperwork.        But I'll have to go back and dive
 23      through real quickly.         Give me a minute --
 24          Q.      Are you referring to the live calls --
 25          A.      Yes.

                                     Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 95 of 144 PageID 376



                                                                          Page 95

  1          Q.      -- that are referred to in the invoice?
  2          A.      Yes.    It's not clear where those appointments
  3      came from.         So it could have been through live calls.
  4      It could have been through prerecorded.                   It's not clear.
  5          Q.      Does Greenway know if the prerecorded messages
  6      campaign generated any leads?
  7          A.      I have no idea.
  8          Q.      Would Greenway -- would Greenway have any
  9      indication in its database as to where the lead source
 10      came from?
 11          A.      Not on something like this, no.              That was a
 12      campaign.       And a campaign is classed completely
 13      differently than something else.                It's a lump sum.      So
 14      there would be no specific indicator that one came from
 15      this part or that part or that part.                   It would be part
 16      of the one campaign.
 17          Q.      And so the campaign that was performed by BDC
 18      consisted of ringless voicemails, correct?
 19          A.      Check.
 20          Q.      Live calls?
 21          A.      Yes.
 22          Q.      And direct mailers?
 23          A.      That is correct.
 24          Q.      And the live call component of this campaign,
 25      what was it?

                                     Veritext Legal Solutions
      800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 96 of 144 PageID 377



                                                                     Page 96

  1          A.      That would be people calling, live human beings
  2      calling customers.
  3          Q.      What about the direct mail?
  4          A.      That would be mail sent by the postal service.
  5          Q.      So let's look at 801.
  6                  Is your answer the same, you don't know where
  7      the -- where -- you don't know whether these leads were
  8      generated as a result of the prerecorded messages or the
  9      live calls; is that correct?
 10                    MR. MAGRUDER:   Object to the form.
 11          A.      That's correct.   There's no delineation.
 12      BY MR. HIRALDO:
 13          Q.      This next document is another composite.         It's
 14      Bates labeled 810, 811, and the last page being 851.
 15      It's Exhibit 11.
 16                    (Whereupon, Plaintiff Exhibit 11 was marked for
 17          identification.)
 18      BY MR. HIRALDO:
 19          Q.      Do you recognize this document?
 20          A.      It appears to be a sales log or a prospect log,
 21      but I can't specify that, based on what I'm looking at.
 22          Q.      Do you see the first column says lead date?
 23          A.      Yep.
 24          Q.      Does that help you answer the question?
 25          A.      These are leads that came on -- these are leads

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 97 of 144 PageID 378



                                                                     Page 97

  1      that came in, but it doesn't tell me what the source of
  2      the lead was.        But yes, that's -- that's a desk log.
  3          Q.      Was this lead list provided by Greenway to BDC?
  4          A.      I don't know where this came from, specifically.
  5          Q.      Does Greenway know if live calls were placed to
  6      the individuals identified in this list?
  7          A.      I have no knowledge.       There is no way for me to
  8      know that, based on what I'm looking at.
  9          Q.      Okay.   Would there have been an email
 10      communication attaching this list to BDC?
 11                    MR. MAGRUDER:    Object to the form.
 12          A.      I can't tell you how it was -- I don't know how
 13      it was delivered to BDC, so I don't know.             It could have
 14      been just downloaded.         It could have been printed.        I
 15      don't know how it was delivered.
 16      BY MR. HIRALDO:
 17          Q.      Were prerecorded messages sent to the individuals
 18      in this list?
 19          A.      There's no way to know, based on looking at this.
 20          Q.      The next exhibit is another composite, which is
 21      852 through 862.
 22                    (Whereupon, Plaintiff Exhibit 12 was marked for
 23          identification.)
 24      BY MR. HIRALDO:
 25          Q.      The first page, 852, is an email from Mr. Specht

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 98 of 144 PageID 379



                                                                     Page 98

  1      to Shaun Allen.       It says:      "Appointments generated from
  2      tonight's efforts.        I spent a lot of extra money on live
  3      agents and RBMs for this weekend, and I think it's going
  4      to pay off."
  5                  These appointments, does Greenway know, the
  6      appointments that are reflected on the following pages,
  7      if they were as a result of the prerecorded message
  8      campaign, the live campaign, or both?
  9                    MR. MAGRUDER:    Object to the form.
 10          A.      The best answer I can give you is that there's no
 11      way to know that.        Nothing is delineated.       And then
 12      other than Mr. Specht saying -- telling us that this is
 13      what happened, we don't know.
 14      BY MR. HIRALDO:
 15          Q.      Flip over to 861, please.
 16          A.      Okay.
 17          Q.      It's an email from Mr. Specht dated February 24th
 18      to Shaun Allen.
 19          A.      Yes.
 20          Q.      And then, in part, it says: "Deployment to home
 21      or cells, date Monday, February 26th at 1:00 p.m.,
 22      21,000 total."
 23          A.      Yes.
 24          Q.      All right.   What does that mean?
 25          A.      My understanding is that this is the phone number

                                    Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 99 of 144 PageID 380



                                                                           Page 99

  1      that Shaun would have used to record the outbound voice
  2      message and that Mr. Specht is telling him that his
  3      voice message will be sent on that date to this number
  4      of people.
  5          Q.      To home and cellular telephones?
  6          A.      Yes.    Well, it's not -- it's clearly what he's
  7      saying, yes, deployment to home and/or cell phone
  8      numbers.       There's no way of specifying how many belong
  9      to which category.
 10          Q.      Next page, 862.
 11          A.      Okay.
 12          Q.      It's an email from Shaun Allen to Mr. Specht.               It
 13      says:       "This is the phone number to use for ringless
 14      voicemails in March for callbacks."
 15          A.      Okay.
 16          Q.      And there's a number there, (407) 605-5908.
 17          A.      Yes.
 18          Q.      What is that number?
 19          A.      It would be the phone number that Shaun wished to
 20      have placed in the campaign as the phone number the
 21      customer would call.
 22          Q.      If a customer would have called that number, who
 23      would have answered?
 24          A.      I don't know specifically.           Most likely it would
 25      have rung back to the sales center.                    It would go back to

                                     Veritext Legal Solutions
      800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 100 of 144 PageID 381



                                                                     Page 100

   1      the dealership.
   2          Q.      Somebody within the BDC department?
   3          A.      I don't know.    I have no way of knowing
   4      specifically.       Could have gone to the sales desk.         Could
   5      have gone to the BDC.         Could have gone to a personal
   6      cell phone that someone used.              It could have gone to any
   7      number of places.
   8          Q.      What does BDC mean?
   9          A.      Business development center.
 10           Q.      Does Greenway have a BDC department?
 11           A.      You're specifically referring to the Dodge store.
 12       They have an Internet and telephone department.              I don't
 13       believe they have what we could call a BDC.              They have
 14       more of an Internet department, though.
 15           Q.      Do you know if this number that's identified here
 16       leads back to somebody at Greenway?
 17           A.      I do not know that.
 18           Q.      And then he makes reference to ringless
 19       voicemails in March.         Was a ringless voicemail campaign
 20       conducted in March?
 21           A.      I don't know.    The only one I'm familiar with is
 22       exactly the one we're discussing.
 23           Q.      All right.   Next list -- next document is
 24       Exhibit 13.       It's a BDC document that we're provided in
 25       response to a subpoena.          It's a composite exhibit

                                      Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 101 of 144 PageID 382



                                                                         Page 101

   1      consisting of Bates 21, 23, through 2124, and then 2979.
   2                    (Whereupon, Plaintiff Exhibit 13 was marked for
   3          identification.)
   4      BY MR. HIRALDO:
   5          Q.      Do you recognize the list that follows the email?
   6          A.      No.
   7          Q.      Do you know where that came from?
   8          A.      I do not.
   9          Q.      Was that something that was provided by Greenway
 10       to BDC?
 11           A.      I have no way to know that.             And I specifically
 12       have never seen one that has numbers down the left-hand
 13       side.
 14                     (Whereupon, Plaintiff Exhibit 14 was marked for
 15           identification.)
 16                     MR. HIRALDO:     The next document is Exhibit 14,
 17           which is another BDC response Bates labeled 38
 18           through 41, and then the last page being 449.
 19       BY MR. HIRALDO:
 20           Q.      Do you recognize the list that follows the email
 21       communication in this composite exhibit?
 22           A.      Again, no, I don't recognize the list.             It's not
 23       a format I'm familiar with.
 24           Q.      Is this something that came from eLeads -- from
 25       the eLead platform?

                                       Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 102 of 144 PageID 383



                                                                           Page 102

   1          A.      No, it definitely did not.
   2          Q.      Do you know if this is a list that was purchased
   3      by BDC?
   4          A.      I don't know where the list came from.               I can
   5      tell you where it did not come from, but I can't tell
   6      you where it came from.
   7          Q.      So it did not come from Greenway?
   8          A.      It did not come from eLeads.               It did not.
   9          Q.      So the next thing we're going to look at is an
 10       Excel spreadsheet, and I'll show it to you on this
 11       laptop because of the length.              This was something that
 12       was produced to us in discovery.                And the file name is
 13       M1044691A.
 14           A.      Okay.
 15           Q.      Do you recognize -- and you're welcome to just
 16       scroll through it.        It's touch screen.
 17           A.      Do you mind if I stand up?
 18           Q.      No.   No.   Can you tell me what this is?             Where
 19       did it -- where did it come from, first of all?
 20           A.      It's a spreadsheet, so it's just -- I have no
 21       idea where it originally came from.                    It's simply
 22       electronically produced.           And the file name is not one
 23       that I'm familiar with at all.              We don't use file names
 24       like that internally.
 25           Q.      Okay.   Well, this was given to us by Greenway in

                                      Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 103 of 144 PageID 384



                                                                         Page 103

   1      discovery.
   2          A.      Understand.
   3          Q.      But Greenway doesn't know where it came from?
   4          A.      No.   That's not a format -- that type of file
   5      name is not one that -- that we would normally use.                    So
   6      I don't know exactly how it was generated.
   7          Q.      Did BDC give this Excel spreadsheet to Greenway?
   8          A.      That would be my guess, but I can't -- I can't
   9      swear to that.         It would be my guess.           It has 20,000
 10       names on it.        So it looks like something that BDC would
 11       have generated.         That's not a Greenway file name,
 12       typically.
 13           Q.      So as far as Greenway knows, this is not one of
 14       its files?
 15           A.      No, sir.
 16           Q.      The next Excel spreadsheet that we're looking at
 17       is called "BDC Promotions-Greenway Dodge
 18       NCOA-dedup-radiusappend."
 19           A.      Okay.
 20           Q.      Do you recognize that name?
 21           A.      I have never seen it before, but I can tell you
 22       what it is.
 23           Q.      What is it?
 24           A.      By the name of it, NCOA stands for National
 25       Change of Address.

                                      Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 104 of 144 PageID 385



                                                                     Page 104

   1          Q.      Okay.
   2          A.      And dedup radius append.         So my -- my best
   3      professional guess on that one would be that that was a
   4      document provided by BDC Promotions to take sorted
   5      records and to add other information to them and to
   6      remove information from them.             That's what -- that's
   7      what a dedup radius append is.
   8          Q.      So is this a list of -- I'll represent to you, if
   9      you do a control F, Mr. Picton's name appears on
 10       Line 7932.
 11           A.      Okay.
 12           Q.      Okay.   Is this a document that was originally
 13       provided of customers to BDC?
 14           A.      That would be my best guess.
 15           Q.      And then it was BDC's job to do an update through
 16       the National Change of Address database?
 17           A.      That's what it appears to be.
 18           Q.      For purposes of sending mailers?
 19           A.      Direct mail.
 20           Q.      And then why do a radius append?
 21           A.      When they changed the address, they would -- the
 22       best answer would be you don't want to market to people
 23       too far away.
 24           Q.      Okay.   Do you know if everyone on this list was
 25       sent a prerecorded ringless voicemail?

                                     Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 105 of 144 PageID 386



                                                                    Page 105

   1          A.      I don't know if anyone on this list received a
   2      voice message.
   3          Q.      Do you know if anybody on this list was sent a
   4      direct mail?
   5          A.      I don't know for certain, but that's what you
   6      would use a list like that for, would be a mail piece,
   7      postal mail.        Otherwise, you wouldn't need the change of
   8      address.
   9                    MR. HIRALDO:     Let's take a quick bathroom
 10           break.
 11                     (Whereupon, a break was taken from 12:52 p.m.
 12           to 12:57 p.m.)
 13       BY MR. HIRALDO:
 14           Q.      Mr. Agner, I'd like to next look at some
 15       documents that were recently produced by Greenway in a
 16       folder called "deals"?
 17           A.      Okay.
 18           Q.      And these look like -- what do you refer to them
 19       as in the -- in the industry, dealer -- deal jackets
 20       or --
 21           A.      Deal jackets.
 22           Q.      Deal jackets, right.
 23                   What is a deal jacket comprised of?
 24           A.      A deal jacket is the paperwork that we're
 25       required to keep by law for someone who has purchased a

                                       Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 106 of 144 PageID 387



                                                                               Page 106

   1      vehicle.
   2          Q.      Okay.   So this is a sampling of deal jackets for
   3      individuals that were purchase customers who were sent
   4      prerecorded messages.
   5                  And my question to you is -- I'd like to try to
   6      do this as efficiently as possible.                     Can you point me to
   7      where within these closing documents there's a reference
   8      to the use of the consumer's telephone number for
   9      marketing purposes?
 10           A.      Sure.
 11           Q.      It's touch screen too.          Use a mouse.        That will
 12       make it easier.
 13                     MR. MAGRUDER:      Did you compile this from -- are
 14           these directly from those folders or did you compile
 15           these?
 16                     MR. HIRALDO:     No, it's -- I basically just took
 17           the folder and put it --
 18                     MR. MAGRUDER:      Okay.      Because it might be
 19           word-searchable, if you wanted to...
 20           A.      There's a partial one on 907, where there's a
 21       contact statement.        I made that bigger.               Sorry.    Make it
 22       easier to read.
 23                   What I'm looking for I haven't found quite yet.
 24       It's called a "privacy statement."                  There's also a
 25       statement on 907.

                                       Veritext Legal Solutions
       800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 107 of 144 PageID 388



                                                                    Page 107

   1      BY MR. HIRALDO:
   2          Q.      So we're looking at -- let's get a couple of
   3      things on the record.          We're looking at a file called
   4      1504 Quintero -- Q-U-I-N-T-E-R-O, comma, Victor, and
   5      then the letter M dot PDF.             This is Greenway 907,
   6      Bates 907.       And then within -- where in 907 are you
   7      looking at?
   8          A.      You agree that we may try to contact you -- voice
   9      message, text message -- you also agree that we may try
 10       to contact you in other ways, address, telephone
 11       provided, even it's a cell phone number.
 12           Q.      And so you're looking at the subparagraph called
 13       "servicing and collection contacts?
 14           A.      Yeah, correct.
 15           Q.      The servicing and collection contact language
 16       looks very similar to the additional terms language in
 17       the invoice, the invoice that we reviewed earlier,
 18       correct?
 19           A.      Yes, it does.
 20           Q.      Okay.   Is this standard language that Greenway
 21       essentially has used in all its various contracts?
 22           A.      It would appear to be, yes.
 23           Q.      Does that language, like the invoice language
 24       that we looked at before, make any reference to
 25       marketing calls?

                                       Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 108 of 144 PageID 389



                                                                          Page 108

   1          A.      Does not.
   2          Q.      Does it make any reference to promotional calls?
   3          A.      Does not.
   4          Q.      Instead, it specifically makes reference to
   5      servicing and collection contacts?
   6          A.      Yes, it does.
   7          Q.      You want to keep going?
   8          A.      Yes, sir.
   9          Q.      I don't know how you want to identify this, but
 10       it is 938.       And then there is quite a bit of
 11       conversation in this privacy notice, which also I
 12       believe it's going to reference promotions or
 13       marketing -- promotions and it also has a consent clause
 14       right there.
 15                   So then we're looking at Bates 938.              Can you --
 16       I'm having a hard time reading this.                   Can you read for
 17       me where it says -- where it talks about calls?
 18           A.      And as you're aware, we acquired information to
 19       help you purchase a vehicle -- another dealership -- the
 20       information collected comes from a number of sources,
 21       which includes credit reporting, you, credit reporting
 22       agencies, lenders and our -- and this dealership.                   The
 23       information was about the type of vehicle and the price
 24       as well.
 25                   Information we receive from you may be -- must be

                                      Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 109 of 144 PageID 390



                                                                         Page 109

   1      shared with certain other entities.                  We will share
   2      information in order to help you obtain financing.                    We
   3      may share your information with other manufacturers.                      We
   4      offer a number of products to customers when they
   5      purchase their vehicle to enhance their ownership
   6      experience, including but not limited to -- and it names
   7      a number of things -- service contracts, accident/health
   8      insurance.       When you purchase products, information is
   9      shared with the companies that provide these products.
 10                   We may use the information to contact you.               We
 11       may send you a newsletter or other information.                  We're
 12       proud of our service department managers and
 13       technicians.       From time to time, we may access customer
 14       information so we may advise you regarding special
 15       promotions and service or information regarding your
 16       vehicles.       In the future, we may even make promotions
 17       regarding the purchase of vehicles.
 18                   It is our hope that your experience was an
 19       enjoyable one that you remember when purchasing vehicles
 20       and service in the future.          We restrict access to
 21       nonpublic information about you to employees who need to
 22       know that information.
 23                   We maintain physical, electronic, and procedural
 24       safeguards that comply with federal regulations to guard
 25       your nonpublic personal information, do not sell or give

                                    Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 110 of 144 PageID 391



                                                                    Page 110

   1      information to third parties.            And the customer must
   2      acknowledge they received that.
   3                  And by signature, we hereby consent in
   4      participation, financing of the vehicle, to a primary
   5      investigation, the option, credit, employment history,
   6      obtaining information in effect, such as not obligated
   7      to the vehicle -- the vehicle can only be purchased with
   8      finance -- and then basically says that you don't have
   9      to finance with us.
 10                   But I would construe that privacy notice to
 11       inform the customer that they may be marketed to with
 12       the information that is provided.
 13           Q.      Does that privacy notice make reference to the
 14       use of prerecorded messages by Greenway?
 15           A.      It does not specifically note any channel.         So
 16       no, it does not specifically note prerecorded messages.
 17           Q.      What about the language underneath the privacy
 18       notice?       Does the make reference to prerecorded
 19       messages?
 20           A.      Does not.
 21           Q.      Is there anything in the deal jacket that we're
 22       looking at here that specifically references the use of
 23       prerecorded messages for marketing purposes to cellular
 24       telephones?
 25           A.      No.

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 111 of 144 PageID 392



                                                                    Page 111

   1          Q.      Is there anything in -- has Greenway ever used
   2      any document in the sale of a new or used vehicle which
   3      makes specific reference to the use of prerecorded
   4      messages for marketing purposes to an individual's
   5      cellular telephone?
   6                    MR. MAGRUDER:    Object to the form.
   7          A.      Not to my knowledge, not since I have been here.
   8      I can't testify to what they have done previously
   9      specifically to that.
 10       BY MR. HIRALDO:
 11           Q.      Have you looked, Mr. Agner, at these deal jackets
 12       that have been produced to us as a sample --
 13           A.      Not all.   I have gone through partially, but not
 14       entirely.
 15           Q.      How many deal jackets did you look at in your
 16       review?
 17           A.      This is the first time I've reviewed deal
 18       jackets.
 19           Q.      Do you know if within any of the deal jackets
 20       there is disclosure language that talks about the use of
 21       prerecorded marketing messages?
 22           A.      I don't know that.
 23           Q.      And as you see here today, you don't know if
 24       Greenway has ever used anything like that, correct?
 25           A.      Specifically regarding prerecorded messages, no,

                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 112 of 144 PageID 393



                                                                          Page 112

   1      I don't know that.
   2          Q.      What about in its service documentation?              Has
   3      Greenway ever used anything that says you hereby agree
   4      to use -- you hereby agree to receive prerecorded
   5      marketing messages on your cellular telephone?
   6          A.      In the specifics, not since I've been here, no.
   7      Not since I've been with the company.                   I don't know they
   8      did that.       I don't know that's -- to the best of my
   9      knowledge, we do not, simply because it's not a
 10       marketing channel we would use.              We do, however, you
 11       know, reference it on our websites.
 12           Q.      Okay.   Let's look at some service contracts -- or
 13       just one, rather.
 14                   This is a file called "Abbate," A-B-B-A-T-E,
 15       "-19099."
 16                   Can you just flip through this and let me know if
 17       you see anything in here that talks about using
 18       prerecorded messages for marketing purposes.
 19           A.      Let's see.   20539 does specifically speak to
 20       that, and it's the same disclosure that we've seen
 21       multiple times:        You agree that we may try to contact
 22       you in writing, by email, using prerecorded artificial
 23       voice messages, text messages, automatic telephone
 24       dialing systems, as the law allows.                   We may try to
 25       contact you in other ways, at any address or telephone

                                     Veritext Legal Solutions
       800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 113 of 144 PageID 394



                                                                            Page 113

   1      number, even if it's a cell phone number.
   2          Q.      That doesn't -- that's the same disclosure that
   3      we looked at before that doesn't make reference to
   4      marketing, correct?
   5          A.      That's correct.
   6          Q.      Same disclosure we looked at before that doesn't
   7      make reference to promotional messages, correct?
   8          A.      That is correct.
   9          Q.      Instead, it specifically makes reference to
 10       service and collections, correct?
 11           A.      Yes, that's correct.
 12           Q.      Do you want to keep looking through that
 13       document?
 14           A.      That's the end of the document.
 15           Q.      Okay.   Are you aware -- I'll ask this again:               But
 16       are you aware of any language that Greenway has ever
 17       used in any of its service agreements that specifically
 18       makes reference to prerecorded marketing messages?
 19           A.      No, I am not.
 20           Q.      Just give me five minutes.            I'm going to call my
 21       co-counsel.
 22                     (Whereupon, a break was taken from 1:12 p.m.
 23           to 1:16 p.m.)
 24                     MR. HIRALDO:     I'm all set.             Mr. Agner, thank
 25           you for your time.         I have no further questions.

                                       Veritext Legal Solutions
       800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 114 of 144 PageID 395



                                                                       Page 114

   1                    MR. MAGRUDER:     I have, just very brief.
   2                                 CROSS-EXAMINATION
   3      BY MR. MAGRUDER:
   4          Q.      We've had a chance to look at the deal jacket
   5      that you were discussing with plaintiff's counsel
   6      earlier.
   7                  Just for the record, it's the Quintero, Victor.
   8      The -- the specific Bates numbers that plaintiff's
   9      counsel asked you about were 907 and 938.
 10                   Have you identified any other places in that deal
 11       jacket whereby Greenway makes any disclosures regarding
 12       the use of phone numbers or other personal information
 13       to customers?
 14           A.      Yes.   915 and -- 914 and 915 are part of one
 15       document.       And in 915, it does, in fact, disclose that
 16       we are going to use and contact the customer -- using
 17       the information they've given us.                It specifically talks
 18       about their information.           And Mr. Quintero did sign
 19       that.
 20           Q.      And maybe to preempt plaintiffs' followup here:
 21       Neither of those two Bates numbers that you mentioned
 22       specifically reference ringless voicemails, correct?
 23           A.      They do not.
 24           Q.      But they provide a general disclosure regarding
 25       specifically promotional and marketing contact that

                                      Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 115 of 144 PageID 396



                                                                      Page 115

   1      Greenway may make to customers, correct?
   2          A.      They do.
   3                    MR. MAGRUDER:      Okay.      That's all I have.
   4                    MR. HIRALDO:     I have nothing else.       We'll order
   5          just an e-tran.
   6                    MR. MAGRUDER:      We'll take a copy, e-tran.
   7                    He'll read.
   8                    (Thereupon, the proceedings concluded at
   9          1:18 p.m.)
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                       Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 116 of 144 PageID 397



                                                                     Page 116

   1                            CERTIFICATE OF OATH
   2
   3      STATE OF FLORIDA:
   4      COUNTY OF ORANGE:
   5
   6          I, Jazzmin A. Musrati, RPR, CRR, Notary Public, State
   7      of Florida, do hereby certify that CHARLES AGNER
   8      personally appeared before me on July 1, 2019, and was
   9      duly sworn and produced driver's license/I.D. as
 10       identification.
 11
 12                          Signed on July 14, 2019.
 13
 14
                                  <%20816,Signature%>
 15                          _______________________________
                             Jazzmin A. Musrati, RPR, CRR
 16                          Notary Public - State of Florida
                             My Commission No. FF984627
 17                          My Commission Expires:           April 21, 2020
 18
 19
 20
 21
 22
 23
 24
 25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 117 of 144 PageID 398



                                                                    Page 117

   1                          CERTIFICATE OF REPORTER
   2      STATE OF FLORIDA:
   3      COUNTY OF ORANGE:
   4
   5          I, Jazzmin A. Musrati, RPR, CRR, Notary Public, State
   6      of Florida, certify that I was authorized to and did
   7      stenographically report the deposition of CHARLES AGNER;
   8      that a review of the transcript was requested; and that
   9      the foregoing transcript, Page 1 through 119, is a true
 10       and accurate record of my stenographic notes.
 11           I further certify that I am not a relative, employee,
 12       or attorney, or counsel of any of the parties, nor am I
 13       a relative or employee of any of the parties' attorneys
 14       or counsel connected with the action, nor am I
 15       financially interested in the action.
 16
 17                          DATED:    July 14, 2019.
 18
 19
                                      <%20816,Signature%>
 20                          __________________________________
                             Jazzmin A. Musrati, RPR, CRR
 21                          Registered Professional Reporter
                             Certified Realtime Reporter
 22
 23
 24
 25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 118 of 144 PageID 399



                                                                       Page 118

   1                                ERRATA SHEET
   2              DO NOT WRITE ON TRANSCRIPT-ENTER CHANGES HERE
   3                    IN RE:      PICTON V. GREENWAY
                        CASE NO:    6:19-CV-00196-GAP-DCI
   4                    DATE:       JULY 1, 2019
                        DEPONENT: CHARLES AGNER
   5
   6      PAGE NO.      LINE NO.    CORRECTION & REASON
   7      _______       _______    _______________________________
   8      _______       _______    _______________________________
   9      _______       _______    _______________________________
 10       _______       _______    _______________________________
 11       _______       _______    _______________________________
 12       _______       _______    _______________________________
 13       _______       _______    _______________________________
 14       _______       _______    _______________________________
 15       _______       _______    _______________________________
 16       _______       _______    _______________________________
 17       _______       _______    _______________________________
 18       _______       _______    _______________________________
 19       _______       _______    _______________________________
 20       _______       _______    _______________________________
 21       _______       _______    _______________________________
 22       Under penalties of perjury, I declare that I have read
          the foregoing document and that the facts stated in it
 23       are true.”
 24
          ______________________________________________________
 25       DATE                                                CHARLES AGNER

                                   Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 119 of 144 PageID 400



                                                                    Page 119

   1      07/16/2019
   2      CHARLES AGNER
          c/o G. BROCK MAGRUDER, III, Esq.
   3      Gray Robinson
          301 East Pine Street
   4      14th Floor
          Orlando, Florida 32801
   5      brock.magruder@gray-robinson.com
   6      In Re: July 1, 2019, Deposition of CHARLES AGNER
   7      Dear CHARLES AGNER:
             This letter is to advise that the transcript for the
   8      above-referenced deposition has been completed and is
          available for review. Please contact Veritext at
   9      305.376.8800 to make arrangements for read and sign or
          sign below to waive review of this transcript.
 10
             It is suggested that the review of this transcript be
 11       completed within 30 days of your receipt of this letter,
          as considered reasonable under Federal Rules*; however,
 12       there is no Florida Statute to this regard.
 13          The original of this transcript has been forwarded to
          the ordering party and your errata, once received, will
 14       be forwarded to all ordering parties for inclusion in
          the transcript.
 15                                     Sincerely,
 16
                                   Jazzmin A. Musrati, RPR, CRR
 17                                Registered Professional Reporter
                                   Certified Realtime Reporter
 18
          cc:  MANUEL S. HIRALDO, Esquire
 19            G. BROCK MAGRUDER, III, Esquire
 20       Waiver:
 21       I,______________, hereby waive the reading and signing
          of my deposition transcript.
 22
 23
          ________________________      ____________
 24       Deponent Signature            Date
 25       *Federal Civil Procedure Rule 30(e)/Florida Civil
          Procedure Rule 1.310(e)

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 120 of 144 PageID 401


    [& - 7]                                                                        Page 120

              &           1400 2:3                2020 116:17           3800 91:19
     & 118:6              14th 1:16 2:12          20539 112:19          3rd 85:12
                            119:4                 20816 116:14                    4
               0
                          15 68:10,13               117:19
     0001 27:4                                                          4 3:13 35:5 41:8
                          15,000 69:13 74:7       21 18:2 20:8 21:10
     00196 1:3 118:3                                                      45:24 46:1 49:10
                          150,000 20:19             101:1 116:17
     07/16/2019 119:1                                                     79:6 84:4
                          1504 107:4              21,000 98:22
                                                                        4,000 91:20,22,23
               1          15th 15:23              211-6060 25:4
                                                                        40,000 69:8
     1 1:14 3:10 7:18,19 1843 20:10 23:12         2124 101:1
                                                                        401 2:3
       73:14,14,20,24     19 3:11                 23 101:1
                                                                        407 21:5,6 22:15
       116:8 117:9 118:4 19099 112:15             24 24:4
                                                                          24:9,13 25:4 99:16
       119:6              1950 2:8                24th 98:17
                                                                        407.204.3100 2:13
     1.310 119:25         1989 13:25              25 3:12 91:3 92:21
                                                                        41 101:18
     1/2 14:3             1:00 98:21                92:25
                                                                        43 61:13
     10 3:22 46:8 84:25 1:02 91:18                26th 98:21
                                                                        44 20:6
       85:10 86:10,24     1:12 113:22             270 61:14
                                                                        449 101:18
       90:3,6             1:16 113:23             27th 66:12
                                                                        46 3:13 9:7,8 23:11
     10,000 92:23         1:18 1:15 115:9         28 18:4 23:13
                                                                        47 23:20
     100 20:24                      2             283 61:19
                                                  284 61:18                       5
     101 4:4,6            2 3:11 19:20,22
     10:41 1:15 5:4                               287 61:20             5 3:2,3,3,15 14:3
                            26:19 59:8 74:21
     11 4:1 87:5 96:15                            28th 24:1               57:8,12 60:18
                            81:18 87:5
       96:16                                      29 73:14 87:21          68:13,14,16,16
                          2,000 91:20,22
     11,000 20:21 24:7                            2979 101:1              81:11 83:6 91:17
                          2/2/2018 3:23
     114 3:4                                                3           5/7/2018 4:7
                          2/21 94:3,19
     116 3:5                                                            50 25:3
                          2/23/2018 4:2,4         3 3:12 25:20,22
     117 3:6                                                            51 25:6
                          20 10:3                   26:20 31:16 46:8
     118 3:6                                                            57 3:15
                          20,000 103:9              78:2
     119 3:7 117:9        2006 81:22              3,800 91:19                     6
     11:52 68:5           2014 60:5 75:1          30 119:11,25          6 3:17 4:5 61:6,7,12
     12 4:2 20:5 41:8       81:21,21 85:12        301 1:16 2:12 119:3     62:3 63:1,6,21
       49:16 73:14 97:22 2018 15:24 18:2,4        305.376.8800 119:9      68:18 69:1 83:7
     1200 2:7               18:11,20 19:11        321 76:15             605-5908 24:9,13
     12:00 68:6             20:9 21:10,14         32801 1:17 2:13         99:16
     12:52 105:11           23:13 40:4,6,22         119:4               61 3:17,18
     12:57 105:12           50:19 51:14 54:14     33131 2:8             6:19 1:3 118:3
     13 4:4 44:24 49:13     88:20 91:4,17         33301 2:4                       7
       49:16 100:24 101:2 2019 1:14 54:14         37 73:15              7 3:10,18 26:4 46:5
     14 4:6 49:11 52:7      116:8,12 117:17       375 61:20 66:3          61:6,9,17 64:13
       56:9 101:14,16       118:4 119:6           38 61:2,13 68:22        69:1 83:14
       116:12 117:17                                101:17
                                     Veritext Legal Solutions
     800-726-7007                                                              305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 121 of 144 PageID 402


    [70 - answer]                                                                    Page 121

     70 3:19               938 108:10,15          address 8:13 47:8       agrees 53:19
     704-2962 21:5,6         114:9                  52:18 59:10,18        ahead 75:16
       22:15               954.400.4713 2:4         60:22 77:15 80:9      alert 32:4 33:1
     72 20:23              96 4:1                   103:25 104:16,21      alesia 92:12,16
     73 3:21               960-1843 76:15           105:8 107:10          alfa 90:17
     741 61:2,21 68:22     97 4:2                   112:25                allegation 20:8
     742 70:10                       a            addresses 62:9            22:14 23:16 25:6
     743 70:10                                      64:16                   25:12
                           a.m. 1:15 5:4 68:5
     744 90:8,10                                  advantage 20:24         alleged 18:1 23:19
                           abbate 112:14
     746 91:2                                       23:23                   69:23 89:25
                           ability 89:10,13,15
     747 91:16                                    advertisers 52:23       alleges 23:11 88:19
                           able 20:24 24:3
     75 92:20,24                                  advertising 3:19          88:24
                             30:21 42:19 44:3
     750 92:11                                      25:8                  allen 3:23 4:3,7
                             48:14,22,23 77:25
     752 93:6,11                                  advice 40:12              19:8,13,16 23:21
                             84:11
     756 93:1,10                                  advise 109:14             28:12 74:12,13
                           abreast 29:14
     786.496.4469 2:9                               119:7                   90:13 91:4,17
                           abs 85:14,14
     792 93:14                                    advisor 85:24 86:1        92:11 93:19,22
                           accept 24:6
     7932 104:10                                  affirm 5:7                94:2 98:1,18 99:12
                           access 109:13,20
     796 94:1                                     affirmed 5:13           allocation 92:22
                           accident 109:7
               8                                  afternoon 20:14         allows 37:13,23
                           account 47:18
                                                  agencies 108:22           48:20 80:7,7
     8 3:19 70:5,7 71:8      77:18
                                                  agents 98:3               112:24
       71:12 72:16 84:17   accounting 74:11
                                                  aggregate 77:16         amended 3:11,14
     801 96:5                92:19
                                                  agner 1:13 3:2,2          19:20 45:24
     809 90:8              accurate 117:10
                                                    5:12,19,20 6:13       annotation 77:18
     810 96:14             acknowledge 110:2
                                                    19:10,25 28:21        answer 9:10 10:1
     811 96:14             acquired 52:9,11
                                                    32:16 40:11 55:23       11:4 13:4 16:14
     851 96:14               108:18
                                                    61:15 73:8 83:5         17:3,8,24 21:15,17
     852 97:21,25          act 55:1,4
                                                    105:14 111:11           22:11,20 24:15,20
     861 98:15             action 3:11 19:20
                                                    113:24 116:7 117:7      27:20 31:13 34:9
     862 97:21 99:10         117:14,15
                                                    118:4,25 119:2,6,7      34:18,25 35:11
               9           actively 16:20
                                                  ago 6:20 54:7 58:14       36:8,21 37:17
                           activities 35:12,20
     9 3:21 73:12,16                              agree 16:24 53:15         38:10,12,20 39:10
                             39:15,19
       84:19                                        60:8 80:3,8 107:8,9     39:23 40:23,24
                           actual 72:2
     90 3:22                                        112:3,4,21              41:7,16 42:5,23
                           ad 14:22
     9001 8:14,20                                 agreed 4:16 36:4          43:9 44:21 45:20
                           add 104:5
     907 106:20,25                                  59:22 87:8 93:17        50:23 51:17 52:4
                           added 40:4 65:7
       107:5,6,6 114:9                            agreement 28:8            53:6 55:2 57:25
                           addition 58:18
     914 114:14                                     56:6 80:18              60:13,14 62:14
                           additional 20:19
     915 114:14,14,15                             agreements 113:17         64:6,11 67:9 70:2
                             24:2 37:2 79:24
                                                                            74:17 75:10 76:20
                             81:4 107:16
                                     Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 122 of 144 PageID 403


    [answer - best]                                                                     Page 122

       79:3,18,19 82:7,22    april 116:17           automatic 80:6            87:5,21 90:7,8,10
       86:13,22 87:12        arbiter 52:5             112:23                  91:2 92:11 93:1
       88:7 96:6,24 98:10    archived 79:22         automobile 9:18           96:14 101:1,17
       104:22                area 56:10             automobiles 15:7          107:6 108:15 114:8
     answered 26:15          arrangements           automotive 3:19           114:21
       32:11 99:23             119:9                  9:19 14:6 88:3        bathroom 105:9
     answers 3:12,14         artificial 80:5        autotrader 52:24        bdc 3:24 4:3 11:11
       7:14 21:18 25:21        112:22                 59:11,16,21 76:22       11:14,16,20,24
       45:24                 aside 53:17 57:7         77:1,21                 17:7,16,17 18:11
     anticipate 12:24        asked 7:8 11:25        available 119:8           18:18 23:10 27:11
     anybody 105:3             26:23 36:7,20        avenue 2:7                28:3 58:3,18 62:11
     apologies 13:5            114:9                aware 8:12 16:2,5         62:18,23,24 63:3
     apparently 79:2,4       asking 6:21,22           16:8,15 19:4 27:16      64:3,7,8,9 69:19,22
     appear 66:25 78:8         31:12 34:3 41:7        29:1,13 36:9 55:1,3     73:10 74:2 90:21
       80:22,24,25 81:10       49:15,17 50:3,5        64:12 69:3 72:18        91:3,8 92:6 93:2
       83:8 85:16 93:8         52:7 58:18 94:10       73:9 86:21 87:20        94:3 95:17 97:3,10
       107:22                asks 60:18               90:23 92:1,7            97:13 100:2,5,8,10
     appeared 116:8          assisting 86:1           108:18 113:15,16        100:13,24 101:10
     appearing 2:5,10        associated 77:4                  b               101:17 102:3 103:7
       2:14                    87:17                                          103:10,17 104:4,13
                                                    b 1:9 112:14,14
     appears 22:1 62:5       assume 22:12 40:25                             bdc's 17:14 104:15
                                                    bachelor's 13:23
       62:7 64:15,19           74:9,18                                      bear 13:2
                                                    back 22:15 37:8
       65:13 74:1,22 78:9    atlanta 8:16,22                                began 5:3 47:2
                                                      40:1 56:9 79:10
       78:10 83:17 84:13       9:14                                         begins 75:14
                                                      82:2,20,20,21
       85:3,3,13,17,18,19    attached 58:6                                  behalf 1:4 2:5,10
                                                      86:14,14,19,20
       87:24 92:17 93:2      attaching 97:10                                  2:14 7:9 18:19 35:7
                                                      87:2 94:21,22
       93:17 96:20 104:9     attempt 72:25                                    94:16
                                                      99:25,25 100:16
       104:17                attempted 64:10                                beings 96:1
                                                    based 14:11 74:18
     append 104:2,7,20       attend 20:16 22:2                              believe 10:3 12:3
                                                      79:17,19 94:8
     appointment 21:4        attorney 7:23 11:1                               15:23 50:5 51:7
                                                      96:21 97:8,19
     appointments 4:3          36:22 38:22 117:12                             52:21 54:6 58:5
                                                    basic 14:13 17:19
       94:3,4,6,16,18 95:2   attorneys 117:13                                 64:5 71:16,17
                                                      46:22
       98:1,5,6              audible 32:4 33:1                                91:13 92:9 94:21
                                                    basically 26:16
     appropriate 73:2        audits 54:20,23                                  100:13 108:12
                                                      43:25 106:16 110:8
     approve 75:15           august 70:20                                   believes 50:6
                                                    bates 27:4 61:2,13
       82:12 93:19,22        authorize 86:9                                 belong 99:8
                                                      61:14,18 68:22
     approved 93:24          authorized 74:13                               best 23:9 24:20
                                                      70:10 73:14,20,22
     approximately             94:10,11 117:6                                 38:11,12 39:13
                                                      73:24 74:21 78:2
       14:1 24:4 51:2,3      automated 3:20                                   40:14 42:14 45:12
                                                      79:6 81:11,18 83:6
       54:14                   70:14                                          50:21 51:22 55:21
                                                      83:14 84:17,19,25
                                                                              64:5 71:18 79:4
                                                      85:10 86:10,23
                                       Veritext Legal Solutions
     800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 123 of 144 PageID 404


    [best - clarifying]                                                              Page 123

       82:11,13 98:10                c            capacity 14:3          chance 114:4
       104:2,14,22 112:8   c 2:1 3:1 5:1 65:16    capital 73:2           change 103:25
     better 39:7,7 56:7      65:16 119:2          car 21:1 92:24,25        104:16 105:7
       57:5                call 20:11 21:4 27:8   carried 58:7           changed 104:21
     bigger 106:21           27:21 28:13 31:10    carrier 30:14,15,18    changes 56:3 118:2
     biggest 21:5            31:17,20,22 32:4       31:3 32:11,13        channel 110:15
     bill 92:18              33:13,16,25 34:7     carrier's 30:23          112:10
     binding 7:14            34:13,14,15,16,17    cars.com 52:24         channels 14:16
     bishop 20:14 21:3       34:19 35:2 36:18     case 1:3 5:21 13:12      73:1
       21:22                 43:14,17 44:2 72:4     16:6,11 17:12,18     charge 75:12 80:11
     bit 40:10,17 51:5,9     95:24 99:21 100:13     17:25 18:15 19:21      92:24
       108:10                113:20                 29:10 39:9 43:12     charles 1:13 3:2,2
     blank 19:7 67:23      callbacks 99:14          49:20 70:23 77:7       5:12,19 116:7
       67:25 82:6          called 16:8 20:9         90:25 118:3            117:7 118:4,25
     blanket 80:15,18        23:12 60:23 99:22    category 99:9            119:2,6,7
     bottom 73:21            103:17 105:16        caught 73:22           check 40:1 52:5
     boulevard 2:3           106:24 107:3,12      cause 85:6               53:15,23 54:21
     box 53:15,18,21,23      112:14               cc 119:18                93:2 95:19
       54:19               calling 20:16 30:13    ccelli 4:5             checking 54:22
     break 7:5 68:3,5        37:15 38:1,8 45:18   cell 30:19 65:11,13    checks 53:18
       105:10,11 113:22      60:12 96:1,2           76:14,23 80:10       chief 8:25 9:1 14:1
     brickell 2:7          calls 33:19 36:5         99:7 100:6 107:11      14:7 39:11
     brief 13:20 114:1       42:2,21 43:6,7         113:1                choose 34:18 38:25
     briefed 55:21           53:19 56:22 57:3     cells 98:21              43:11 46:20
     briefing 55:15          57:23 59:23 60:9     cellular 20:9 21:9     chrysler 1:9,10
     briefings 55:14         71:7 87:9,11,18        47:16 53:20,25         5:22,23 6:3 9:20
     brock 2:11 119:2        94:24 95:3,20 96:9     59:23 60:9 69:24       20:15,18 21:4
       119:19                97:5 107:25 108:2      82:17 87:9,19 99:5     83:25 84:1,4,7,24
     brock.magruder          108:17                 110:23 111:5 112:5     90:16,17,20,23
       2:14 119:5          campaign 16:15         center 94:7,16         civil 119:25,25
     brought 60:2            93:18 94:8 95:6,12     99:25 100:9          clarification 51:4
     business 5:23 8:13      95:12,16,17,24       certain 27:7 39:12       70:24 71:4
       14:12,14 35:12,20     98:8,8 99:20           51:11 77:25 91:5     clarifications 50:25
       36:24,24 37:9,12      100:19                 105:5 109:1            51:13,22 56:4
       37:12 39:15,17,19   campaigns 13:12        certainly 71:22        clarified 39:12,14
       41:1,4 51:8,18        16:5,10 17:11        certificate 3:5,6        40:6,7,9 55:19 71:3
       63:23 80:20 84:16     18:11,19 19:3,14       116:1 117:1            83:6
       94:7,15 100:9         29:9 73:9 74:15      certified 1:20         clarify 40:15 50:22
                             90:24 92:2,5,5         117:21 119:17          94:9
                           capacities 13:25       certify 116:7 117:6    clarifying 51:9
                                                    117:11

                                     Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 124 of 144 PageID 405


    [class - contract]                                                              Page 124

     class 3:11 19:20       communicate            complies 71:1         consumer 15:13
     classed 95:12            38:25 71:18          comply 55:16,19         16:21,25 24:23
     clause 108:13          communication            109:24                25:16 30:19 32:9
     clear 38:14 69:16        11:22 44:17 46:21    component 95:24         36:12,17,18,23,25
       77:17 94:9 95:2,4      48:11 59:17 71:14    composite 73:13         37:14 38:11 42:24
     clearly 42:8 99:6        89:3 97:10 101:21      90:7 96:13 97:20      43:10,17,18 44:6
     client 11:1 17:25      communications           100:25 101:21         47:7,19 52:17 53:8
       88:14                  11:2 15:5 37:14,24   comprised 105:23        53:12,18 55:1,4
     clients 48:21,23,24      37:24 38:18 39:8     concern 85:6,8          66:1 67:14 71:18
     clifton 1:4 66:10,10     40:22 41:19 42:18    concluded 115:8         72:4 73:3 79:16
       66:13 74:24            42:20 43:4 44:10     conclusion 31:12        80:18,19 89:14,20
     closing 106:7            45:9 50:19 56:16       34:4,24 36:7,20     consumer's 16:19
     clue 65:21               58:10                  37:16 38:2,9 42:3     16:19 40:16 106:8
     coach 14:10            companies 72:25          42:22,24 43:8       consumers 14:17
     coaching 14:14           109:9                  45:19 60:12 87:11     15:5,8,20 16:2,10
     code 8:15              company 8:25 12:3      concur 83:12            17:22 21:14 37:25
     codes 65:22              14:6,15 15:21,22     conditions 35:16        43:3 49:25 50:7
     collect 80:16            16:1 19:10 27:3,10   conducted 73:10         89:1
     collected 35:8           29:5 36:10 39:12       100:20              contact 45:15
       108:20                 41:5 50:6,6 55:13    confidential 84:3       52:18 58:20,22
     collection 80:1,14       55:16,18,22 56:2     connected 117:14        72:24 76:23 77:20
       107:13,15 108:5        71:1,1 72:1 74:16    connection 35:24        80:4,8,11,16,19
     collections 113:10       112:7                  36:2 44:9             90:21 106:21 107:8
     colonial 8:14,20       company's 40:14        consent 36:13,17        107:10,15 109:10
     column 64:24             40:14                  38:5,15,18,24         112:21,25 114:16
       65:11,14,23,24       compile 106:13,14        39:21 40:3 41:10      114:25 119:8
       66:19 67:22,24       complained 85:8          41:16,25 42:12      contacted 37:1
       96:22                complaint 3:11           44:25 45:6 49:24      45:6 59:15
     come 22:7 24:17,23       19:21 23:11 25:3       50:6 53:11 54:5     contacting 58:18
       25:16 31:7 77:1        27:14,18 69:23         76:5,6 108:13       contacts 52:17 80:1
       83:20 102:5,7,8,19     85:20                  110:3                 80:14 107:13 108:5
     comes 53:8 64:19       complete 36:1          consenting 53:24      contain 36:3 65:10
       108:20                 61:25                consents 89:20        contained 56:23
     comma 107:4            completed 35:24        consider 31:9 34:6      91:12
     commence 82:10           75:7 85:21,24 86:1   considered 119:11     containing 40:3
     commenced 76:4           119:8,11             consisted 95:18       content 21:24
     commencing 55:24       completely 57:16       consisting 73:13      context 37:5,18
       86:6                   95:12                  90:7 101:1            39:1 80:17
     commission 116:16      compliance 46:19       constitutes 40:18     continuation 84:17
       116:17                 55:10                construe 110:10       contract 3:22 27:3
                                                                           30:15 57:6

                                      Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 125 of 144 PageID 406


    [contracts - department]                                                          Page 125

     contracts 56:10,14     cost 92:24               78:13 79:12 81:9        94:17 100:1 108:19
       56:17,25 74:13       counsel 4:17 11:10       82:5,12 85:7,8,8        108:22
       107:21 109:7           11:25 12:7,9,22        86:12 99:21,22        dealerships 15:9
       112:12                 14:10 26:13 37:19      109:13 110:1,11         71:24 88:17
     control 104:9            40:12 52:5 57:23       114:16                dealing 63:24
     conversation 48:10       58:5,6,8,11 71:4     customer's 44:2         dealings 41:1
       58:4,7 73:4 108:11     73:7 83:6 113:21       51:15 86:7            deals 24:4 105:16
     conversations 11:3       114:5,9 117:12,14    customers 10:10         dear 119:7
       11:6                 count 69:7               27:7 48:21 63:2,5,7   december 54:14
     coordinating 19:3      country 9:2              63:13,21 64:4         decided 23:25
     copied 11:24 58:4      county 88:1 116:4        65:13 75:13 78:21     decision 56:4 71:19
       58:10                  117:3                  82:9 86:5 96:2          72:19
     copy 75:6 115:6        couple 107:2             104:13 106:3 109:4    declare 118:22
     cordially 20:16        course 55:5              114:13 115:1          dedup 103:18
     corner 63:9 73:21      court 1:1 88:1         cv 1:3 118:3              104:2,7
     corporate 5:25 6:3     cover 85:5                       d             default 32:25 33:4
       7:12 9:9,11 11:25    coverage 83:19                                 defendant 1:11
                                                   d 1:9 5:1 46:9
       12:7 14:13 58:5        84:23,23                                       2:14 20:9 23:12
                                                   d.c. 14:4
     corporation 7:15       covered 69:8 87:3                                27:2 35:12,13,15
                                                   data 91:5
       20:18                created 37:12 48:7                               41:17 45:8 59:9
                                                   database 48:22
     correct 6:5 9:21,22      48:8,10                                      defendant's 3:12
                                                     84:12 95:9 104:16
       11:21 15:9,10,14     credit 108:21,21                                 3:14,16 25:8,20
                                                   date 1:14 58:14
       19:11,12 27:9,11       110:5                                          45:24 57:12 88:22
                                                     65:25 66:1,18 67:3
       28:14 32:5 34:22     crm 46:13,16,22                                defined 37:9
                                                     70:17 74:25 81:17
       35:1,17 37:14,25       47:1 65:9                                    definitely 102:1
                                                     81:20,22 96:22
       40:5 42:20 44:11     cross 3:4 114:2                                definition 28:15,17
                                                     98:21 99:3 118:4
       44:19,22 45:10,17    crr 1:19 116:6,15                                31:20,22 34:17,19
                                                     118:25 119:24
       50:1,10,11,15,16       117:5,20 119:16                                35:2 38:14
                                                   dated 85:13,19
       50:19 60:6,7 66:20   crrt 65:17,18 67:22                            degree 13:23
                                                     91:3,17 98:17
       66:23 72:5,12        crt 65:16                                      delineated 98:11
                                                     117:17
       76:12 83:11 88:4     csv 91:4                                       delineation 96:11
                                                   days 4:6 119:11
       88:23 89:20 90:14    current 21:1 55:14                             deliver 17:4
                                                   dci 1:3 118:3
       90:16 95:18,23         89:23                                        delivered 16:18,19
                                                   deal 56:18,19
       96:9,11 107:14,18    currently 91:20                                  25:14 30:14,17
                                                     105:19,21,22,23,24
       111:24 113:4,5,7,8   customer 22:2                                    33:20 97:13,15
                                                     106:2 110:21
       113:10,11 114:22       35:23 40:20 43:16                            delivery 28:9 81:22
                                                     111:11,15,17,19
       115:1                  44:6 46:18,24 47:5                           department 75:25
                                                     114:4,10
     correction 85:6          48:2,13 63:15 65:3                             82:15 92:24,25
                                                   dealer 84:3 105:19
       118:6                  67:11,17,20 72:24                              100:2,10,12,14
                                                   dealership 23:9
     correspondence           74:23 75:8,15 76:3                             109:12
                                                     25:8 59:15,17,18
       57:23                  76:7,11 77:5,14,15
                                                     65:4 83:23 84:16
                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 126 of 144 PageID 407


    [depend - engage]                                                                 Page 126

     depend 47:6            discipline 82:14       documents 13:14         elead 46:9,25 47:2
     depends 32:11,12       disclose 11:1            13:15 41:1 57:18        47:4 48:14 64:18
     deployment 98:20         114:15                 57:21 58:4,19           65:2 77:1,8 89:10
       99:7                 disclosed 89:9           60:18 68:19 86:15       89:19 101:25
     deponent 4:17          disclosure 86:10         87:2,6,7,13 105:15    eleads 101:24
       118:4 119:24           111:20 112:20          106:7                   102:8
     deposition 1:13          113:2,6 114:24       dodge 1:9,9 5:22,23     electronic 109:23
       3:10 4:18 6:6,13     disclosures 114:11       6:4 8:20 9:20 20:15   electronically
       7:22 8:1 10:23       discounted 20:20         21:3 23:22 60:2         33:20 52:17 76:7
       13:15,18 19:17       discounts 24:2,6         74:2 88:15 92:16        102:22
       117:7 119:6,8,21     discovery 59:7           94:12,12 100:11       eligibility 84:21
     describe 26:24 35:6      62:16 102:12 103:1     103:17                eligible 84:22
       41:9 44:25           discusses 82:16        doing 5:22 6:22         elimination 20:17
     designee 5:25 7:12     discussing 18:13       dominate 20:18            22:5 23:24
     desk 97:2 100:4          93:18 100:22 114:5   dot 107:5               email 3:23 4:2,4,7
     detail 26:24 35:6      discussion 6:10        downloaded 97:14          11:24 12:2,18
       82:14                  83:2                 draw 34:4 36:7            14:24 33:21 47:9
     details 47:9           dismissed 89:25        drawing 19:7              48:10 52:18,19
     determine 79:17        display 14:22          draws 33:13               58:3 59:10,18,18
       84:21                dispute 18:6 21:8      drive 15:8                60:22 80:4,19
     development 14:15        21:13 23:16 25:12    driver's 116:9            88:17 90:10 91:2
       94:7,15 100:9        distance 64:24 65:3    due 63:23                 91:16 92:11 93:16
     device 30:20           distinction 31:25      duly 5:13 116:9           94:1,5 97:9,25
     diagnostic 78:10         33:12                           e              98:17 99:12 101:5
     dial 31:23 34:18       district 1:1,1                                   101:20 112:22
                                                   e 2:1,1 3:1 5:1,1,19
     dialed 32:1            dive 94:22                                     employed 11:11
                                                     46:9,9 107:4
     dialing 80:6 112:24    division 1:2                                     90:13
                                                     112:14 115:5,6
     dials 34:21            document 7:24                                  employee 117:11
                                                     119:25,25
     different 47:3           19:25 46:6 57:14                               117:13
                                                   earlier 8:22 93:4
       55:19 59:19 69:10      62:4 67:18 73:25                             employees 70:12
                                                     107:17 114:6
       72:23,24 88:18         78:7 79:12 83:17                               109:21
                                                   easier 40:10,17
     differently 95:13        85:2,10,21 86:3,20                           employment 13:21
                                                     66:6 106:12,22
     digital 14:18,20         87:16,23 90:6,22                               13:22 55:24 110:5
                                                   east 1:16 2:3,12
     direct 3:3 5:15          96:13,19 100:23,24                           empty 66:19 67:3
                                                     8:14,20 119:3
       14:18,25 95:22         101:16 104:4,12                              encompass 14:21
                                                   education 13:21
       96:3 104:19 105:4      111:2 113:13,14                              encountered 81:3
                                                   effect 71:7 110:6
     direction 11:3           114:15 118:22                                encourage 22:7
                                                   effective 71:17
     directly 12:9 13:9     documentation                                    24:17,23 25:16
                                                   efficiently 106:6
       30:14,15 53:9 58:7     12:1 39:25 41:5                              engage 37:24 39:15
                                                   efforts 98:2
       106:14                 83:8 112:2                                     42:19 71:13 88:25
                                                   either 9:14 15:13
                                                                             92:4
                                                     78:9 84:14
                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 127 of 144 PageID 408


    [engaged - form]                                                                    Page 127

     engaged 13:24             3:19,21,22 4:1,2,4      114:15               financing 10:18
       15:19 35:12 39:19       4:6 7:18,19 19:20    factory 84:23              20:22 109:2 110:4
       71:20                   19:22 25:20,22       facts 118:22            fine 21:18,21
     engages 15:4              45:24 46:1 57:8,12   fair 62:2 64:2          finish 12:24
     enhance 109:5             61:7,9,12,17 62:3    familiar 17:10          first 3:11,13,14,16
     enhances 40:16            63:1,6,21 64:13         18:12,17 20:3           5:13 11:23,23 17:6
     enjoyable 109:19          68:16 70:5,7 71:8       28:19 30:6 57:16        19:20 20:4,24
     enter 74:13 118:2         71:12 72:16 73:12       100:21 101:23           25:21 28:24 45:25
     entering 48:8             73:13,16 90:3,6         102:23                  49:13 52:15 54:25
     entire 51:16,17           96:15,16 97:20,22    far 41:23 103:13           55:8,12 57:13 59:4
     entirely 111:14           100:24,25 101:2,14      104:23                  61:5 62:3 82:22
     entities 9:8,9,9 88:4     101:16,21            fca 90:16                  84:17 90:9 96:22
       109:1                 exhibits 3:8 61:5      fcagroup.com               97:25 102:19
     entitled 85:10            69:1                    90:11                   111:17
     entity 6:3 13:10        existed 52:2           february 18:2,4,11      five 6:19 68:3
     errata 3:6 118:1        expense 92:22             18:20 19:11 20:8        113:20
       119:13                experience 109:6          21:10,14 23:13       flew 8:21
     esq 119:2                 109:18                  24:1 91:3,17 98:17   flip 98:15 112:16
     esquire 2:2,6,11        expires 116:17            98:21                floor 1:16 2:12
       119:18,19             explain 9:16           federal 55:17 71:2         119:4
     essentially 107:21      explicitly 60:8           109:24 119:11,25     florida 1:1,17 2:4,8
     event 3:22 20:17        expound 40:15          feel 11:4 57:24            2:13 13:23 116:3,7
       22:2,3,5 23:24          56:7                 felt 23:9 73:1             116:16 117:2,6
       46:20 74:1            expounded 40:9         ff984627 116:16            119:4,12,25
     exact 10:4 18:15          51:5,8               fiat 8:19 90:16,17      folder 105:16
       50:23 58:14 64:8      express 36:13 38:5        90:20,23                106:17
       70:17                   38:15,17,24 39:21    field 8:23 9:12,15      folders 106:14
     exactly 8:18 17:24        40:3 41:16,25           13:24 14:6,14        following 20:10
       29:16 32:13 40:18       42:11 45:5 49:24        47:11,14,16 77:22       60:19 98:6
       59:25 60:15 69:17     expressly 37:3         fields 91:5             follows 5:14 101:5
       88:11 100:22 103:6    extend 23:25           file 77:8,14,15 83:7       101:20
     examination 3:3,4       extent 10:24 31:11        91:4 102:12,22,23    followup 114:20
       5:15 8:3 114:2          34:3 36:6,19 38:8       103:4,11 107:3       font 78:3,11
     examined 5:13             42:2 57:22,24           112:14               foregoing 117:9
     example 77:1              60:11 87:10          filed 5:21 87:25           118:22
     excel 12:14 91:4        extra 98:2             files 103:14            forever 77:3
       102:10 103:7,16                 f            filled 35:14            form 3:22 16:12
     exception 87:6                                 finance 10:17              17:2 18:8,25 22:10
                             f 104:9
     exchange 12:18                                    110:8,9                 24:19 25:13 30:25
                             facebook 14:23
     exhibit 3:9,10,11                              financially 117:15         32:6 33:2,15,22
                             fact 33:7 74:18
       3:12,13,15,17,18                                                        34:2,23 36:6,9,14
                               76:6 91:8 92:10
                                       Veritext Legal Solutions
     800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 128 of 144 PageID 409


    [form - head]                                                                      Page 128

       37:15 38:1 41:22       103:6,11                13:22 14:2,9,16         101:9 102:7,25
       42:21 43:7 44:12     gentleman 12:3            15:4,9,19 16:3 17:6     103:3,7,11,13,17
       44:20 45:18 50:2       35:22 59:14 88:13       17:16,17 18:6,10        105:15 107:5,20
       50:20 53:1 54:5      georgia 88:1              18:19,22 19:2           110:14 111:1,24
       60:15 63:22 66:24    give 5:8 6:24 8:13        20:15 21:3,8,11,13      112:3 113:16
       67:7 69:12 70:1        12:23 13:3,20           21:15 22:8,19           114:11 115:1 118:3
       86:21 87:10 96:10      36:12 37:4 38:12        23:16,22 24:17        greenway's 16:16
       97:11 98:9 111:6       50:23 51:19 52:18       25:12 26:23 27:4        17:20 30:12 31:20
     format 101:23            53:10 57:15 64:6        27:16,25 28:10          34:19 37:11,21,22
       103:4                  77:20 83:16 88:10       29:8 30:8,22 31:3,9     38:17 39:4,21
     forms 35:14 36:3         94:23 98:10 103:7       31:25 33:13,13          42:18 43:2,15 44:7
       60:2,8,16              109:25 113:20           34:6 35:20 36:16        45:14 46:13 47:5
     fort 2:4               given 11:23 47:8          37:13,23 38:5           52:3 56:1 63:21
     forward 24:10            51:6 76:6,24 81:6       39:16,20,21 41:25       68:24 70:10 83:7
     forwarded 119:13         83:9 86:16 102:25       42:11 43:6,14,18      group 14:4 84:5
       119:14                 114:17                  43:23 44:11,17        guard 109:24
     found 41:2,6           gives 36:23 47:7          45:16 46:25 47:2      guess 63:20 103:8,9
       106:23               giving 36:13 38:14        47:20 48:13 49:3        104:3,14
     free 11:4 57:24          38:23,24                49:18,23,25 50:17     guessing 54:15
     friday 20:17 23:24     go 29:19 37:2,8           52:1,9,11,20,25       guide 14:10
     front 61:25 82:19        40:1 44:2 75:16         53:3,13 54:4,25       guidelines 14:13
       82:20 86:14,15,17      82:25 94:22 99:25       55:3,3,8,10,24                  h
     ftc 51:7               goals 14:12               56:15 57:17,20
                                                                            hand 5:5 7:17
     full 54:7              goes 60:1                 58:15,19,22 59:1,4
                                                                              19:19 25:20 45:23
     fulton 88:1            going 7:17 12:9           59:21 61:1,2,13
                                                                              57:11 61:5 63:9
     further 113:25           19:19 45:23 53:16       62:13,16,18,21,23
                                                                              73:21 101:12
       117:11                 57:11 61:5 98:3         63:2,5,7,12,14,20
                                                                            handbook 71:9
     future 109:16,20         102:9 108:7,12          64:3,6,9 66:3,23
                                                                            handed 12:22 71:3
     fwd 4:5                  113:20 114:16           67:6 69:10,11,16
                                                                              75:3
               g            good 5:17 20:14           69:19,22 70:16
                                                                            handled 58:11
                              68:2                    71:20 72:9,16
     g 2:11 5:1,19 119:2                                                      69:18
                            google 14:22,22           73:13 74:2,8 75:13
       119:19                                                               handwritten 85:15
                            gotcha 68:17              76:2,17,25 80:13
     gap 1:3 118:3                                                          happen 4:6 21:12
                            gotten 75:6               80:18,19 82:9,18
     general 19:5 23:21                                                       23:18 43:12 91:24
                            gray 1:16 2:11,14         83:9,10 84:11 86:5
       24:22 25:15 31:6                                                     happened 98:13
                              119:3,5                 87:6,16 88:3,4,8,25
       36:22 37:18 42:24                                                    happens 30:18
                            greenway 1:8,9            89:25 90:7,13,20
       43:10 55:20 114:24                                                   happy 21:1 24:8
                              3:17,18,19 4:5,8        91:8 92:3,4,16
     generally 47:8                                                         hard 108:16
                              5:22,23,25 6:2,3        93:22 94:11,12,12
     generated 83:9,21                                                      he'll 115:7
                              7:10,12 9:4,6,17,20     95:5,8,8 97:3,5
       83:22 94:3,7,16,18                                                   head 22:18 57:4
                              9:21 10:5,5 11:8        98:5 100:10,16
       95:6 96:8 98:1
                                       Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 129 of 144 PageID 410


    [health - involved]                                                                Page 129

     health 109:7            home 47:12 63:10        incidence 17:10        initially 59:9
     hearing 24:10              63:18,19 98:20         89:3                 initiated 55:12
     held 6:10 29:3 83:2        99:5,7               include 49:1 72:19     initiation 71:21
     help 14:12,13 15:7      honestly 49:7           included 64:5            72:9,15
       26:11 96:24 108:19    hope 82:15 109:18       includes 108:21        inquired 67:15
       109:2                 huge 23:24              including 36:11        inside 43:25 48:17
     hi 23:21                huh 35:10 49:12           59:10 109:6            82:14
     highest 24:7               51:21 53:14 55:7     inclusion 119:14       inspected 79:11
     highlighted 66:6           60:4,21 61:19        incoming 32:5          instances 67:13
     hiraldo 2:2,2,6 3:4        77:12 78:1 80:2      incredible 20:25       instructing 24:5
       5:16,20 6:9,12 7:17      88:2 92:15           indication 35:15         49:25
       7:21 11:7 15:12,17    human 72:3,4 96:1         77:8 95:9            insurance 109:8
       16:13 17:5 18:9       hybrid 14:9             indicator 95:14        intended 80:15
       19:1,24 22:13 25:1               i            individual 31:4        interacted 47:19
       25:18 26:1,18 31:2                              47:22,25 48:2,12     interest 40:15,19
                             i.d. 116:9
       31:15 32:8 33:6,17                              89:6                 interested 117:15
                             idea 95:7 102:21
       34:5,11 35:3 36:15                            individual's 27:8      internal 83:17
                             identification 7:20
       37:6,20 38:4,16                                 27:21 28:14 111:4    internally 43:16
                                19:23 25:23 46:2
       39:2 41:24 42:4,10                            individually 1:4         83:21 102:24
                                57:9 61:8,10 70:8
       42:15 43:1,13                                 individuals 45:6,15    internet 29:15
                                73:17 90:4 96:17
       44:14,23 45:22                                  49:2,5,19 62:10        48:10 88:16 100:12
                                97:23 101:3,15
       46:4 50:9,24 53:2                               67:2 68:25 69:7        100:14
                                116:10
       57:10 58:9 60:17                                97:6,17 106:3        interrogatories
                             identified 25:3
       61:11 64:1 67:1,12                            industry 105:19          3:13,15 25:21
                                27:14,18 69:1 74:3
       68:4,7 69:14 70:3,9                           inform 58:5 110:11       26:12 45:25
                                76:15 97:6 100:15
       73:18 83:4 87:1,15                            information 3:24       interrogatory
                                114:10
       90:5 96:12,18                                   26:11 37:4 38:24       26:20 31:16 35:5
                             identifies 67:19
       97:16,24 98:14                                  47:4,6,7 51:10,11      41:8 42:1 44:24
                             identify 56:1,3
       101:4,16,19 105:9                               51:24 53:10,21,23      46:8 49:10 56:9
                                68:20 85:4,7 108:9
       105:13 106:16                                   59:10 60:19 62:17    introduced 29:17
                             identifying 60:19
       107:1 111:10                                    63:4,12,14 64:17       29:18,21
                             ignacio 2:6
       113:24 115:4                                    65:2,9 71:10 76:22   inventory 22:4
                             iii 2:11 119:2,19
       119:18                                          77:9,16 84:11 91:9     23:23 25:9
                             ijh 2:7
     hiraldolaw.com                                    104:5,6 108:18,20    investigation 110:5
                             ijhiraldo 2:9
       2:5                                             108:23,25 109:2,3    invite 20:16 22:1
                             ijhlaw.com 2:9
     hired 27:2                                        109:8,10,11,14,15    invoice 74:4,8,10
                             implemented 70:16
     historical 63:15,16                               109:21,22,25 110:1     81:13 93:4,9,10
                                70:22
     history 13:21 47:18                               110:6,12 114:12,17     95:1 107:17,17,23
                             inboxes 27:7
       83:24,24 110:5                                  114:18               invoices 82:10
                             incentive 24:4,5
     holistic 49:9                                   informed 37:3          involved 13:11
                             incentives 20:19
                                                                              19:5 74:16

                                        Veritext Legal Solutions
     800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 130 of 144 PageID 411


    [involvement - location]                                                          Page 130

     involvement 16:1      kind 32:16 34:16        knowing 64:7           legal 31:12 34:4,23
     iphone 32:17            47:18 77:4              69:16 100:3             36:7,20 37:16 38:2
     iphones 32:24         kindly 83:6             knowledge 20:3            38:7,9 42:3,22 43:8
     issue 13:12 16:5,10 know 7:3,6 8:14             23:9 29:11 38:11        45:18 60:12 87:11
       17:11,18 29:9         9:10 10:1 11:14         39:13 45:12 50:21    legally 9:11
       49:20 70:23 90:24     13:8,9 17:8,9,24        55:21 72:10 74:19    lenders 108:22
     issues 56:1,3           18:7,22 21:11,15        82:11 90:2 97:7      length 102:11
               j             21:18,20,23 22:18       111:7 112:9          letter 3:7 107:5
                             22:20,20,21,22,25     knows 103:13              119:7,11
     j 2:6
                             23:2,3,4,6,7,17                 l            level 37:2
     jacket 105:23,24
                             24:15,20,21 25:14                            license 84:4 116:9
       110:21 114:4,11                             l 4:15 46:9
                             27:25 28:1,18,20                             light 85:14,14
     jackets 105:19,21                             labeled 61:13 96:14
                             28:21 30:22 31:3                             limited 11:5 34:20
       105:22 106:2                                  101:17
                             32:19,19,24 33:3,3                              109:6
       111:11,15,18,19                             lane 75:16 85:4
                             33:4 38:5,10 39:23                           line 31:14 81:8 82:5
     january 18:19                                 language 54:3
                             40:23,24 41:6,23                                94:2 104:10 118:6
       19:11 54:14                                   107:15,16,20,23,23
                             52:4,25 53:3,16                              list 43:14 48:12,24
     jazzmin 1:19 116:6                              110:17 111:20
                             54:8 57:24 58:14                                49:6 61:25 62:13
       116:15 117:5,20                               113:16
                             58:25 59:1,21,25                                62:22 63:1,2,2,6,21
       119:16                                      laptop 102:11
                             60:14 62:12,14,14                               64:4,9 67:2 77:24
     jeep 1:9,10 5:22,23                           las 2:3
                             64:3,11,19,21 65:1                              91:11,13 97:3,6,10
       6:3 9:20 20:15 21:4                         latest 32:19
                             65:6,8,15,21,22,24                              97:18 100:23 101:5
     job 29:14 104:15                              lauderdale 2:4
                             67:23,24,24 69:4                                101:20,22 102:2,4
     jobs 29:3                                     law 2:7 80:7,7
                             69:21,22 70:2                                   104:8,24 105:1,3,6
     johnson 88:3,11,19                              105:25 112:24
                             73:22 75:10,12,17                            listen 30:21
       89:7,22                                     lawsuit 12:19 54:11
                             76:20,21 78:19                               listens 16:25
     johnson's 88:8                                  58:16 87:24,25
                             79:14,18,19 82:7,8                           lists 12:12,12 44:5
     july 1:14 116:8,12                              88:6 89:22,23,24
                             82:22 86:22 88:7                                63:24 69:8 91:14
       117:17 118:4 119:6                          layperson 9:16
                             88:10 89:9 90:23                             little 40:10,17 51:5
     june 15:23 40:4,6                             lead 76:25 77:5,19
                             91:1,14,24 92:1,10                              51:8 66:19 68:15
       40:22 50:19 51:1,2                            77:22 95:9 96:22
                             95:5 96:6,7 97:4,5                              70:19
       51:3,14 70:18                                 97:2,3
                             97:8,12,13,15,19                             live 72:2,3 94:24
     justin 12:4                                   leading 13:21
                             98:5,11,13 99:24                                95:3,20,24 96:1,9
               k                                     15:11
                             100:3,15,17,21                                  97:5 98:2,8
                                                   leads 4:5 77:24
     keep 37:3 43:15         101:7,11 102:2,4                             llc 84:5
                                                     88:16 95:6 96:7,25
       76:25 105:25 108:7    103:3,6 104:24                               local 55:16 71:2
                                                     96:25 100:16
       113:12                105:1,3,5 108:9                              locate 57:20
                                                   learn 28:24 59:4
     keeper 52:6             109:22 111:19,22                             located 9:13,23
                                                   learned 29:12 59:6
     kept 47:4 79:23         111:23 112:1,7,8                                83:7
                                                   lease 56:10,14
     kia 88:14               112:11,16                                    location 9:25 10:2
                                                   left 85:6 101:12
                                                                             10:5

                                      Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 131 of 144 PageID 412


    [locations - messages]                                                         Page 131

     locations 9:4,6,8,21            m            manuel 2:2 5:20        113:18 114:25
     log 4:1 61:14 96:20     m 107:5               119:18               marketplace 59:11
       96:20 97:2            m1044691a 102:13 manufacturer               59:16 76:22 77:10
     logo 83:10              magistrate 88:1       54:17 84:8,9,12       77:11,19,21
     long 10:2 39:6          magruder 2:11 3:5     90:18                marking 7:18
       46:25 54:3 76:25       10:24 15:11,16      manufacturers         mass 89:15
     longer 44:3,4 54:7       16:12 17:2 18:8,25   109:3                match 93:12
       54:9                   22:10 24:19 25:13 march 18:20 19:11       matches 93:13
     look 24:10 49:8,10       26:15 30:25 31:11    99:14 100:19,20      matt 20:14 21:3,22
       49:13,16 52:7          32:6 33:2,15 34:2,8 mark 44:2 70:4        mcwhite 92:13,14
       56:24 59:8 60:15       34:23 36:6,19       marked 7:18,19         92:16
       60:15 64:13 68:8       37:15 38:1,7,19      19:19,22 25:22       mean 13:17 14:25
       70:4 74:20 75:19       41:22 42:2,6,13,21   45:23 46:1 57:8,11    18:14 37:7 40:7
       78:2 83:14 84:2,19     43:7 44:12,20        61:7,9 70:7 72:16     42:1 52:16 54:13
       84:25 85:6 87:21       45:18 50:2,20 53:1   73:16 90:3 96:16      59:13 64:25 65:12
       92:11 93:5,14 94:1     57:22 60:11 63:22    97:22 101:2,14        65:23,25 67:5
       94:21 96:5 102:9       66:24 67:7,9 68:2   market 14:4,17         80:13 84:7 86:20
       105:14,18 111:15       69:12 70:1 82:25     20:18 29:2 51:20      92:21 98:24 100:8
       112:12 114:4           86:23 87:10 96:10    63:10,13,18,19       meaning 17:11
     looked 81:18 91:11       97:11 98:9 106:13    104:22                32:3 47:22 66:22
       93:4 107:24 111:11     106:18 111:6 114:1 marketed 62:25          89:18
       113:3,6                114:3 115:3,6        110:11               means 15:1 46:16
     looking 26:19 56:9       119:2,19            marketing 8:25 9:1     59:14 65:24
       63:6 68:18 71:8       mail 14:19,25 15:2    11:19 14:2,7,12,18   media 14:23
       73:12,24 79:17,20      96:3,4 104:19        14:20,23,23,24       mentioned 114:21
       81:19 87:2 96:21       105:4,6,7            27:3,10 28:19,20     message 16:19,25
       97:8,19 103:16        mailers 95:22         29:14 36:14,18        17:4,21 20:13 21:8
       106:23 107:2,3,7       104:18               37:1,5,13,22,24       21:9,13,16,24,25
       107:12 108:15         mailing 12:11,12      38:15,18 39:1,11      22:1,6,7,23,25 23:2
       110:22 113:12         maintain 15:1         40:22 41:19 42:18     23:5,8,13,19,21
     looks 49:9 75:1          46:17 52:1 63:12     42:19 43:4,5,21       24:16,23 25:15
       79:10 82:1 83:18       63:14 65:2 109:23    44:4,5,10,17,19       30:17,18,20,21,24
       83:24 84:13 85:5      making 27:8,21        45:9 50:1,18 53:19    31:17 33:20,21,23
       87:25 103:10           31:17,25             56:16,22 57:3         33:24,25 34:6
       107:16                management 24:6       59:22 60:9 71:7,21    68:25 88:20,25
     lot 61:25 72:24          43:16 46:24 83:23    71:22,25 72:25,25     89:6,18 93:23
       98:2                  manager 19:5          80:22 87:8,18         94:19 98:7 99:2,3
     lump 95:13               23:22                88:22,25 106:9        105:2 107:9,9
                             managers 109:12       107:25 108:13        messages 3:20,20
                             manifest 15:2 62:5    110:23 111:4,21       18:1 25:7,14 26:25
                              62:6,7 64:15         112:5,10,18 113:4     27:7,13,14,16,17

                                       Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 132 of 144 PageID 413


    [messages - obtained]                                                            Page 132

      27:20 41:12,13                  n            notary 116:6,16          87:9 88:9,15,17,18
      45:1,2 49:19,20       n 2:1 3:1,1 4:15 5:1    117:5                   98:25 99:3,13,16
      52:10 60:20 62:11       5:19 107:4           notated 48:4,6           99:18,19,20,22
      64:4,8,10 68:20       name 5:18,20 21:3      note 43:23 48:7          100:7,15 106:8
      69:4,17,19,23           47:6,8 60:22 66:7     77:4 110:15,16          107:11 108:20
      70:14,14,23 72:6,8      66:13,16 77:15       noted 81:22              109:4,7 113:1,1
      80:5,6 89:11,16,21      91:12 93:23 94:11    notes 79:11,15         numbers 32:1 43:5
      95:5 96:8 97:17         102:12,22 103:5,11    117:10                  45:7,16,17 52:9,10
      106:4 110:14,16,19      103:20,24 104:9      notice 3:10 7:22 8:1     60:22,23 61:2 62:8
      110:23 111:4,21,25    names 62:7,9 64:15      11:23 13:17 30:19       62:10 64:16 65:11
      112:5,18,23,23          88:18 102:23          32:12 44:1 71:4         65:13 69:24,25
      113:7,18                103:10 109:6          108:11 110:10,13        88:17 99:8 101:12
     method 26:24 28:9      narrow 73:3             110:18                  114:8,12,21
      35:6                  national 103:24        notification 54:24     numerous 36:1,11
     methods 71:14            104:16                84:14                           o
      72:23 73:1            ncoa 103:18,24         notified 32:9,14
                                                                          o 3:1 4:15 5:1 107:4
     mhiraldo 2:5           need 24:3 105:7        notifies 31:3
                                                                            119:2
     miami 2:8                109:21               november 81:20,21
                                                                          oath 3:5 116:1
     middle 1:1             needed 26:10 36:17      81:23
                                                                          object 10:24 16:12
     migrations 54:16         79:1 92:18           number 10:4 20:10
                                                                            17:2 18:8,25 22:10
     mind 102:17            needs 14:12             21:6 22:15,17,19
                                                                            24:19 25:13 30:25
     minute 68:3 94:23      negotiating 91:25       22:21 23:12 24:13
                                                                            31:11 32:6 33:2,15
     minutes 113:20           92:9                  24:13 25:2 26:20
                                                                            34:2,23 36:6,19
     missed 20:15           neither 114:21          27:4 31:16 33:8
                                                                            37:15 38:1,8 41:22
     mobile 30:20           network 29:25 30:6      34:18 35:5,13,16
                                                                            42:21 43:7 44:12
     model 32:18 64:22        30:23                 36:13,14,23 41:8
                                                                            44:20 50:2,7,20
     moment 57:15           never 11:20 20:2        41:17 42:7,17
                                                                            53:1 57:22 60:11
      83:16 88:10             29:4 31:14 49:7,7     43:19,20 44:2,3,9
                                                                            63:22 66:24 67:7
     monday 1:14 98:21        101:12 103:21         44:18,19,24 46:8
                                                                            69:12 70:1 87:10
     money 80:16 98:2       new 10:6,19,20          47:9,11,12,14,16
                                                                            96:10 97:11 98:9
     months 20:23 54:6        15:14 21:1 47:22      50:1,7,8 51:15,19
                                                                            111:6
      54:8,13 58:14           48:5 92:20,24         52:19,24 53:13,20
                                                                          objection 15:11,16
     mopar 84:24,24           111:2                 53:25,25 54:15
                                                                            34:8 38:19 41:18
     morning 5:17           newsletter 109:11       59:8,10,17,19,20
                                                                            42:2,6,13,17 45:8
     motor 20:18            nine 14:5               59:24 60:2,18
                                                                          objections 43:3
     mouse 106:11           noise 33:5              64:23 68:18,20
                                                                          obligated 110:6
     multiple 29:19         nonpublic 109:21        69:7 71:16 72:23
                                                                          obtain 62:13 88:8
      76:23 112:21            109:25                73:20,23 74:21
                                                                            109:2
     musrati 1:19 116:6     normal 84:15            76:14,18,24 78:12
                                                                          obtained 35:8
      116:15 117:5,20       normally 29:19          79:6 80:9,10,11
                                                                            41:10 45:1 60:23
      119:16                  85:7 103:5            82:17 86:11,23
                                                                            64:17 76:17
                                      Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 133 of 144 PageID 414


    [obtaining - performing]                                                         Page 133

     obtaining 110:6          115:3               orlando 1:2,17 2:13       81:6 84:15,24
     occasion 14:24         olas 2:3                9:13,14,23 10:6         91:18,25 93:24
     occur 58:13 71:23      old 86:21               88:14 119:4             94:15 95:15,15,15
     occurs 71:24           once 30:17 119:13     outbound 99:1             95:15 98:20 114:14
     october 60:5 75:1      ones 27:17 37:18      outcome 88:6            partial 106:20
       81:19,21,25 82:2       69:2,2              outcomes 64:9           partially 111:13
       85:12 88:19          ongoing 39:17         outlined 71:11          participation 110:4
     offer 109:4              51:18               outside 11:3,10         particular 79:14
     offers 24:6            online 52:15 53:9       12:18                   80:24
     office 8:14,17,18,19   open 10:2 54:5        ownership 109:5         parties 4:17 110:1
       8:19 47:14             84:15                         p               117:12,13 119:14
     officer 8:25 9:1       operate 14:14                                 partners 51:12
                                                  p 2:1,1 4:15 5:1
       14:2,7 39:11         operated 9:21                                 parts 10:13 16:23
                                                  p.a. 2:2
     oh 43:25 66:10         operation 11:9                                party 9:17 11:18
                                                  p.m. 1:15 68:6
       68:14                operational 82:14                               27:3,10 45:7 52:23
                                                    91:18 98:21 105:11
     okay 6:18 7:1,17       opinion 40:16                                   52:23 53:9 69:18
                                                    105:12 113:22,23
       8:21 9:12 10:14,22     54:24                                         119:13
                                                    115:9
       13:1 15:22 17:14     opportunity 20:25                             passed 73:6
                                                  package 56:18,19
       17:23 18:5,16,21       21:2 24:10                                  patterns 63:16
                                                  page 3:9 8:2 20:5
       20:12 21:7 25:2,24   opt 38:25 42:25                               paul 66:11,13
                                                    26:4,9,19 35:4,4
       26:6,17 27:25 29:8     43:10 46:20                                 pay 74:8 78:23
                                                    41:8 46:5,8 49:10
       30:17 32:18,24       option 110:5                                    92:18,23 98:4
                                                    61:14,20 74:20
       33:25 34:19 40:13    opts 43:17 89:14                              paying 91:20,22
                                                    78:2,4,17 79:6 81:8
       44:15 45:5 46:15     orange 116:4 117:3                            payment 74:11
                                                    81:11 82:16 83:10
       48:4 49:14 54:18     order 3:22 19:16                                78:24 93:7,8,10
                                                    84:17 86:17,19
       54:25 56:14 57:20      29:2 36:17 43:5                             pdf 107:5
                                                    90:9 91:16 96:14
       59:1,20 61:17 62:9     57:20 74:1,22,25                            peak 24:7
                                                    97:25 99:10 101:18
       63:1 64:24 66:4,15     75:2 76:3 78:9                              penalties 118:22
                                                    117:9 118:6
       68:12 69:9,15 70:6     79:10 85:11 86:6                            people 9:25 37:3
                                                  pages 98:6
       71:20 73:22 74:20      109:2 115:4                                   38:23 49:8,9 51:23
                                                  paid 69:11 93:2
       74:23 75:2,23        ordering 119:13,14                              62:25 64:20 96:1
                                                  paper 62:1,1
       76:17 77:7 78:2      orders 57:5 75:14                               99:4 104:22
                                                  paperwork 35:24
       79:1,6,7,21 81:14      75:19,20                                    percent 20:22
                                                    36:1 81:6 94:22
       81:17 82:24 84:6     organization 9:19                               92:20,21,24,25
                                                    105:24
       84:25 87:22 90:12    original 77:20                                perfectly 21:21
                                                  paragraph 20:6
       92:20 97:9 98:16       81:20 119:13                                perform 48:19
                                                    23:11,20 25:3,6
       99:11,15 102:14,25   originally 58:2                               performed 16:3
                                                  paraphrase 52:8
       103:19 104:1,11,12     59:15 73:6 81:19                              54:20 85:12 95:17
                                                  part 10:17 27:20
       104:24 105:17          102:21 104:12                               performing 48:17
                                                    39:7,7,25 52:17
       106:2,18 107:20      origination 51:7                                54:23
                                                    55:15,18 56:18
       112:12 113:15
                                                    78:8 79:22 80:20
                                     Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 134 of 144 PageID 415


    [peripherally - privacy]                                                             Page 134

     peripherally 59:6           42:20 59:20 60:8      play 28:25             preexisting 37:9
     perjury 118:22              66:7,13,23 67:19      please 5:6,17 6:24     premise 51:18
     permission 41:10            67:22 74:24 75:3        20:5 24:9 57:15      preparation 11:5
       44:25 49:16,17            76:21 77:7 81:3,14      66:3 68:18 87:21     prepare 10:22 11:9
     permitted 45:14             82:1,18 83:8 85:22      87:23 91:2 93:1        19:16
     person 19:4 72:1,1          85:25 86:3 87:8         98:15 119:8          prepared 8:7
       92:17                     89:23 118:3           plus 20:22             preparing 13:15
     personal 74:19            picton's 76:18          point 12:21,22 44:3    prerecord 41:11
       100:5 109:25              91:12 104:9             54:15 58:6 75:18     prerecorded 13:11
       114:12                  piece 15:2 105:6          79:8,13 87:7 106:6     18:1 20:11 23:13
     personally 28:21          pieces 36:1 55:19       pointing 66:5            25:7 26:25 27:6,13
       76:7 116:8              pine 1:16 2:12          points 76:23             27:17 41:12 45:1,2
     pertinent 58:4              119:3                 policies 14:13 37:3      49:19 52:10 60:20
     phone 17:1 22:21          place 1:16 12:1           37:22 39:13,24         62:11 64:3,10
       28:14 30:20 31:8          46:18 50:22 56:6        41:6 52:2 55:14,20     68:20,24 69:4,23
       31:22,23,23,23            59:7                  policy 3:19 36:10        70:14,22 72:6,8,13
       32:1,2,3,4,12,16,21     placed 28:13 97:5         37:23 39:3,20 40:3     80:5,20 94:19 95:4
       32:22 33:4,10,16          99:20                   40:8,21 42:9 50:15     95:5 96:8 97:17
       34:13,14,16,16,17       places 36:11 100:7        50:17,22 51:1,6,17     98:7 104:25 106:4
       34:21,21 35:2,13          114:10                  53:17,17 54:1          110:14,16,18,23
       35:15 36:13,14,23       placing 72:4              55:10,15,20 56:2,6     111:3,21,25 112:4
       41:17 42:7,16 44:2      plaintiff 3:8 5:21        56:18,19,21 70:12      112:18,22 113:18
       44:3 45:7,17 47:8         7:19 17:25 19:22        70:16,22,24,25       pretty 86:21
       47:11,12 50:7,8           20:11 24:17,22          71:3,6,7,11,13,21    previous 41:1,4
       51:19 52:19 53:25         25:22 35:11,13,14       72:9,11,15,16,20       70:24,25
       53:25 59:10,17,19         41:11,17 42:7,16        73:5,8 76:2          previously 91:12
       60:2,22 64:16             46:1 49:18,24 57:8    position 8:24 37:11      111:8
       65:13 76:9,24             59:9,15 61:7,9          37:21 42:19 43:2     price 108:23
       88:17 98:25 99:7          68:15 70:7 73:16        45:14 68:24          pricing 3:24
       99:13,19,20 100:6         89:24 90:3 96:16      possession 78:22       primarily 11:5
       107:11 113:1              97:22 101:2,14        possible 40:15           14:18,22
       114:12                  plaintiff's 3:12,14       75:11 92:8 106:6     primary 110:4
     phones 32:24                3:16 20:9 21:9        possibly 79:14         printed 97:14
     phrase 56:8                 23:12 25:21 35:8      postal 15:3 96:4       prior 6:6,14 14:5
     phrasing 57:5               45:25 57:12 66:6        105:7                  16:1 29:9 40:22
     physical 109:23             114:5,8               posturing 92:8,9         41:12 45:2 47:2
     physically 48:8           plaintiffs 1:6 2:5,10   potentially 49:2         50:19 55:24 71:6,8
     pick 31:22 34:17            114:20                practice 79:5 82:13      72:15 78:17 92:5
     picks 34:20               platform 46:25          pre 3:20               privacy 36:10
     picton 1:4 18:15            64:18 65:2 89:10      preempt 114:20           37:23 39:3,13,20
       36:4 39:15,19             101:25                                         39:24 40:3,8,21

                                          Veritext Legal Solutions
     800-726-7007                                                                     305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 135 of 144 PageID 416


    [privacy - received]                                                            Page 135

       41:6 42:9 50:14,17     109:15,16            purchased 49:2        radius 104:2,7,20
       50:22,25 51:6 52:2   prospect 4:1 67:15      63:3 64:4,20,23      radiusappend
       53:17,17 54:1          88:15 96:20           66:2,22 102:2          103:18
       56:18,19,21 106:24   prospects 48:20         105:25 110:7         raise 5:5
       108:11 110:10,13     protection 55:1,4      purchasers 20:24      raised 58:2
       110:17               protective 46:19       purchases 49:6        ram 20:15 21:4
     private 14:4           proud 109:12           purchasing 109:19     rbms 98:3
     probably 41:2 56:7     provide 8:11 10:10     purpose 15:5,13       reach 24:9
     procedural 109:23        10:17 11:19,25        16:21 17:4 21:25     read 3:7 22:5 23:20
     procedure 119:25         12:10,16 26:11        24:22 25:15 28:2       29:15 65:15 66:21
       119:25                 31:12 36:20 43:3,4   purposed 63:17          78:14,15 80:3 88:5
     proceedings 5:3          43:18 80:10 91:8     purposes 16:24          106:22 108:16
       115:8                  109:9 114:24          22:6,8 24:16,18        115:7 118:22 119:9
     process 13:2 26:24     provided 12:11          37:1 50:1 104:18     reading 4:18 21:24
       35:7                   35:13 41:17 42:7      106:9 110:23 111:4     108:16 119:21
     produced 27:3            42:16 44:18 45:7      112:18               real 94:23
       38:22 44:4 62:16       45:15 59:9,20 60:1   put 25:19 54:10       really 11:5 40:19
       75:20 82:21 102:12     63:5 78:13 79:12      57:7 106:17            74:17
       102:22 105:15          79:16 82:18 83:18             q            realtime 1:20
       111:12 116:9           83:25 84:1,3 86:11                           117:21 119:17
                                                   question 7:2 12:24
     product 51:16            97:3 100:24 101:9                          reason 52:21 118:6
                                                    13:3 17:8 21:17
     production 3:16,17       104:4,13 107:11                            reasonable 22:12
                                                    26:15,23 31:13
       3:18 57:13,21          110:12                                       119:11
                                                    35:6 40:23,24 41:7
       61:12 68:9 70:10     provider 53:10                               rebates 20:19
                                                    41:9 46:22 50:4,5
       71:5 73:14 90:8      providers 52:15,22                           recall 6:21 12:17
                                                    51:17 53:5 55:2
     products 109:4,8,9       52:23,24 53:7,8                              29:16,23 39:10,10
                                                    62:15 64:11 70:2
     professional 1:19      provides 53:12                                 40:8 54:7 57:4
                                                    82:7 86:13 92:3
       104:3 117:21         providing 35:15                                70:17,21 89:8
                                                    96:24 106:5
       119:17               public 14:5 116:6                            recalling 88:14
                                                   questions 6:21,22
     promote 25:8             116:16 117:5                               recalls 84:15
                                                    113:25
     promotion 94:15        published 36:10                              receipt 36:4 59:22
                                                   quick 105:9
     promotional 80:25        42:8                                         60:9 75:6 78:8,10
                                                   quickly 94:23
       87:9,18 108:2        publishing 37:2,22                             78:10 87:8 119:11
                                                   quintero 107:4
       113:7 114:25         pull 48:12 77:24                             receipts 78:21
                                                    114:7,18
     promotions 3:24          84:12                                      receive 20:22 30:19
                                                   quite 106:23
       11:12,14,16,24       punching 33:7                                  31:7 32:12,21
                                                    108:10
       17:7 23:10 24:3      purchase 25:16                                 38:18 43:5 44:10
                                                   quoted 23:19
       27:11 28:3 62:18       47:23,25 56:10,14                            44:15,16 53:19
       73:10 74:2 90:21       63:15,16 66:25                r              89:21 108:25 112:4
       91:3 93:3 103:17       67:5,16,20 106:3     r 2:1 5:1,19 107:4    received 18:1 31:4
       104:4 108:12,13        108:19 109:5,8,17                            32:10 33:1 44:1

                                      Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 136 of 144 PageID 417


    [received - right]                                                              Page 136

       49:18 55:14 58:15    references 52:14       report 84:21 117:7    respond 12:6 26:11
       62:10 88:20 105:1      85:20 110:22         reported 1:19         responded 12:7
       110:2 119:13         referred 53:3 93:11    reporter 1:19,20      response 3:16 6:25
     receiving 41:18          95:1                   3:6 117:1,21,21       12:10 27:2 42:1
       42:18 45:9           referring 6:3 34:15      119:17,17             45:5 49:23 52:22
     recipient 22:7           35:20 73:20 89:2     reporting 108:21        53:4 57:12 61:1
     recipients 45:1          92:22 94:4,6,14,24     108:21                68:21 100:25
       60:20                  100:11               represent 5:21          101:17
     recognize 7:24         reflect 77:18            61:24 75:21 89:24   responsibilities
       19:25 25:2 26:2      reflected 98:6           104:8                 14:8
       57:14 96:19 101:5    regard 119:12          representation        responsibility 14:9
       101:20,22 102:15     regarding 3:20           28:3                responsible 19:2
       103:20                 60:19 71:7 72:17     represented 28:2,8    responsive 57:21
     recollection 12:11       86:10 109:14,15,17   represents 62:24      restrict 50:8
       42:14 51:23            111:25 114:11,24       62:24 64:8            109:20
     record 5:18 6:11       registered 1:19        request 3:16 12:6     restriction 41:18
       23:20 48:7 61:12       117:21 119:17          57:13,17,21 59:8      43:19 45:8,17
       79:22 82:25 83:3,5   regularly 71:24          60:18 68:8,19         51:20
       99:1 107:3 114:7     regulations 55:17        85:11               restrictions 42:8,17
       117:10                 71:2 109:24          requested 58:3          43:3 44:7
     recorded 3:20          related 47:19 70:13      117:8               result 54:10 94:19
       17:21 20:13 22:25      78:11                requesting 91:4         96:8 98:7
       67:10,14             relates 65:4           requests 86:6         results 80:11
     records 46:18 52:1     relationship 37:10     require 75:13 82:9    retail 20:23
       69:13 104:5            37:13 39:17 40:17      82:12 86:5          retailer 9:18
     reduction 78:15          41:4 43:16 46:24     required 75:17        review 13:14
     refer 37:19 38:21        49:9 51:8,19 80:21     78:21,23 79:5         111:16 117:8 119:8
       55:6 105:18          relationships 40:18      105:25                119:9,10
     reference 40:21          47:9                 requirements          reviewed 107:17
       46:9 50:14,18        relative 117:11,13       54:17                 111:17
       52:14 54:1 56:15     relying 39:21          requires 76:3 86:8    right 5:5 8:20 9:16
       56:21 57:3 61:1      remainder 58:7         reread 26:10            18:18 26:14,19
       68:21 72:11 87:18    remember 109:19        research 29:19          35:4 46:10 49:10
       100:18 106:7         remove 104:6             37:8                  63:9,20 65:15,15
       107:24 108:2,4,12    repair 9:19 57:5       researched 31:14        66:2 68:1,13 73:19
       110:13,18 111:3        74:22,25 75:2,14     reserved 4:19           73:21,24 76:13
       112:11 113:3,7,9       75:19,20 76:3,18     residential 69:24       77:23 78:18 82:1
       113:18 114:22          78:9 79:10 85:11     resides 65:3            84:18,19 87:2 90:6
     referenced 27:11         86:6 87:17           respect 8:7 63:23       91:16 93:15 94:1
       66:2 85:14 119:8     rephrase 7:3           respective 4:17         98:24 100:23
                                                                           105:22 108:14

                                      Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 137 of 144 PageID 418


    [ring - shortly]                                                                Page 137

     ring 31:24 32:2,4,7      67:10,14 111:2         61:22 63:9 66:5,9   september 81:24
       32:14 33:10,18,19    sales 4:1 10:20          66:10,10,16 67:22     81:25,25 82:2
       33:20                  16:23 19:5 23:21       68:22 75:21 76:14   sequester 46:18
     ringing 16:20            88:22 89:4 96:20       78:3,16 79:24       served 14:3
     ringless 3:21 16:8,9     99:25 100:4            81:23,23 82:19      service 10:10,13
       16:17,22 23:4 28:4   sample 75:19             83:16 84:6 86:14      15:3,7,15,18 16:23
       28:13,15,17,21         111:12                 91:6,18 96:22         35:23,25 36:2
       29:6,8,12,21 30:9    sampling 106:2           111:23 112:17,19      40:20 48:2,13,21
       30:22 31:4,9 33:14   saturday 20:17         seeing 81:5 82:23       48:22,23,24 57:1
       33:16 70:15 72:11    save 21:2              seen 20:2 26:7 75:4     67:11,16,19 75:13
       72:13,17,19 73:9     saying 28:5 73:20        101:12 103:21         75:16,25 79:12
       74:3,14 90:24          98:12 99:7             112:20                80:16,17 81:17
       91:19,23 92:4        says 20:14 23:21       segregate 48:20         82:3 83:24,24
       95:18 99:13 100:18     31:16 41:25 44:24    selection 14:11         85:11,12,24 86:1,5
       100:19 104:25          53:24 59:9 63:10     sell 10:6,8,13 15:7     86:6 87:17 96:4
       114:22                 64:24 65:11,14         72:25 109:25          109:7,12,15,20
     rings 34:22              80:1,3 84:2 91:18    selling 15:13 22:8      112:2,12 113:10,17
     robert 3:23              92:20 94:16 96:22      24:18               serviced 60:5
     robinson 1:16 2:11       98:1,20 99:13        send 12:2 15:2 23:5   services 11:19 17:7
       119:3                  108:17 110:8 112:3     27:6 36:17 37:13    servicing 80:1,13
     robinson.com 2:14      scenario 34:20           41:11,11 49:20        107:13,15 108:5
       119:5                  44:16                  64:7,9 89:6,13,18   set 3:13,14 14:13
     robocalls 3:20         screen 102:16            109:11                25:21 32:25 45:25
       70:13 72:13            106:11               sending 16:21           113:24
     rolled 20:19           script 22:22 93:17       24:16 41:12 45:2    setting 32:25
     romeo 90:17              93:19,24               104:18              settings 33:4
     roughly 69:8           scroll 102:16          sense 56:5 82:15      seventh 8:2
     row 66:18              search 48:17,18,19     sent 11:24 17:1,22    share 7:23 51:24,24
     rpr 1:19 116:6,15        48:19,20,22            18:11,19 21:9,13      109:1,3
       117:5,20 119:16      searchable 106:19        21:16 24:22 26:25   shared 109:1,9
     rule 119:25,25         searching 84:15          27:17,21 28:13      sharing 51:11,25
     rules 12:23 119:11     second 6:9 20:4          31:17 39:9 49:19    shaun 3:23 4:3,7
     run 75:25                26:9 61:6,17 74:20     52:10 58:3 62:11      19:7,8 23:21 28:11
     rung 99:25               83:1                   62:17 64:3 68:20      28:12 74:12 90:13
     runs 12:3              section 36:3 67:3        68:25 69:5,17,20      91:4 92:11 94:2,10
               s              81:4 84:4              69:24 70:23 72:8      98:1,18 99:1,12,19
                            see 8:5 20:5 23:14       93:20 94:19 96:4    sheet 3:6 85:5
     s 2:1,2 3:1 4:15,15
                              25:10 27:23 31:18      97:17 99:3 104:25     118:1
       5:1 119:18
                              35:9,18 41:14 45:3     105:3 106:3         short 55:6
     safeguards 109:24
                              49:21 52:12 56:12    separate 9:9 81:17    shortly 58:15
     sale 21:5 47:22,25
                              59:8 60:24 61:3,15
       65:25 66:18 67:3
                                      Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 138 of 144 PageID 419


    [show - success]                                                                 Page 138

     show 102:10            small 78:3,11,14         76:2 82:15 87:18     state 5:17 13:23
     shown 77:13            social 14:23             89:2 95:14 111:3       55:16 71:2 116:3,6
     side 25:19 82:19,20    software 30:13           114:8                  116:16 117:2,5
       101:13                 44:1 46:11,17,24     specifically 21:16     stated 14:11 70:25
     sign 3:7 53:15           47:3 84:4              24:21 28:1 36:12       118:22
       74:10 75:14,18       sold 48:21               38:13,23 43:20       statement 80:15
       76:1,3,6,11 78:21    solicit 16:9,23          44:18 50:18 56:15      106:21,24,25
       81:9 82:9 85:25      solicitations 15:20      62:24 64:7 70:13     states 1:1 27:20
       86:6 114:18 119:9      16:2 17:18             89:4 94:11 97:4        36:12
       119:9                somebody 34:20           99:24 100:4,11       statute 119:12
     signature 26:4,9         37:11 74:8 100:2       101:11 108:4         stay 29:14
       46:5 75:8,9 81:8       100:16                 110:15,16,22 111:9   stays 77:3
       82:5,13 110:3        sonic 14:6               111:25 112:19        stenographer 5:5
       116:14 117:19        sorry 8:15,21 19:7       113:9,17 114:17,22   stenographic
       119:24                 20:15 41:3 50:3        114:25                 117:10
     signatures 75:21         53:5 67:8 68:14      specifics 112:6        stenographically
       79:1                   69:22 81:25 85:16    specify 96:21            1:18 117:7
     signed 28:8 36:9         106:21               specifying 99:8        stipulated 4:16
       59:21 75:12 78:16    sort 11:2              speculate 65:8         stipulates 87:14
       86:3 116:12          sorted 104:4           spell 5:17             stop 6:9 24:3
     signing 4:18 119:21    sound 32:22            spelled 38:13          store 8:18,19 39:5
     signs 53:19            source 77:5,20,22      spent 98:2               88:14,15 100:11
     silos 46:19              95:9 97:1            spirit 56:5            stores 88:16 89:4,5
     similar 14:3 25:15     sources 29:20          spoke 11:20            stratics 29:25 30:6
       33:21 107:16           52:15 60:22 77:25    spoken 12:19 13:6      street 1:16 2:12
     similarly 1:5            108:20                 13:10                  119:3
     simple 56:4            speak 11:8,11          spreadsheet 91:5       strictly 34:20 84:2
     simply 38:22 44:1        12:25 19:13,16         102:10,20 103:7,16   strike 17:15 55:9
       50:22 51:5,8 56:7      82:13 112:19         spreadsheets 12:13     string 3:23 4:2,4,7
       71:13 79:15 83:24    speaking 8:22 9:11       12:14                structure 9:11
       91:25 102:21 112:9   specht 4:3,5,7 12:4    sprinter 60:3          stuff 63:24
     sincerely 119:15         12:18,19 28:6,8,12   stand 102:17           subject 3:24 4:3,5,8
     sir 13:19 15:25          91:3,17 93:20 94:2   standard 54:19,24        41:11,12 94:2
       17:13 23:15 26:22      97:25 98:12,17         107:20               submit 53:22
       28:16 50:13 84:10      99:2,12              standpoint 30:8        submitted 53:6
       91:10 103:15 108:8   specht's 94:15         stands 46:22             76:21 77:8 88:16
     sit 55:4               special 109:14           103:24               subparagraph
     situated 1:5           specific 18:15         start 15:22 73:19        107:12
     six 54:6,8,13            24:21 37:18 45:16    started 23:24 56:2     subpoena 100:25
     skip 83:13               47:5 53:23 54:1      starting 90:9          success 23:25
                              71:10 72:11,16

                                      Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 139 of 144 PageID 420


    [sued - transmitted]                                                             Page 139

     sued 89:25             technically 31:6         93:16 97:1,12          75:18 82:22,24
     sufficient 68:19       technician 79:11         102:5,5,18 103:21      89:19 108:16
     suggest 90:20          technician's 79:15     telling 92:23 98:12      109:13,13 111:17
     suggested 119:10       technicians 109:13       99:2                   113:25
     suite 2:3,8            technological 30:8     tells 38:23            times 6:16 17:23
     sum 95:13              technology 16:9        term 28:19 38:7          59:19 112:21
     summary 13:20            23:4 28:24 29:6,9      48:18                today 6:7,14 8:2
       83:18,20               29:13,17,18,19,22    terms 13:14 14:11        11:9 55:4 59:2
     sunday 20:17             30:10,23               17:17 31:6 43:10       111:23
     supposedly 94:7        telemarketing            51:9 79:24 81:4      today's 10:22 13:15
     supposition 92:10        20:11 25:7 36:5        107:16                 19:17
     sure 7:4 9:18 23:23    telephone 2:6          testified 5:14 6:6     told 28:12 55:15
       24:7 58:1 68:4         15:19 16:2,20          6:13                 tonight's 98:2
       88:12 106:10           17:15,17 20:9 21:9   testify 8:7 111:8      tool 43:17 46:19
     swear 5:7 103:9          22:15 24:13 25:2     testifying 7:9         tools 29:14
     switching 30:23          27:8,22 33:8 35:8    testimony 3:2 5:7      top 22:18 57:4 63:9
     sworn 5:13 116:9         43:5,19,20 44:9,18     8:11 18:18 40:2        66:12 78:3,11
     symbol 68:15             45:16 47:16 51:15    text 3:20 33:23,24       83:10
     system 30:13 43:23       52:8,9 53:12,20        33:25 34:6 38:21     topic 58:2
       48:4,6,7,17 49:8       55:1,4 59:23,23        70:14 72:13 80:5     topics 8:3,8,10 51:5
       67:10,13 77:2 80:6     60:10,23 62:8,10       80:20 88:20,25       total 68:20 69:7
       83:23                  69:24,25 71:21,22      89:3,6,11,15,18,21     98:22
     systems 112:24           71:25 76:18 78:12      107:9 112:23         touch 102:16
               t              80:6,9,10 82:17      thank 21:6 24:11         106:11
                              86:11 87:9 88:8        113:24               trade 20:23 24:7
     t 3:1,1 4:15,15
                              100:12 106:8         thing 94:10 102:9        59:11,16 76:22
       107:4 112:14
                              107:10 111:5 112:5   things 27:6 39:12        77:10,11,21
     tactic 91:25
                              112:23,25              40:17 74:14 107:3    traditional 32:4
     take 20:24 63:20
                            telephones 87:19         109:7                traditionally 32:25
       64:13 68:2,8 70:4
                              99:5 110:24          think 7:8 50:3         tran 115:5,6
       78:22 82:24 104:4
                            telephonically           65:16,17 98:3        transaction 79:13
       105:9 115:6
                              76:10                thinking 20:25         transactions 47:10
     taken 59:7 68:5
                            telepointcomm.c...     thinks 42:11           transcript 4:19
       105:11 113:22
                              4:5                  third 11:18 27:3,10      117:8,9 118:2
     talked 26:16
                            tell 9:10 32:13          45:7 52:23,23 53:9     119:7,9,10,13,14
     talks 53:6 108:17
                              50:17 53:16 62:3       69:18 110:1            119:21
       111:20 112:17
                              63:7 64:13 65:8      thought 8:21 31:14     transmission 23:8
       114:17
                              70:11 73:25 74:21    three 29:1               30:24
     tcpa 55:6,10,24
                              75:8,24 76:1 79:8    time 1:15 6:18 8:23    transmit 89:11,15
       56:1 90:1
                              81:11 82:5 83:14       17:6 36:12 42:25     transmitted 20:10
     team 24:6 88:22
                              84:19 87:23 93:1       55:8 68:2 71:16        23:2

                                      Veritext Legal Solutions
     800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 140 of 144 PageID 421


    [travel - we've]                                                                  Page 140

     travel 9:1              understand 5:24        various 9:4 13:25        32:21 33:1,14,16
     tried 49:7,7              6:2,24 7:2,8 26:6      14:16 35:14 52:1       70:15 72:12,13
     true 18:23 41:21          28:5 31:19 40:10       52:14 88:4 107:21      73:9 74:14 90:24
       45:11,13 117:9          40:18 50:4 53:5      vehicle 15:14 20:20      92:4 100:19 104:25
       118:23                  57:17 73:19 94:13      21:2 22:9 24:18      voicemails 28:13
     truth 5:8,8,9             103:2                  25:9,17 28:20 49:3     72:17,20 74:3
     try 80:4 106:5          understanding            64:20 66:2,22 67:6     91:19,23 95:18
       107:8,9 112:21,24       11:16 12:8 16:16       67:16 75:5 79:11       99:14 100:19
     trying 21:17 51:16        17:14,16,19,20,21      81:15 82:10 83:19      114:22
       70:21 86:13             18:10 30:9,12          84:22 85:4 86:7      vs 1:7
     turn 8:2 20:5 26:19       35:22 36:16,23         106:1 108:19,23                w
       35:4 41:8 46:8 58:3     38:17 39:18,24         109:5 110:4,7,7
                                                                           waiting 30:20
       58:19 66:3 91:2         40:2 43:11 46:16       111:2
                                                                             32:15 75:16
     twice 6:17                50:4 55:23 62:21     vehicles 10:6,8,19
                                                                           waive 119:9,21
     two 12:11 61:5            62:23 63:4 69:10       56:11 57:1 78:22
                                                                           waiver 119:20
       67:17 69:8 91:14        98:25                  109:16,17,19
                                                                           walked 48:9
       114:21                understood 7:16        vendor 11:18 13:11
                                                                           want 7:5 15:8
     type 17:14 22:3         united 1:1               14:11 23:7,10 28:2
                                                                             48:12 62:1 94:9
       32:22 36:16 41:9      university 13:24         29:18,21 30:4 45:7
                                                                             104:22 108:7,9
       44:25 47:4 49:15      unsold 4:5               58:20 69:18
                                                                             113:12
       54:19 71:20 87:16     update 104:15          vendors 14:12
                                                                           wanted 23:22
       103:4 108:23          use 36:13 37:4           43:15 70:13 74:14
                                                                             48:23 73:3 77:24
     typed 85:15               43:16,19 44:19       verbal 6:24 33:22
                                                                             106:19
     types 15:4 49:17          45:17 46:19 48:18    verbally 76:7
                                                                           warranty 83:18
       52:2                    49:25 51:6,14        veritext 119:8
                                                                             84:14,22,23
     typically 8:17,19         52:21 53:11,24       vet 14:12
                                                                           washington 14:4
       29:16 48:5 49:4,8       72:6,24 73:2,10      victor 107:4 114:7
                                                                           waste 62:1
       52:19 66:1 67:11        78:12 82:17 86:11    vin 64:23
                                                                           water 7:5
       81:5 83:22 85:24        93:18,19,22 94:10    violation 90:1
                                                                           way 18:22 21:11,15
       103:12                  94:11 99:13 102:23   virtue 49:24
                                                                             21:20 22:5 23:6,17
               u               103:5 105:6 106:8    voice 27:7,13 34:15
                                                                             24:20 29:17 31:6
                               106:11 109:10          80:5,20 99:1,3
     u 4:15 107:4                                                            35:1 36:24 49:5,8
                               110:14,22 111:3,20     105:2 107:8 112:23
     u.s. 15:3                                                               56:8 64:7 66:21
                               112:4,10 114:12,16   voicelogic 13:6,8
     uh 35:10 49:12                                                          69:16 71:18 78:12
                             uses 30:23 56:15         30:2 58:22 59:1,5
       51:21 53:14 55:7                                                      97:7,19 98:11 99:8
                                       v            voicemail 3:21 16:9
       60:4,21 61:19                                                         100:3 101:11
                                                      16:17,18,20,22
       77:12 78:1 80:2       v 118:3                                       ways 51:9 52:8
                                                      23:4 27:7 28:4,15
       88:2 92:15            value 24:7 63:10,13                             80:9 107:10 112:25
                                                      28:18,22 29:6,8,12
     unable 8:10               63:19                                       we've 23:25 72:15
                                                      29:22 30:9,14,22
     underneath 110:17       values 63:18                                    86:16 112:20 114:4
                                                      31:5,7,9 32:10,15

                                       Veritext Legal Solutions
     800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 141 of 144 PageID 422


    [website - zip]                                                          Page 141

     website 37:23         written 38:5 41:16
      38:22 39:4,22 40:4     41:25 42:11 45:5
      52:3,20 53:13 54:4     49:24 56:10,17,25
      54:23                  57:6 71:6
     websites 36:11        wrote 22:22 73:5,8
      38:13 39:5 40:9                y
      54:16,20 112:11
                           yeah 10:21 17:4
     wednesday 24:1
                             38:12 46:22 58:12
     weed 49:5
                             65:19 66:8,14
     week 18:18
                             68:11,14,15,15
     weekend 20:20
                             78:5,25 88:21
      23:25 98:3
                             93:25 107:14
     welcome 102:15
                           year 14:1 15:23
     went 71:3
                             21:5 39:7 47:2 51:1
     wholesaler 9:18
                             51:3 54:7,21 70:17
     william 4:2,4,7
                             70:18,20 71:2
      91:3
                           years 6:19 10:3
     williamroberts
                             14:3,5 28:25 29:1
      90:11
                             29:24
     williams 3:23
                           yep 85:1 93:12
     willis 88:3
                             96:23
     window 36:25 37:7
     wished 99:19                    z
     witness 5:10 26:17    zero 20:22
      58:1 67:8 86:24      zip 8:15 65:16
     word 52:22 80:22
      80:25 106:19
     words 14:22
     work 9:25 14:10
      70:25 75:4,6,14,15
      76:3,5,12,18 81:14
      82:10,12 86:7,9
      87:17
     worked 29:5 89:4
      92:18
     working 14:6 56:2
     works 30:10
     write 6:25 12:25
      118:2
     writing 80:4,19
      112:22

                                      Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
             
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 142 of 144 PageID 423




                        )/25,'$58/(62)&,9,/352&('85(

                                       5XOH



             H :LWQHVV5HYLHZ,IWKHWHVWLPRQ\LV

            WUDQVFULEHGWKHWUDQVFULSWVKDOOEHIXUQLVKHGWR

            WKHZLWQHVVIRUH[DPLQDWLRQDQGVKDOOEHUHDGWRRU

            E\WKHZLWQHVVXQOHVVWKHH[DPLQDWLRQDQGUHDGLQJ

            DUHZDLYHGE\WKHZLWQHVVDQGE\WKHSDUWLHV$Q\

            FKDQJHVLQIRUPRUVXEVWDQFHWKDWWKHZLWQHVVZDQWV

            WRPDNHVKDOOEHOLVWHGLQZULWLQJE\WKHRIILFHU

            ZLWKDVWDWHPHQWRIWKHUHDVRQVJLYHQE\WKH

            ZLWQHVVIRUPDNLQJWKHFKDQJHV7KHFKDQJHVVKDOO

            EHDWWDFKHGWRWKHWUDQVFULSW,WVKDOOWKHQEH

            VLJQHGE\WKHZLWQHVVXQOHVVWKHSDUWLHVZDLYHGWKH

            VLJQLQJRUWKHZLWQHVVLVLOOFDQQRWEHIRXQGRU

            UHIXVHVWRVLJQ,IWKHWUDQVFULSWLVQRWVLJQHGE\

            WKHZLWQHVVZLWKLQDUHDVRQDEOHWLPHDIWHULWLV

            IXUQLVKHGWRWKHZLWQHVVWKHRIILFHUVKDOOVLJQ

            WKHWUDQVFULSWDQGVWDWHRQWKHWUDQVFULSWWKH

            ZDLYHULOOQHVVDEVHQFHRIWKHZLWQHVVRUUHIXVDO

            WRVLJQZLWKDQ\UHDVRQVJLYHQWKHUHIRU7KH

            GHSRVLWLRQPD\WKHQEHXVHGDVIXOO\DVWKRXJK

            VLJQHGXQOHVVWKHFRXUWKROGVWKDWWKHUHDVRQV

            JLYHQIRUWKHUHIXVDOWRVLJQUHTXLUHUHMHFWLRQRI
             
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 143 of 144 PageID 424



            WKHGHSRVLWLRQZKROO\RUSDUWO\RQPRWLRQXQGHU

            UXOH G       




            ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

            $5(3529,'(')25,1)250$7,21$/385326(621/<

            7+($%29(58/(6$5(&855(17$62)$35,/

            3/($6(5()(5727+($33/,&$%/(67$7(58/(6

            2)&,9,/352&('85()258372'$7(,1)250$7,21

            
Case 6:19-cv-00196-GAP-DCI Document 50-1 Filed 09/30/19 Page 144 of 144 PageID 425

                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
